   CRIS, et al.

        vs.

CHARLES NORMAN




   Deposition of

  Derek Casper

    Volume I

  May 23, 2019
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                     Page 1
·1· · · · · IN THE UNITED STATES DISTRICT COURT
· · · · · · · · ·SOUTHERN DISTRICT OF OHIO
·2· · · · · · · · · ·EASTERN DIVISION

·3·   ·COMMUNITY REFUGEE AND· · · ·)
· ·   ·IMMIGRATION SERVICES;· · · ·)
·4·   ·GUMAA ISMAIL YAHYA· · · · · )
· ·   ·IBRAHIM; AND BADRELDIN· · · )
·5·   ·RAHOUMA, ON BEHALF OF· · · ·)
· ·   ·THEMSELVES AND ALL OTHERS· ·)
·6·   ·SIMILARLY SITUATED,· · · · ·)
· ·   · · · · · · · · · · · · · · ·)
·7·   · · · ·Plaintiffs,· · · · · ·)
· ·   · · · · · · · · · · · · · · ·)· VOLUME I OF II
·8·   · · · ·vs.· · · · · · · · · ·)· Civil Action No.
· ·   · · · · · · · · · · · · · · ·)· 2:18-cv-1189
·9·   ·CHARLES NORMAN,· · · · · · ·)
· ·   ·REGISTRAR, OHIO BUREAU OF· ·)
10·   ·MOTOR VEHICLES, IN HIS· · · )
· ·   ·OFFICIAL CAPACITY,· · · · · )
11·   · · · · · · · · · · · · · · ·)
· ·   · · · ·Defendant.· · · · · · )
12

13· · · · · · · · · · · · ·- - -

14· · · · · · ·(Continued on the next page)

15

16

17

18

19

20

21

22

23

24


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675
                                                                         Derek Casper
                                                                         May 23, 2019
                                                                             Page 2
·1·   ·INTERCOMMUNITY JUSTICE AND· )
· ·   ·PEACE CENTER; ERLIN LORENA· )
·2·   ·RODRIGUEZ ENAMORADO,· · · · )
· ·   ·INDIVIDUALLY AND AS NEXT· · )
·3·   ·FRIEND OF J.G.R., MARIA· · ·)
· ·   ·MONJARAZ, INDIVIDUALLY AND· )
·4·   ·AS NEXT FRIEND OF A.M.;· · ·)
· ·   ·AND MARIA CABRERA,· · · · · )
·5·   ·INDIVIDUALLY AND AS NEXT· · )
· ·   ·FRIEND OF K.I.A., ON· · · · )
·6·   ·BEHALF OF THEMSELVES AND· · )
· ·   ·ALL OTHERS SIMILARLY· · · · )
·7·   ·SITUATED,· · · · · · · · · ·)
· ·   · · · · · · · · · · · · · · ·)
·8·   · · · ·Plaintiffs,· · · · · ·)
· ·   · · · · · · · · · · · · · · ·)
·9·   · · · ·vs.· · · · · · · · · ·)· Civil Action No.
· ·   · · · · · · · · · · · · · · ·)· 2:18-cv-1247
10·   ·CHARLES NORMAN, REGISTRAR,· )
· ·   ·OHIO BUREAU OF MOTOR· · · · )
11·   ·VEHICLES, IN HIS OFFICIAL· ·)
· ·   ·CAPACITY,· · · · · · · · · ·)
12·   · · · · · · · · · · · · · · ·)
· ·   · · · ·Defendant.· · · · · · )
13

14· · · · · · · · · · · ·VOLUME I

15· · · · · · · · · · · DEPOSITION

16· · · · · · · · · · of DEREK CASPER

17

18·   ·   ·   ·   ·   · · ·   Taken at the offices of
· ·   ·   ·   ·   ·   ·Ohio   Department of Public Safety
19·   ·   ·   ·   ·   · · ·   1970 West Broad Street
· ·   ·   ·   ·   ·   · · ·   ·Columbus, Ohio 43223
20
· ·   · · · · · ·on May 23, 2019, at 8:59 a.m.
21

22· · · · · ·Reported by: Julia Lamb, RPR, CRR

23· · · · · · · · · · · · ·-=0=-

24


                         PRI Court Reporting, LLC· · · www.priohio.com
                               614.460.5000 or 800.229.0675
                                                                       Derek Casper
                                                                       May 23, 2019
                                                                           Page 3
·1· ·APPEARANCES:

·2·   ·   ·   ·   ·Emily M. Brown
· ·   ·   ·   ·   ·Kathleen C. Kersh
·3·   ·   ·   ·   ·ADVOCATES FOR BASIC LEGAL EQUALITY, INC.
· ·   ·   ·   ·   ·130 West Second Street, Suite 700E
·4·   ·   ·   ·   ·Dayton, Ohio 45402
· ·   ·   ·   ·   ·937.535.4408
·5·   ·   ·   ·   ·ebrown@ablelaw.org
· ·   ·   ·   ·   ·kkersh@ablelaw.org
·6
· ·   · · · · · · and
·7
· ·   ·   ·   ·   ·Mark R. Heller
·8·   ·   ·   ·   ·Eugenio Mollo, Jr.
· ·   ·   ·   ·   ·ADVOCATES FOR BASIC LEGAL EQUALITY, INC.
·9·   ·   ·   ·   ·525 Jefferson Avenue, Suite 300
· ·   ·   ·   ·   ·Toledo, Ohio 43604
10·   ·   ·   ·   ·419.930.2547
· ·   ·   ·   ·   ·mheller@ablelaw.org
11·   ·   ·   ·   ·emollo@ablelaw.org

12· · · · · · · and

13·   ·   ·   ·   ·Ana P. Crawford
· ·   ·   ·   ·   ·PORTER WRIGHT MORRIS & ARTHUR LLP
14·   ·   ·   ·   ·One South Main Street, Suite 1600
· ·   ·   ·   ·   ·Dayton, Ohio 45402
15·   ·   ·   ·   ·937.449.6748
· ·   ·   ·   ·   ·acrawford@porterwright.com
16
· ·   · · · · · · on behalf of the Plaintiffs.
17

18

19

20

21

22

23

24


                       PRI Court Reporting, LLC· · · www.priohio.com
                             614.460.5000 or 800.229.0675
                                                                       Derek Casper
                                                                       May 23, 2019
                                                                           Page 4
·1· ·APPEARANCES:· (Continued)

·2·   ·   ·   ·   ·Brian Honen
· ·   ·   ·   ·   ·Cory Goe
·3·   ·   ·   ·   ·Hilary R. Damaser
· ·   ·   ·   ·   ·Assistant Attorneys General
·4·   ·   ·   ·   ·OHIO ATTORNEY GENERAL, DAVE YOST
· ·   ·   ·   ·   ·Executive Agencies
·5·   ·   ·   ·   ·30 East Broad Street, 26th Floor
· ·   ·   ·   ·   ·Columbus, Ohio 43215
·6·   ·   ·   ·   ·614.466.4543
· ·   ·   ·   ·   ·brian.honen@ohioattorneygeneral.gov
·7·   ·   ·   ·   ·cory.goe@ohioattorneygeneral.gov
· ·   ·   ·   ·   ·hilary.damaser@ohioattorneygeneral.gov
·8
· ·   · · · · · · on behalf of the Defendant.
·9

10

11

12

13· ·ALSO PRESENT:

14·   ·   ·   ·   Winston Ford, Esq., Ohio Department of
· ·   ·   ·   ·   · · · Public Safety
15·   ·   ·   ·   Nicholas Pasquarello
· ·   ·   ·   ·   Todd Ballinger
16·   ·   ·   ·   Christina Bizios

17

18

19

20· · · · · · · · · · · · ·-=0=-

21

22

23

24


                       PRI Court Reporting, LLC· · · www.priohio.com
                             614.460.5000 or 800.229.0675
                                                               Derek Casper
                                                               May 23, 2019
                                                                   Page 5
·1· · · · · · · · · · ·STIPULATIONS

·2· · · · · · ·It is stipulated by and among counsel

·3· ·for the respective parties that the deposition

·4· ·of DEREK CASPER, the Witness herein, called by

·5· ·the Plaintiffs under the applicable Rules of

·6· ·Federal Civil Court Procedure, may be taken at

·7· ·this time by the notary pursuant to notice; that

·8· ·said deposition may be reduced to writing in

·9· ·stenotypy by the notary, whose notes thereafter

10· ·may be transcribed out of the presence of the

11· ·witness; and that the proof of the official

12· ·character and qualification of the notary is

13· ·waived.

14· · · · · · · · · · · · ·-=0=-

15

16

17

18

19

20

21

22

23

24


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675
                                                                     Derek Casper
                                                                     May 23, 2019
                                                                         Page 6
·1· · · · · · · · ·INDEX OF EXAMINATION

·2· · · · · · · · · · · · · · · · · · · · · · · PAGE

·3· ·BY MS. BROWN:· · · · · · · · · · · · · · · · 8

·4

·5

·6· · · · · · · · · ·INDEX OF EXHIBITS

·7· ·EXHIBIT· · · · · · DESCRIPTION· · · · · · ·PAGE

·8· · · 1· · · ·Plaintiffs' Amended Rule· · · · ·21
· · · · · · · · 30(b)(6) Notice to Bureau of
·9· · · · · · · Motor Vehicles

10· · · 2· · · ·Table of Contents 2015 Deputy· · 35
· · · · · · · · Registrar Contract Terms and
11· · · · · · · Conditions

12·   ·   ·   3· · · ·Defendant Charles Norman's· · · ·38
· ·   ·   ·   · · · · Responses and Objections to
13·   ·   ·   · · · · Plaintiffs' First Set of
· ·   ·   ·   · · · · Combined Discovery Requests
14
· ·   · · 4· · · ·Telephone Listings· · · · · · · ·54
15
· ·   · · 5· · · ·Drivers Manual· · · · · · · · · ·62
16
· ·   · · 6· · · ·Deputy Registrar Procedure· · · ·74
17·   · · · · · · Manual - Proof of Identity

18·   · · 7· · · ·Deputy Registrar Procedure· · · ·79
· ·   · · · · · · Manual - Proof of Identity
19
· ·   · · 8· · · ·Deputy Registrar Procedure· · · ·81
20·   · · · · · · Manual - Proof of Identity

21· · · 9· · · ·Form I-797C, Notice of Action· · 95

22· · · 10· · · I-797, Notice of Action· · · · · 95

23

24


                     PRI Court Reporting, LLC· · · www.priohio.com
                           614.460.5000 or 800.229.0675
                                                                            Derek Casper
                                                                            May 23, 2019
                                                                                Page 7
·1· · · · · · ·INDEX OF EXHIBITS (Continued)

·2· ·EXHIBIT· · · · · · DESCRIPTION· · · · · · ·PAGE

·3·   ·   ·   11·   ·   ·    Defendant Charles Norman's· · · 100
· ·   ·   ·   · ·   ·   ·    Responses and Objections to
·4·   ·   ·   · ·   ·   ·    Plaintiffs' First Set of
· ·   ·   ·   · ·   ·   ·    Combined Discovery Requests
·5
· ·   · · 12· · · Drivers Manual, Chapter 3,· · · 102
·6·   · · · · · · pages 6-8

·7·   · · 13· · · Notice of Cosigner's· · · · · · 112
· ·   · · · · · · Liability
·8
· ·   · · 14· · · BMV 2621 - Social Security· · · 116
·9·   · · · · · · Verification Instruction
· ·   · · · · · · Sheet
10
· ·   · · 15· · · USCIS Manual· · · · · · · · · · 117
11
· ·   · · 16· · · Deputy Registrar BASS User· · · 121
12·   · · · · · · Guide - DL/ID Transaction

13·   · · 17· · · Deputy Registrar BASS User· · · 143
· ·   · · · · · · Guide - DL/ID Transaction
14
· ·   · · 18· · · Deputy Registrar Procedure· · · 164
15·   · · · · · · Manual -· Card Types &
· ·   · · · · · · Central Issuance
16
· ·   · · 19· · · New Forms· · · · · · · · · · · ·169
17
· ·   · · 20· · · One-page spreadsheet· · · · · · 197
18

19

20

21

22

23

24


                            PRI Court Reporting, LLC· · · www.priohio.com
                                  614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                   Page 8
·1· · · · · · · · · · ·DEREK CASPER

·2· ·being first duly sworn, as hereinafter certified,

·3· ·deposes and says as follows:

·4· · · · · · · · · ·CROSS-EXAMINATION

·5· ·BY MS. BROWN:

·6· · · ·Q.· Good morning, Mr. Casper.· My name is

·7· ·Emily Brown, and I am one of the counsel for the

·8· ·Plaintiffs in the two lawsuits, IJPC v. Norman

·9· ·and CRIS v. Norman.· I'm going to be taking your

10· ·deposition today.· Have you ever had your

11· ·deposition taken before?

12· · · ·A.· No.

13· · · ·Q.· Okay.· Have you ever testified in court?

14· · · ·A.· No.

15· · · ·Q.· Okay.· I'll start by reviewing a few

16· ·ground rules of deposition so that we're on the

17· ·same page today.· The court reporter will be

18· ·transcribing everything that both of us say

19· ·today.· So in order for her to be able to do her

20· ·job most effectively I will wait to ask another

21· ·question until you respond, and if you could

22· ·also wait to answer the question until I finish

23· ·asking so we don't talk over each other, I would

24· ·appreciate it.· Is that okay?


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                      Page 9
·1· · · ·A.· Yes.

·2· · · ·Q.· We also need to make sure that all of

·3· ·our -- that everything we say is words and not

·4· ·gestures or uh-huh, huh-uh, things like that so

·5· ·that she can properly take everything down.· Is

·6· ·that okay?

·7· · · ·A.· Yes.

·8· · · ·Q.· If you don't understand a question, I

·9· ·would ask that you please ask me to repeat it or

10· ·rephrase it.· Is that okay?

11· · · ·A.· Yes.

12· · · ·Q.· So if you answer a question, can I

13· ·assume that you've understood what the question

14· ·is?

15· · · ·A.· Yes.

16· · · ·Q.· Please ask for a break whenever you need

17· ·one.· I would just ask that if a question is

18· ·pending please answer that question and then ask

19· ·for a break.· Is that okay?

20· · · ·A.· Yes.

21· · · ·Q.· Great.· This is fairly basic, but when I

22· ·use the acronym BMV throughout the deposition

23· ·I'll be referring to the Bureau of Motor

24· ·Vehicles.


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                    Page 10
·1· · · ·A.· Okay.

·2· · · ·Q.· Great.· Are you familiar with the

·3· ·Systematic Alien Verification for Entitlements?

·4· · · ·A.· Yes.

·5· · · ·Q.· When I use the acronym SAVE, I will be

·6· ·talking about that program.· Is that okay?

·7· · · ·A.· Yes.

·8· · · ·Q.· Okay.· I believe that you will be

·9· ·testifying to all the topics in the deposition

10· ·except 13, 17 and 24.· Is that correct?

11· · · ·A.· Yes, except for references to fraud and

12· ·things like that.· That will be --

13· · · ·Q.· Okay.· And Mr. Ballinger will be

14· ·testifying to those three topics after you're

15· ·finished?

16· · · ·A.· Correct.

17· · · ·Q.· All right.· Please state your full name.

18· · · ·A.· It's Derek Casper.

19· · · ·Q.· And is there any reason that you

20· ·wouldn't be able to answer my questions

21· ·truthfully today?

22· · · ·A.· No.

23· · · ·Q.· Are you under the influence of any

24· ·medications that could impair your ability to


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 11
·1· ·give accurate and truthful testimony?

·2· · · ·A.· No.

·3· · · ·Q.· And you understand that you're under

·4· ·oath today and must answer all questions

·5· ·truthfully as if we were in court?

·6· · · ·A.· Yes.

·7· · · ·Q.· I also want to remind you that given

·8· ·that this is a deposition under Rule 30(b)(6)

·9· ·that you're speaking on behalf of the BMV today

10· ·and not on behalf of yourself.· Do you

11· ·understand that?

12· · · ·A.· Yes.

13· · · ·Q.· Okay.· Tell me everything that you did

14· ·to get ready for your deposition today.

15· · · ·A.· To get ready for the deposition, you

16· ·know, in preparation, produced discovery, the

17· ·documents related to that, you know, prepared,

18· ·sat in meetings with BMV, DPS attorneys, sat in

19· ·sessions with the Attorney General's Office as

20· ·well in preparation, and just reviewed the

21· ·documents as well as, you know, with

22· ·administrator, registrar's office, respective

23· ·individuals above myself, and collaborated to

24· ·make sure we produced the appropriate documents


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 12
·1· ·that were requested.

·2· · · ·Q.· Okay.· Have you reviewed all of the

·3· ·documents that were produced to the Plaintiffs

·4· ·during discovery?

·5· · · ·A.· Yes.

·6· · · ·Q.· And which other individuals at the BMV

·7· ·did you meet with?

·8· · · ·A.· I've met with my administrator, I've met

·9· ·with the registrar's office which includes the

10· ·registrar himself.

11· · · ·Q.· Mr. Norman?

12· · · ·A.· Yes.· The registrar, the assistant

13· ·registrar, Ann Dean, and the chief of staff,

14· ·Curt Mayhew, was in there as well.· I've met

15· ·with -- Winston has been included, the

16· ·individuals from the Attorney General's Office,

17· ·whoever they have presented as well, and then,

18· ·you know, my chain of command which includes, as

19· ·I said, my administrator, and then two

20· ·individuals above me, which is the assistant

21· ·chief and chief of our field operation section.

22· · · ·Q.· And what are the names of the

23· ·administrator and the assistant chief

24· ·administrator?


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 13
·1· · · ·A.· Tom Wilson is the administrator, and

·2· ·Mary Brunton is assistant chief, and Michael

·3· ·Deschaine is the chief.

·4· · · ·Q.· Okay.· And when you referred to the fact

·5· ·that you reviewed the documents, was that in

·6· ·preparation for the deposition today or was that

·7· ·back when you were compiling them to be sent

·8· ·over to us or both?

·9· · · ·A.· Both, just a continuous review.

10· · · ·Q.· Okay.· Did you also review the 30(b)(6)

11· ·notice, deposition notice?

12· · · ·A.· Yes.

13· · · ·Q.· Did you review the complaints in the

14· ·case?

15· · · ·A.· Yes.

16· · · ·Q.· Any other filings with the court in

17· ·these two cases?

18· · · ·A.· I've read what's been provided to me

19· ·which are the complaints, the 30(b)(6) notice,

20· ·and then the produced discovery, but other than

21· ·that I haven't read anything.

22· · · ·Q.· Okay.· Did you speak with Angela Dicken

23· ·[sic]?

24· · · ·A.· She was previously my supervisor before


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 14
·1· ·I became the supervisor of the license control

·2· ·section, but I've not spoken with her since she

·3· ·retired in July -- I'm sorry, December of 2017

·4· ·is when she retired.

·5· · · ·Q.· Okay.· Mr. Casper, what's your date of

·6· ·birth?

·7· · · ·A.· April 27th, 1992.

·8· · · ·Q.· And where were you born?

·9· · · ·A.· Warren, Ohio.

10· · · ·Q.· Where do you live now?

11· · · ·A.· Columbus, Ohio.

12· · · ·Q.· And who do you live with?

13· · · ·A.· I live with my girlfriend.

14· · · ·Q.· Okay.· Any children?

15· · · ·A.· No.

16· · · ·Q.· Do you have any family members who work

17· ·for the Ohio BMV?

18· · · ·A.· I do not.

19· · · ·Q.· What about the Department of Public

20· ·Safety?

21· · · ·A.· I do not.

22· · · ·Q.· Okay.· And where did you graduate from

23· ·high school?

24· · · ·A.· Chalker High School in Southington,


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 15
·1· ·Ohio.

·2· · · ·Q.· And what education, if any, have you

·3· ·completed beyond high school?

·4· · · ·A.· I've completed some college courses,

·5· ·approximately two and a half years or so.

·6· · · ·Q.· And what type of coursework did you

·7· ·study?

·8· · · ·A.· Mostly the focus was international

·9· ·studies with some foreign language courses and

10· ·things like that.

11· · · ·Q.· What foreign language?

12· · · ·A.· I've taken a little bit of Mandrin,

13· ·Chinese, Italian and French.

14· · · ·Q.· And why did you leave college?

15· · · ·A.· I just took positions -- full-time

16· ·positions that led me away from my education.

17· · · ·Q.· Are you currently studying part-time at

18· ·any university now?

19· · · ·A.· I was, but I haven't in about a year.

20· · · ·Q.· Okay.· How long have you been employed

21· ·by the BMV?

22· · · ·A.· It's going on three years next month so

23· ·it's been two years and 11 months.

24· · · ·Q.· And before you started working for the


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                   Page 16
·1· ·BMV, where did you work?

·2· · · ·A.· I worked for the United States Postal

·3· ·Service as well as the Ohio Army National Guard

·4· ·with some other jobs mixed in obviously.

·5· · · ·Q.· Okay.· So with the postal service what

·6· ·was your -- what were your job responsibilities?

·7· · · ·A.· I was a mail carrier, driving mail

·8· ·carrier.

·9· · · ·Q.· And before that, you said you worked

10· ·with the National Guard?

11· · · ·A.· Yes.

12· · · ·Q.· And what did you do there?

13· · · ·A.· I was an all source intelligence

14· ·analyst.

15· · · ·Q.· And what were those types of -- what

16· ·kind of job duties did you have there?

17· · · ·A.· Just reviewing intelligence and

18· ·information that was provided to me by the

19· ·collectors within the military, preparing

20· ·briefings for the higher up and superiors who

21· ·requested it, putting together all the

22· ·information they gave me and just trying to

23· ·provide the best possible solution and gathering

24· ·of the information I could.


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                    Page 17
·1· · · ·Q.· How long did you hold that position?

·2· · · ·A.· I was in the National Guard for six

·3· ·years.

·4· · · ·Q.· And before you were in the National

·5· ·Guard, were you in college at that point?

·6· · · ·A.· High school.

·7· · · ·Q.· High school.· Okay.

·8· · · · · ·So at the BMV you said you started

·9· ·almost three years ago.· What job title did you

10· ·have when you started?

11· · · ·A.· Customer service assistant two.

12· · · ·Q.· And what does a customer service

13· ·assistant two do?

14· · · ·A.· They have varying responsibilities

15· ·across the BMV.· The customer service assistant

16· ·two is in various departments.· The purpose of

17· ·the position I held was in license control which

18· ·is the position I'm still currently in in that

19· ·section.· It's mostly answering phone calls

20· ·pertaining to whatever section that individual

21· ·works in.

22· · · · · ·In my case, license control, we take

23· ·calls from deputy registrars, provide

24· ·information and solution to them and more advice


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                    Page 18
·1· ·on how to proceed with driver's license

·2· ·issuance.

·3· · · ·Q.· Okay.· And how long did you work as a

·4· ·customer service agent two?

·5· · · ·A.· It was 19 months.

·6· · · ·Q.· And after that, what job did you hold?

·7· · · ·A.· It's when I got promoted to customer

·8· ·service manager.

·9· · · ·Q.· Then have you been a customer service

10· ·manager for a little less than a year and a

11· ·half?

12· · · ·A.· Yes.· It was -- I took the position

13· ·temporarily for a month and got it permanently

14· ·February of 2018.

15· · · ·Q.· Okay.· And what -- during the time that

16· ·you've been a customer service manager, have

17· ·your duties remained the same for that entire

18· ·period?

19· · · ·A.· Yes.

20· · · ·Q.· And what are those duties?

21· · · ·A.· I manage up to 15 employees.· We do have

22· ·another manager in the section.· We split the

23· ·personnel responsibilities and responsibilities

24· ·in general for the overall premise of our


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 19
·1· ·section.· When it comes to the information

·2· ·regarding USCIS, we treat that information as

·3· ·well as we can.· We advise our employees on it

·4· ·as well as the policies regarding driver's

·5· ·license issuance, providing advice to deputy

·6· ·registrar and their clerks.

·7· · · ·Q.· Okay.· And who is the -- what's the name

·8· ·of the other manager?

·9· · · ·A.· Chad Adkins.

10· · · ·Q.· And is your -- do your duties differ

11· ·from Mr. Adkins' duties in any way?

12· · · ·A.· I would say on paper not necessarily,

13· ·but I'm often more involved in the meetings

14· ·regarding USCIS, the central issuance process,

15· ·and just meetings pertaining to information

16· ·related to that.

17· · · ·Q.· And when you say meetings, do you mean

18· ·with other BMV staff?

19· · · ·A.· Yes, whoever is determined to need to be

20· ·involved in that.

21· · · ·Q.· And who is your current supervisor?

22· · · ·A.· Mary Brunton, the assistant chief I

23· ·mentioned earlier.

24· · · ·Q.· And before you were promoted to customer


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 20
·1· ·service manager, I think you said that

·2· ·Ms. Dicken was your supervisor?

·3· · · ·A.· Yeah, Angela Dickens was the supervisor,

·4· ·yeah.

·5· · · ·Q.· Dickens with an S?

·6· · · ·A.· Dickens with an S, yeah.

·7· · · ·Q.· I'm sorry.· And the job that she held at

·8· ·that time before she retired is the same as the

·9· ·job that you hold now, correct?

10· · · ·A.· Correct.

11· · · ·Q.· Are there any differences in

12· ·responsibilities or duties?

13· · · ·A.· The SAVE responsibilities evolved as

14· ·well as the responsibilities of central

15· ·issuance.· They were not -- they weren't doing

16· ·central issuance when she was the supervisor so

17· ·that's obviously an incremental change as well.

18· · · ·Q.· When you say central issuance, is that

19· ·the name of the -- is there a department called

20· ·central issuance?

21· · · ·A.· No.· The central issuance is the process

22· ·that BMV implemented in July of 2018 where the

23· ·licenses are no longer printed at the deputy

24· ·registrars.· They're mailed from a centralized


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 21
·1· ·location.

·2· · · ·Q.· So your department deals with certain

·3· ·matters related to central issuance?

·4· · · ·A.· Yeah.· My department deals with all

·5· ·matters related to license issuance.· We're not

·6· ·the holders of the central issuance process, but

·7· ·when deputy registrars have questions pertaining

·8· ·to that, we answer that to the best of our

·9· ·abilities.

10· · · ·Q.· Okay.

11· · · · · ·MS. BROWN:· I'm going to have this

12· ·marked as Exhibit 1.· This is the notice, the

13· ·Rule 30(b)(6) Notice.

14· · · · · · · · · · · · ·-=0=-

15· · · · · · (Deposition Exhibit 1 marked.)

16· · · · · · · · · · · · ·-=0=-

17· · · · · ·MR. HONEN:· This is the latest one,

18· ·correct?

19· · · · · ·MS. BROWN:· Yes.

20· ·BY MS. BROWN:

21· · · ·Q.· So, Mr. Casper, as a result of

22· ·discussions with your counsel, there's a few

23· ·changes in this from the one that we filed a

24· ·couple weeks ago, so I just wanted you to have


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 22
·1· ·an updated copy if you hadn't already.

·2· · · · · ·But have you reviewed the amended Rule

·3· ·30(b)(6) notice?

·4· · · ·A.· I reviewed the one that was provided --

·5· ·I would say a week and a half ago I think was

·6· ·the most recent revision I received, yes.

·7· · · ·Q.· Okay.· So this one is slightly

·8· ·different, but there's only a few wording

·9· ·changes in a few topics.· So as we go through

10· ·the topics, you can obviously look at each

11· ·topic, but there hasn't been a lot of changes so

12· ·we're going to start with topic one.· How many

13· ·customer service managers are there

14· ·approximately at the BMV?

15· · · ·A.· At the BMV alone?· I can't speak to the

16· ·number.

17· · · ·Q.· It's a large number?

18· · · ·A.· There's one for I would say every

19· ·section that -- almost every section, and I

20· ·couldn't give a true estimation.

21· · · ·Q.· Okay.· But the customer service managers

22· ·all have slightly different job

23· ·responsibilities, right?

24· · · ·A.· Depending on the section, yes.


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 23
·1· · · ·Q.· Okay.· So your section is really the

·2· ·only one that deals specifically with issues

·3· ·related to USCIS forms and documentation

·4· ·requirements for noncitizens and that kind of

·5· ·thing?

·6· · · ·A.· Yes.

·7· · · ·Q.· Are you covered by Collective Bargaining

·8· ·Agreement?

·9· · · ·A.· No.

10· · · ·Q.· Are other employees at the BMV covered

11· ·by Collective Bargaining Agreement?

12· · · ·A.· Yes, nonexempt employees are.

13· · · ·Q.· So you're an exempt employee?

14· · · ·A.· Yes.

15· · · ·Q.· Are the customer service manager twos

16· ·nonexempt?

17· · · ·A.· Customer service assistant twos, yes.

18· · · ·Q.· Now, when I say the term license

19· ·control, what does that mean to you?

20· · · ·A.· That is the section that I work in that

21· ·I'm the customer service manager of.

22· · · ·Q.· So are you -- in addition to being a

23· ·customer service manager would you also say that

24· ·you're the head of license control?


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                    Page 24
·1· · · ·A.· I would say co-head, as I discussed

·2· ·earlier, with Chad Adkins.

·3· · · ·Q.· Okay.· And you've held that role since

·4· ·about December 2017, correct?

·5· · · ·A.· No.· Temporarily in January 2018 and

·6· ·then permanently February 2018.

·7· · · ·Q.· Okay.· And how long did Ms. Dickens hold

·8· ·that position before you?

·9· · · ·A.· I can't speak to the duration.

10· · · ·Q.· But it was at least several years that

11· ·you know of, or you don't know?

12· · · ·A.· I can't speak to the duration.· I don't

13· ·know that answer.

14· · · ·Q.· Okay.· Does the head of license control

15· ·have a role in drafting BMV policies?

16· · · ·A.· The role is if it affects us, then it

17· ·passes through us, and we just review it to make

18· ·sure that it, you know, fits in with current

19· ·practices, or it may not fit in with current

20· ·practices, but we may review it.· We don't

21· ·necessarily take part in, you know, applying

22· ·much change to it, just more of an oversight of

23· ·it so we know what's going on and what's

24· ·changing.


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 25
·1· · · ·Q.· So you wouldn't be the actual drafters

·2· ·of any language, you would review what someone

·3· ·else had drafted?

·4· · · ·A.· Correct.· I may provide information that

·5· ·may lead to, but I don't draft the language of

·6· ·such.

·7· · · ·Q.· And would that be true for things like

·8· ·changes to the Driver Manual or the Deputy

·9· ·Registrar Procedure Manual?

10· · · ·A.· If there's procedures in the Driver

11· ·Manual, I may be included in the language that's

12· ·going to be changed for that.· If it's overall

13· ·broader policy, no, but if it's policy related

14· ·to the driver's manual and direct license

15· ·issuance, yes, I would be involved with that.

16· · · ·Q.· So can you give some examples of the

17· ·types of policies that you would have

18· ·participated in either reviewing or helping

19· ·formulate?

20· · · ·A.· Policies related to the central issuance

21· ·process I discussed earlier on how deputy

22· ·registrars may handle that; policies regarding

23· ·issuance to non-U.S. citizens, to U.S. citizens,

24· ·documents and how to enter information into the


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                    Page 26
·1· ·SAVE system that's integrated through our

·2· ·internal IT systems, as well as, you know,

·3· ·information on how the deputy registrars should

·4· ·proceed in issuing a license in general.

·5· · · ·Q.· Okay.· The current registrar is

·6· ·Mr. Norman, correct?

·7· · · ·A.· Yes.

·8· · · ·Q.· And when was -- when did he start the

·9· ·position?

10· · · ·A.· January 2019.· I do not know the exact

11· ·date.

12· · · ·Q.· Okay.· And before that it was Mr. Petit?

13· · · ·A.· Yes.

14· · · ·Q.· And do you know how long Mr. Petit was

15· ·the registrar?

16· · · ·A.· I don't know the exact answer.

17· · · ·Q.· Okay.· Are there any departments other

18· ·than license control that have personnel in

19· ·which knowledge of immigration status or legal

20· ·presence is required?

21· · · ·A.· Are there other sections that have

22· ·knowledge of it?

23· · · ·Q.· Where they need to have knowledge of it

24· ·for their roles.


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                    Page 27
·1· · · ·A.· Several sections work with information

·2· ·that touches USCIS, yes.

·3· · · ·Q.· And what would that -- what are those

·4· ·sections?

·5· · · ·A.· You have our section that works on the

·6· ·individual systems to ensure they're

·7· ·functioning.· So they have to have some

·8· ·knowledge on how it works just so they can make

·9· ·sure the systems are working.

10· · · · · ·Our commercial driver's license section,

11· ·CDL section, has to have knowledge.· Because of

12· ·the legal presence requirements for CDL, they

13· ·have to make sure what's required and what's

14· ·not, so those are two sections in particular.

15· · · ·Q.· Okay.· And is there a particular

16· ·department in the BMV that deals with training

17· ·deputy registrars on issues related to legal

18· ·presence and appropriate documentation for

19· ·noncitizens?

20· · · ·A.· They use the deputy registrar manual

21· ·that is out there, the procedure manual, and the

22· ·sections contained in that and there are some

23· ·documents, I assume, that are, you know, out

24· ·there for them to use inside of the portal that


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 28
·1· ·we've provided.

·2· · · · · ·However, the training for the deputy

·3· ·registrars themselves are independently managed,

·4· ·because they are individuals that are privately

·5· ·contracted.· The field representative staff that

·6· ·works -- that is state employees with the BMV,

·7· ·they may assist in coordinating training and

·8· ·getting individuals together, but the training

·9· ·for the clerks themselves at the deputy

10· ·registrars are the responsibility of the deputy

11· ·registrar typically.

12· · · ·Q.· And is there training for employees

13· ·within license control on the matters related to

14· ·immigration status and documentation for legal

15· ·presence and that kind of thing?

16· · · ·A.· There's continued training and review.

17· ·We use the same manuals that the deputy

18· ·registrars use.· So the information that license

19· ·control uses is available to the deputy

20· ·registrar with intent so there's no

21· ·miscommunication or no bad information hopefully

22· ·being given out.

23· · · · · ·The training that license control has

24· ·sometimes is, you know, periodic.· The deputy


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                    Page 29
·1· ·registrars themselves have annual meetings with

·2· ·the administrator and the staff at the BMV, the

·3· ·higher staff such as the registrar's office and

·4· ·our administrator Tom Wilson I mentioned

·5· ·earlier.· They periodically have those

·6· ·trainings, but other than that, the license

·7· ·control, we train as we go.

·8· · · ·Q.· And have you as the director of license

·9· ·control received any particular training on

10· ·immigration law or policies or immigration

11· ·statuses?

12· · · ·A.· No.

13· · · ·Q.· What is a deputy registrar field

14· ·representative?

15· · · ·A.· Those are the individuals that are

16· ·responsible for the evaluations of the deputy

17· ·registrars to ensure that they are within the

18· ·bounds of the policies that are out there,

19· ·reviewing applications that are completed for

20· ·the driver's license and other things that are

21· ·completed at the deputy registrar, and they work

22· ·with the deputy registrar themselves to attempt

23· ·to ensure that they're being trained.

24· · · ·Q.· None of those are in your department?


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 30
·1· · · ·A.· No.

·2· · · ·Q.· And would they go out into the field and

·3· ·actually be at --

·4· · · ·A.· That's the essence of their job, they're

·5· ·always in the field.

·6· · · ·Q.· And are there -- how many of those are

·7· ·there, if you know, approximately?

·8· · · ·A.· If I had to give an approximation -- we

·9· ·have four districts -- I would -- six to nine

10· ·per district, and each deputy registrar field

11· ·representative may have five deputy registrars

12· ·or eight deputy registrars and they manage them

13· ·as they go.

14· · · ·Q.· And then what is a program

15· ·administrator?

16· · · ·A.· Program administrator is again a term

17· ·that's used as a position classification across

18· ·the BMV.· It depends on where they're working,

19· ·what their responsibilities are.

20· · · ·Q.· What is a driver license examining

21· ·supervisor?

22· · · ·A.· I can't speak to that, but they manage

23· ·the driver exam station, but their individual

24· ·duties, I can't speak to that.


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 31
·1· · · ·Q.· You don't come across them in the course

·2· ·of your --

·3· · · ·A.· They may call license control for

·4· ·individual advice on -- you know, if a customer

·5· ·asks them a question about documentation, they

·6· ·may call us just to ask a question, but the

·7· ·individual responsibility for issuing that

·8· ·customer lies at the deputy registrar.

·9· · · ·Q.· And then what is a driver license

10· ·station supervisor?

11· · · ·A.· They -- each individual license exam

12· ·station has a station supervisor, and other than

13· ·that I can't speak to it.

14· · · ·Q.· And a CDL field representative I'm

15· ·guessing is similar to a deputy registrar field

16· ·representative but dealing with CDL issues

17· ·specifically?

18· · · ·A.· CDL examinations.

19· · · ·Q.· And state what CDL is again.

20· · · ·A.· Commercial driver's license.

21· · · ·Q.· And then what are investigative

22· ·supervisors?

23· · · ·A.· I can't speak to that.· That was --

24· ·that's in the investigation section.· They have


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 32
·1· ·all their own responsibilities.

·2· · · ·Q.· Do their responsibilities relate to

·3· ·things like fraud investigations and things like

·4· ·that?

·5· · · ·A.· I can't speak to their responsibilities.

·6· · · ·Q.· What about motor vehicle investigators,

·7· ·do you ever come across those?

·8· · · ·A.· We come across them, yes.· If they have

·9· ·records -- if they have a record that needs to

10· ·be updated for whatever that purpose may be

11· ·after they've completed their investigation,

12· ·they forward the information to us in license

13· ·control, and we will essentially complete the

14· ·task that they're asking for the record update

15· ·that they're requesting.

16· · · ·Q.· Which jobs in the BMV are appointed by

17· ·the governor directly?

18· · · ·A.· To my knowledge, administrator and

19· ·above.· By the governor directly?· I am not sure

20· ·what positions the governor appoints.

21· · · ·Q.· How about this, which positions are

22· ·considered political appointees that may change

23· ·when the --

24· · · · · ·MR. HONEN:· Objection.· Outside the


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                   Page 33
·1· ·scope.

·2· · · · · · (Court reporter interruption.)

·3· · · ·Q.· The question was which officials are

·4· ·considered political appointees.· Let me ask

·5· ·this.· When the new administration came in in

·6· ·this -- earlier this year in January how many

·7· ·people sort of at the top at the BMV would have

·8· ·changed?

·9· · · ·A.· What are you referring to at the top of

10· ·the BMV?

11· · · ·Q.· So like the registrar was new,

12· ·obviously, we've already talked about that, but

13· ·are there other officials that were replaced by

14· ·the new governor or by someone else?

15· · · ·A.· Not in my scope of knowledge.

16· · · ·Q.· Not that you work with directly?

17· · · ·A.· No.

18· · · ·Q.· Your administrator didn't change?

19· · · ·A.· No.

20· · · ·Q.· What drafts -- so we talked a few

21· ·minutes ago about the drafting of manuals like

22· ·the deputy registrar manual and the Driver

23· ·Manual, and you said that sometimes you're

24· ·involved in the -- not necessarily in the


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 34
·1· ·drafting, but you're sometimes involved in

·2· ·reviewing those.· Who are the people that are --

·3· ·that are generally involved in that process

·4· ·other than you?

·5· · · ·A.· My cohort Chad Adkins will review it and

·6· ·give his appropriate knowledge on the topic as

·7· ·well, and it passes through my supervisors, Mary

·8· ·Brunton and Michael Deschaine.· It passes

·9· ·through the administrator Tom Wilson, and it

10· ·goes to the registrar's office, and then we have

11· ·an individual who updates that manual.· So it

12· ·passes just up through the chain of command for

13· ·vision and oversight.

14· · · ·Q.· When you say you have an individual that

15· ·updates that manual, what do you mean?

16· · · ·A.· We have a publications coordinator that

17· ·whatever information we give her to have the

18· ·manual updated she updates the manual.

19· · · ·Q.· So she's the one that actually --

20· · · ·A.· Yes.

21· · · ·Q.· -- produces the --

22· · · ·A.· Yeah.· We don't -- sorry.· I don't have

23· ·access to update the manual exactly.· She is the

24· ·one that goes in and updates that manual as


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 35
·1· ·necessary.

·2· · · ·Q.· Okay.· Moving on to topic two.

·3· · · · · ·MS. BROWN:· This is Plaintiffs'

·4· ·Exhibit 2.

·5· · · · · · · · · · · · ·-=0=-

·6· · · · · · (Deposition Exhibit 2 marked.)

·7· · · · · · · · · · · · ·-=0=-

·8· ·BY MS. BROWN:

·9· · · ·Q.· Have you seen this document before?

10· · · ·A.· No.

11· · · ·Q.· Okay.· Are you familiar with the

12· ·contracts that the deputy registrars sign with

13· ·the BMVs -- sign with the BMV?

14· · · ·A.· I'm familiar that they have contracts,

15· ·yes.

16· · · ·Q.· And you didn't review this in

17· ·preparation for your deposition or when

18· ·compiling the discovery --

19· · · ·A.· No.

20· · · ·Q.· -- responses?· Okay.

21· · · · · ·So how are deputy registrars selected?

22· · · · · ·MR. HONEN:· I'm just going to object to

23· ·that as outside the scope of this particular

24· ·case.· Irrelevant.· I guess I'm going to object


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 36
·1· ·and state that it's irrelevant to the facts of

·2· ·this case, how deputy registrars are chosen.

·3· · · · · ·MS. BROWN:· Well, I'm trying to figure

·4· ·out how the contracts in terms of...

·5· ·BY MS. BROWN:

·6· · · ·Q.· Let's turn to page 108.· Do you know

·7· ·what department drafts the deputy registrar

·8· ·contracts?

·9· · · ·A.· There's not an individual department

10· ·that does it.· There's a group of people who

11· ·gather to participate in the drafting of the

12· ·contract.

13· · · ·Q.· And are you involved in that process at

14· ·all?

15· · · ·A.· No.

16· · · ·Q.· And are all the contracts for five

17· ·years, do you know?

18· · · ·A.· No.

19· · · ·Q.· You don't know?

20· · · ·A.· I know they're not.

21· · · ·Q.· You know they're not all for five years.

22· ·How is the time period determined?

23· · · ·A.· I can't speak to that.

24· · · ·Q.· And do all the contracts follow this


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 37
·1· ·basic template that's in front of you as

·2· ·Exhibit 2?

·3· · · ·A.· I can't speak to that.

·4· · · ·Q.· So I'm going to direct your attention to

·5· ·page 108, section 2 that starts compliance with

·6· ·laws.· If you could just read that paragraph.

·7· · · ·A.· (Witness complies.)

·8· · · ·Q.· And then the second paragraph below that

·9· ·that starts compliance requirements.

10· · · ·A.· (Witness complies.)

11· · · ·Q.· So deputy registrars, pursuant to the

12· ·contract, are required to abide by Ohio law,

13· ·correct?

14· · · ·A.· Yes.

15· · · ·Q.· And they're required to abide by and

16· ·follow the deputy registrars manual and other

17· ·directives from the BMV, correct?

18· · · ·A.· Yes.

19· · · ·Q.· And that would include requirements

20· ·regarding the five elements needed to show,

21· ·including legal presence?

22· · · ·A.· Yes.

23· · · ·Q.· And that would involve following the

24· ·requirements for the -- that the BMV has set


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 38
·1· ·forth regarding cosigner requirements for minors

·2· ·and who can be a cosigner?

·3· · · ·A.· Yes.

·4· · · ·Q.· If you could turn to page 117 where it

·5· ·states roster of employees and just read that

·6· ·sentence to yourself.

·7· · · ·A.· (Witness complies.)

·8· · · · · ·Okay.

·9· · · ·Q.· Do deputy registrars have to provide a

10· ·roster at a certain date or a certain frequency?

11· · · ·A.· According to this paragraph, on a

12· ·continuing basis.

13· · · ·Q.· Do you know what that means in practice?

14· · · ·A.· I can't speak to that requirement.

15· · · ·Q.· But there is a staff list that the BMV

16· ·does possess of each of the deputy registrar's

17· ·staffs?

18· · · ·A.· Yes, we have the roster for the staff,

19· ·the current roster.

20· · · · · ·MS. BROWN:· This is Plaintiffs'

21· ·Exhibit 3.

22· · · · · · · · · · · · ·-=0=-

23· · · · · · (Deposition Exhibit 3 marked.)

24· · · · · · · · · · · · ·-=0=-


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 39
·1· ·BY MS. BROWN:

·2· · · ·Q.· Have you seen this document before?

·3· · · ·A.· Yes.

·4· · · ·Q.· And if you could flip to the

·5· ·second-to-last page.

·6· · · ·A.· (Witness complies.)

·7· · · ·Q.· Did you sign the oath to discovery

·8· ·responses stating that you'd reviewed the

·9· ·interrogatories and requests for admission?

10· · · ·A.· Yes.

11· · · ·Q.· And that they're true to the best of

12· ·your knowledge and belief?

13· · · ·A.· Yes.

14· · · ·Q.· We'll get into the interrogatories and

15· ·requests for admission more later, but if you

16· ·could turn to the second page of this document

17· ·and look at request for production of documents

18· ·five and seven.

19· · · ·A.· (Witness complies.)

20· · · ·Q.· So would it be accurate to state that

21· ·the BMV does not have a personnel list for the

22· ·deputy registrar located at 3481 East Broad

23· ·Street?

24· · · ·A.· We have the current roster.· We don't


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                    Page 40
·1· ·have the historical.

·2· · · ·Q.· Okay.· What happens to the historical?

·3· · · ·A.· I can't speak to that.· The roster's

·4· ·stored inside BASS, the database system.· It's

·5· ·stored in there and it's just a current roster

·6· ·that's in there.· I can't speak to what happens

·7· ·to the historical data.

·8· · · ·Q.· Okay.· Going back to Exhibit 2,

·9· ·page 117, on the roster of employees, is this

10· ·the only information that's provided, name,

11· ·address, date of birth, home phone number, and

12· ·working hours, or is any other information

13· ·provided?

14· · · ·A.· Without seeing it directly at the

15· ·moment, I can't speak to it.

16· · · ·Q.· Do you know if language capability is

17· ·provided?

18· · · ·A.· I can't speak to that.

19· · · ·Q.· If you could look at the next paragraph

20· ·on training.

21· · · ·A.· (Witness complies.)

22· · · ·Q.· In the last sentence it says,

23· ·comprehensive training shall include, but not be

24· ·limited to, mandatory BMV fraudulent document


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                    Page 41
·1· ·training, new legislated or BMV-initiated

·2· ·processes and procedures training, and any other

·3· ·training determined by the BMV to be necessary

·4· ·for operating a deputy registrar license agency

·5· ·business.

·6· · · · · ·Is this training that's referred to all

·7· ·performed by the deputy registrars themselves?

·8· · · ·A.· No.· As I said earlier, there are

·9· ·roundtable trainings that happen where the

10· ·administrator and registrar's office will speak

11· ·to the deputy registrars in each district and

12· ·give them updated information and give them

13· ·periodic changes that may occur.· Those happen,

14· ·I believe, twice a year, and they give that

15· ·training there.

16· · · · · ·And then there's also, you know,

17· ·periodic revisions made to documents such as the

18· ·manual, and we send out broadcasts advising them

19· ·of the information.· Other than that, the field

20· ·representative will carry out and ensure that

21· ·the deputy registrar's made aware.· And then

22· ·when it comes to the individual staff, they

23· ·train them on the changes.

24· · · ·Q.· So, for instance, the mandatory BMV


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 42
·1· ·fraudulent document training, I assume that

·2· ·means mandatory for all deputy registrar staff?

·3· · · ·A.· Yes.

·4· · · ·Q.· Okay.· And how often is that -- how

·5· ·often are employees required to take that, or is

·6· ·it just once?

·7· · · ·A.· I'm not speaking to the fraudulent

·8· ·document requirements.· That was Todd.

·9· · · ·Q.· Okay.· So you don't know?

10· · · ·A.· I don't know the requirements.

11· · · ·Q.· When it refers to new legislative or

12· ·BMV-initiated process and procedures training,

13· ·how often does that -- do those trainings get

14· ·held, do you know?

15· · · ·A.· I do not know.

16· · · ·Q.· Would that be included in the

17· ·twice-a-year roundtable?

18· · · ·A.· Yes, as changes happen.

19· · · ·Q.· Are the roundtables for all deputy

20· ·registrars staff?

21· · · ·A.· Yes.

22· · · ·Q.· Not just the deputy registrar?

23· · · ·A.· Oh, no.· I'm sorry.· You said staff.

24· ·It's only for the deputy registrar themselves.


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 43
·1· · · ·Q.· On page 126 in the paragraph that starts

·2· ·entire contract, so could you read that first

·3· ·sentence.

·4· · · ·A.· (Witness complies.)

·5· · · ·Q.· So the deputy registrars are required to

·6· ·follow all Ohio laws and regulations and also

·7· ·follow the deputy registrar manual and any

·8· ·directives from the registrar, correct?

·9· · · ·A.· Yes.

10· · · ·Q.· Can customers file complaints against a

11· ·deputy registrar directly or with the BMV?

12· · · ·A.· Are you asking if they can file

13· ·complaints against the deputy registrar to the

14· ·BMV?

15· · · ·Q.· Either to the BMV or within the deputy

16· ·registrar.

17· · · ·A.· They can file complaints to the BMV.

18· ·The individual deputy registrars, I can't speak

19· ·to how they handle individual complaints.

20· · · ·Q.· But there's a system within the BMV to

21· ·receive complaints from deputy registrars?

22· · · ·A.· Yes.

23· · · ·Q.· Okay.· And how are they tracked?

24· · · ·A.· They have a system where they send the


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                    Page 44
·1· ·information out to those field representatives

·2· ·and their supervisors and they work those

·3· ·complaints as appropriate.

·4· · · ·Q.· Okay.· And does that ever result in a --

·5· ·let me rephrase.· What kind of action could be

·6· ·taken by the BMV against a deputy registrar

·7· ·based on a complaint being filed?

·8· · · ·A.· I can't speak to that.· I know if there

·9· ·are -- the complaints are worked and attempted

10· ·to be made for the best resolution for the

11· ·customer.· Other than that I don't know the

12· ·actions the BMV takes.

13· · · ·Q.· Do you know of any instances where the

14· ·BMV has taken a deputy registrar's contract away

15· ·for any reason?

16· · · ·A.· There are instances.· I'm not privy to

17· ·the knowledge of why it was done, but I know

18· ·there have been instances where that has

19· ·occurred.

20· · · ·Q.· And the registrar signs all these

21· ·contracts with the deputy registrars.· Is that

22· ·correct?

23· · · ·A.· Yes.

24· · · ·Q.· Moving on to topic three and switching


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 45
·1· ·to page 111 of Exhibit 2, the initial training,

·2· ·do you know what the -- this initial training

·3· ·entails which is -- it says it's prescribed by

·4· ·the registrar prior to the opening of the

·5· ·agency?

·6· · · ·A.· I do not know.

·7· · · ·Q.· Do you know if it includes any training

·8· ·on legal presence documentation?

·9· · · ·A.· I know it includes training on the

10· ·Deputy Registrar Procedure Manual.· Other than

11· ·that -- which is included in that manual.

12· · · ·Q.· But you don't know what it focuses on

13· ·within the manual?

14· · · ·A.· No.

15· · · ·Q.· Okay.· Page 116.· The section that

16· ·starts personnel policy, is this a written

17· ·document that the registrars -- I'm sorry, the

18· ·deputy registrars are required to submit to the

19· ·BMV?

20· · · ·A.· I can't speak to that.· I know they have

21· ·their individual policies and they have their

22· ·contracts.· Other than that I'm not sure.

23· · · ·Q.· Does the BMV give them like a sample or

24· ·a template?


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                   Page 46
·1· · · ·A.· Contracts are provided on a template,

·2· ·but other than that...

·3· · · ·Q.· But you don't know whether there's a

·4· ·template offered for bullet points three or

·5· ·four, staff training?

·6· · · ·A.· I do not.

·7· · · ·Q.· Okay.· So other than the twice-yearly

·8· ·roundtables that you mentioned a few minutes ago

·9· ·are there any other regular trainings offered by

10· ·the BMV to deputy registrars and their staff?

11· · · ·A.· Other than the fraudulent document

12· ·training that's mentioned, not to my knowledge.

13· · · ·Q.· Okay.· And the fraudulent document

14· ·training, Mr. Ballinger will testify to,

15· ·correct?

16· · · ·A.· Yes.

17· · · ·Q.· So that's the only training that you

18· ·know of that is offered to deputy registrars by

19· ·the BMV directly?

20· · · ·A.· Correct.· That -- as I mentioned

21· ·earlier, the field representative staff may have

22· ·their individualized trainings that they offer

23· ·to the deputy registrar, but I don't know

24· ·individually if it's templated or if they create


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 47
·1· ·their own products.

·2· · · ·Q.· Do you know if anyone at USCIS or any

·3· ·other federal agency participates in the

·4· ·roundtable trainings, the twice-yearly

·5· ·roundtable trainings?

·6· · · ·A.· They do not.

·7· · · ·Q.· They do not.· Okay.

·8· · · · · ·Any other outside trainers that come in,

·9· ·or is it all BMV staff?

10· · · ·A.· I know there has been outside staff such

11· ·as the Secretary of State staff presented at the

12· ·most recent ones.· It just depends on the topics

13· ·they're covering.

14· · · ·Q.· Are deputy registrars' staff required by

15· ·the BMV to undergo any training regarding

16· ·communicating with limited English proficient

17· ·customers?

18· · · ·A.· I can't speak to that.

19· · · ·Q.· Do you know if the deputy registrars do

20· ·any of that training on their own?

21· · · ·A.· I know there are some deputy registrars

22· ·that have bilingual employees.· Other than that,

23· ·that's all I know.

24· · · ·Q.· And does the BMV require any particular


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                   Derek Casper
                                                                   May 23, 2019
                                                                       Page 48
·1· ·deputy registrars in areas with high

·2· ·concentrations of limited English proficient

·3· ·people to have bilingual employees?

·4· · · ·A.· According to the bilingual employees

·5· ·paragraph, it says that they shall make every

·6· ·reasonable effort to employ individuals.                  I

·7· ·don't see a requirement.

·8· · · ·Q.· Do you know what every reasonable effort

·9· ·might mean in this situation?

10· · · ·A.· No.

11· · · ·Q.· Do you know if the BMV has any policy on

12· ·whether the customer has to provide their own

13· ·interpreter if they're limited English

14· ·proficient?

15· · · ·A.· I don't know if it's a requirement.                   I

16· ·know if they do have an interpreter, we make

17· ·every reasonable effort to work with that

18· ·interpreter and, you know, complete any testing

19· ·that's required or translation of requirements

20· ·for the five elements.

21· · · ·Q.· When you say we, do you mean the deputy

22· ·registrar's -- because the deputy registrar's

23· ·staff are the ones that are actually

24· ·communicating with them, right?


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                                 YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 49
·1· · · ·A.· I mean -- when I say we, I mean license

·2· ·control, whenever we accept that call from the

·3· ·deputy registrar, we attempt to give the advice

·4· ·appropriate for -- from the BMV license control

·5· ·section to the deputy registrar on how to work

·6· ·with the interpreter provided by the customer,

·7· ·but they are the ones, yes, that are directly

·8· ·working with that interpreter.

·9· · · ·Q.· Do you know if a customer shows up

10· ·without an interpreter and the deputy registrar

11· ·doesn't have one, are they directed to call

12· ·license control to ask what to do next?

13· · · ·A.· When you say they, who.

14· · · ·Q.· The deputy registrar.

15· · · ·A.· The deputy registrar directing the

16· ·customer to contact license control?

17· · · ·Q.· Or is the deputy registrar staff

18· ·supposed to call license control?

19· · · ·A.· License control only speaks to deputy

20· ·registrar staff.

21· · · ·Q.· Okay.· So is that an instance where a

22· ·deputy registrar staff would be directed to call

23· ·license control, if there's no interpreter on

24· ·either side and the customer can't communicate


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 50
·1· ·with the staff?

·2· · · ·A.· It may be -- the deputy registrar may

·3· ·attempt to handle it on their own, or the deputy

·4· ·registrar may advise their staff to call license

·5· ·control, yes.

·6· · · ·Q.· Does the -- what would license

·7· ·control -- what advice would license control

·8· ·offer in that situation?

·9· · · ·A.· We would advise them to work with the

10· ·customer as much as they are able to.· If the

11· ·customer is unable to understand and there's no

12· ·bilingual employee at the agency that's capable

13· ·of understanding the language that is being

14· ·spoken or if there is that language barrier,

15· ·they may call the -- our general public line

16· ·where they can discuss that information and

17· ·attempt to find a resolution.· As I mentioned,

18· ·there's a complaint line that they may attempt

19· ·to find a resolution through, or the deputy

20· ·registrar will provide their own solution, but

21· ·we wouldn't know if they don't contact us for

22· ·that solution.

23· · · ·Q.· Okay.· So in that circumstance would you

24· ·ever advise the deputy registrar to hire an


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 51
·1· ·interpreter or call a language line of some sort

·2· ·to be able to facilitate that communication?

·3· · · ·A.· We would not advise them on anything

·4· ·related to that.

·5· · · ·Q.· Do you know if the BMV provides -- I'm

·6· ·sorry.· Let me rephrase.

·7· · · · · ·Does the BMV provide access to a

·8· ·language line for the deputy registrars?

·9· · · ·A.· I'm not sure.

10· · · ·Q.· Do you know if any of the deputy

11· ·registrars access one on their own?

12· · · ·A.· I do not.

13· · · ·Q.· Okay.· Moving on to topic 14.· Is there

14· ·a job description for customer service manager?

15· · · ·A.· There's a general position description,

16· ·yes.

17· · · ·Q.· Okay.· And what does it say, roughly?

18· · · ·A.· I can't speak to the exact language.

19· · · ·Q.· That's fine.

20· · · ·A.· But it does reference providing

21· ·assistance to the customer service assistants,

22· ·the staff personnel requirements and other

23· ·requirements contained in the position

24· ·description, but it's a generalized position


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                   Page 52
·1· ·description that is out there provided by

·2· ·Department of Administrative Services.

·3· · · ·Q.· Okay.· So your job description doesn't

·4· ·specifically mention your role as -- in license

·5· ·control and advising on acceptable documents and

·6· ·that kind of thing?

·7· · · ·A.· The application I filed for my position

·8· ·for the individual position number there may be

·9· ·language included in there related to USCIS and

10· ·other information, but I can't recall that

11· ·exactly.

12· · · ·Q.· And do you know how long your particular

13· ·position has existed?

14· · · ·A.· No.

15· · · ·Q.· You and Mr. Adkins, I think you

16· ·testified earlier, are the only customer service

17· ·managers who deal with providing assistance to

18· ·deputy registrars about documentation

19· ·requirements for noncitizens, correct?

20· · · ·A.· Related to driver's license issuance,

21· ·yes.

22· · · ·Q.· As opposed to relating to CDLs and

23· ·things like that?

24· · · ·A.· If it's a CDL directly, if they're


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                   Page 53
·1· ·attempting to be issued a CDL, we will still

·2· ·work with it.· The CDL department is a very

·3· ·specialized section.· When I say license

·4· ·issuance, specifically I refer to if a non-U.S.

·5· ·citizen is wishing to obtain vehicle

·6· ·registration or something like that, there are

·7· ·other departments who do that.· We work directly

·8· ·with license issuance.

·9· · · ·Q.· And so what kinds of questions would

10· ·other customer service managers besides you and

11· ·Mr. Adkins be responsible for answering, like

12· ·what kinds of subject areas?

13· · · ·A.· There's all kind of sections within the

14· ·BMV.· There's, as I mentioned, the reinstatement

15· ·section, the registration section, there's

16· ·titles.· I mean, every section that's contained

17· ·in the BMV typically has a customer service

18· ·manager.

19· · · ·Q.· And I think you may have said this

20· ·already, but do you only answer queries from the

21· ·deputy registrars and not the public directly?

22· · · ·A.· The customer service assistant twos

23· ·answer questions directly from deputy

24· ·registrars.· There are questions from the public


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 54
·1· ·that do come directly to myself or Chad as well

·2· ·as our customer service assistant three who we

·3· ·have two of those.· They're lead workers.· They

·4· ·may handle an inquiry from the public, but the

·5· ·general job is assisting deputy registrar staff.

·6· · · ·Q.· So what kind of inquiries directly from

·7· ·the public would you tend to get?

·8· · · ·A.· Any questions related to a driver's

·9· ·license, whether it's for non-U.S. citizens,

10· ·whether it's U.S. citizens, driving on an

11· ·international license, documentation

12· ·requirements for U.S. citizens and non-U.S.

13· ·citizens, anything pertaining to a license

14· ·typically.

15· · · ·Q.· Okay.

16· · · · · · · · · · · · ·-=0=-

17· · · · · · (Deposition Exhibit 4 marked.)

18· · · · · · · · · · · · ·-=0=-

19· ·BY MS. BROWN:

20· · · ·Q.· So on the second page, 1275, of

21· ·Exhibit 4, it says License Control Help Desk,

22· ·correct?

23· · · ·A.· Yes.

24· · · ·Q.· And then it has a phone number -- two


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                   Page 55
·1· ·phone numbers, a fax number, and a click and

·2· ·chat option?

·3· · · ·A.· Yes.

·4· · · ·Q.· The top of this page it states these

·5· ·contacts are for deputy registrar use only,

·6· ·correct?

·7· · · ·A.· Yes.

·8· · · ·Q.· So this would be the lines that you

·9· ·receive phone calls directly from the deputy

10· ·registrars?

11· · · ·A.· Correct.

12· · · ·Q.· Okay.· What is the click and chat

13· ·option?

14· · · ·A.· It is an application that has been

15· ·provided to the deputy registrars where they can

16· ·inquire via chat instead of a phone call.

17· · · ·Q.· And how often would you say the deputy

18· ·registrars use that option as opposed to a phone

19· ·call?

20· · · ·A.· We receive approximately 20 to 25 chats

21· ·a week in license control and that includes the

22· ·deputy registrars across the state.

23· · · ·Q.· So not very many?

24· · · ·A.· No.


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 56
·1· · · ·Q.· And how many calls would you receive by

·2· ·comparison?

·3· · · ·A.· Estimated 400 a day, maybe.

·4· · · ·Q.· So turning back to the first page of

·5· ·Exhibit 4, which is Bates 1274, is this a list

·6· ·of public telephone numbers?

·7· · · ·A.· According to the top of the chart, yes.

·8· · · ·Q.· So you referred earlier to the fact that

·9· ·you guys do receive some calls directly from the

10· ·public.· Which line would you call from the

11· ·public to get --

12· · · ·A.· We don't receive calls directly from the

13· ·public.· There are inquiries that are made from

14· ·the public.· They're often relayed to us through

15· ·the telecommunication section, which is -- if

16· ·you look at the driver license/driver

17· ·exam/compliance number, that 7600 number, that

18· ·is the number available for customers to call.

19· ·The 7500 number that's right below that as well,

20· ·they may call that and forward the information

21· ·from the customer up to us as well as email

22· ·inquiries made through the BMV website.

23· · · ·Q.· Okay.· So you don't just answer a call

24· ·directly from the public.· You would receive


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 57
·1· ·these inquiries through another means --

·2· · · ·A.· Correct.

·3· · · ·Q.· -- and then call them back?

·4· · · ·A.· Yes.

·5· · · ·Q.· And you mentioned that you get maybe 400

·6· ·calls a day.· Is that what you said?

·7· · · ·A.· Approximately.

·8· · · ·Q.· And then some fairly small number of

·9· ·chats per week?

10· · · ·A.· Correct.

11· · · ·Q.· How often are these inquiries from the

12· ·deputy registrars about documentation

13· ·requirements for noncitizens?

14· · · ·A.· It's give or take depending on however

15· ·many customers enter the deputy registrars and

16· ·they have questions.· I can't give you a true

17· ·estimation.· Our call numbers fluctuate, you

18· ·know, below, above 400, depending on time of

19· ·year.· The number fluctuates.· I can't give you

20· ·a true estimation to that.

21· · · ·Q.· Do you think it would be less than half

22· ·the calls are about --

23· · · ·A.· If I were to say, I would assume less

24· ·than half, just because --


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 58
·1· · · ·Q.· Less than a quarter?

·2· · · ·A.· The overall USCIS portion of our

·3· ·business versus how many phone calls we receive

·4· ·I can't give you a true estimation to.

·5· · · ·Q.· Okay.· But it's a significant number of

·6· ·calls?

·7· · · ·A.· I mean, you'd have to define significant

·8· ·in relation to the number of calls.

·9· · · ·Q.· Do you have a system to track the

10· ·subject of each call that comes in and when the

11· ·call came in?

12· · · ·A.· Every call should be logged in the

13· ·telephone log that we have.

14· · · ·Q.· And so what information is put in the

15· ·telephone log?

16· · · ·A.· The information included in the phone

17· ·log should include the customer identifier if it

18· ·is -- if they have an identifier.· If they've

19· ·been issued a license before, we'll capture the

20· ·license number.· If they have a Social Security

21· ·number but don't have a license number, that may

22· ·be captured as well just to identify that

23· ·individual customer.· If they don't have a

24· ·social or license number, it gets kind of tricky


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 59
·1· ·on how to identify them.· We'll attempt to

·2· ·capture the name, and then we also capture the

·3· ·content of the call, whatever the individual

·4· ·question is.· If we've given authorization to

·5· ·issuance, that should be captured as well, as

·6· ·well as any expiration dates on documents and

·7· ·individual documents the deputy registrar

·8· ·advises us that they've presented.

·9· · · ·Q.· And it will say which deputy registrar

10· ·made the call?

11· · · ·A.· Yeah.· We capture that information as

12· ·well.

13· · · ·Q.· Is there -- when you say that you

14· ·capture the content or the subject of what the

15· ·call was about, would that be expressed in

16· ·something like immigration related or noncitizen

17· ·document question or something like that, or

18· ·would it be different kinds of terms?

19· · · ·A.· We would just typically type out the

20· ·verbiage the deputy registrar uses for the

21· ·question.· If it's -- if they're asking what

22· ·expiration date to use on the driver's license

23· ·and they provide us with documents they have,

24· ·you know, it may say something along the lines


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                   Page 60
·1· ·of asking for expiration date, and then we'll

·2· ·put the expiration date in that we give them and

·3· ·that would be the content captured.

·4· · · ·Q.· Moving on to topic 15.· And you can stay

·5· ·with that same exhibit.· Do you know how long

·6· ·the license control department has existed?

·7· · · ·A.· I do not.

·8· · · ·Q.· And what is the purpose behind having

·9· ·the license control department?

10· · · ·A.· Assist deputy registrars with issues,

11· ·solutions, questions related to the license

12· ·issuance process.

13· · · ·Q.· Including documents required to get a

14· ·license?

15· · · ·A.· Anything related to a license issuance.

16· · · ·Q.· Okay.· And we mentioned the SAVE system

17· ·earlier.· Is license control the only point of

18· ·contact for deputy registrars if they have an

19· ·issue with SAVE?

20· · · ·A.· If they have questions related to what

21· ·to enter into SAVE, attempting to get the

22· ·customer verified in SAVE, then yes, they'll

23· ·contact license control.· If there are system

24· ·issues or they believe the system may not be


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 61
·1· ·functioning because of a technological error or

·2· ·system outage, they'll contact another

·3· ·department, but any issues related to the

·4· ·documents for SAVE.

·5· · · ·Q.· So IT type of concerns would go to

·6· ·someone else --

·7· · · ·A.· Correct.

·8· · · ·Q.· -- but the other SAVE related questions

·9· ·go to you.

10· · · · · ·Okay.· Turning to page 1276 of

11· ·Exhibit 4, this document is entitled Deputy

12· ·Registrar Help Desk Support.· If I could direct

13· ·you to the section on license control.· If you

14· ·could read that list of bullet points there.

15· · · ·A.· (Witness complies.)

16· · · ·Q.· And is this a comprehensive list of the

17· ·types of issues that license control deals with?

18· · · ·A.· Yes.

19· · · ·Q.· So driver's license, out-of-state

20· ·conversion issuance questions and procedures,

21· ·you deal with that?

22· · · ·A.· Yes.

23· · · ·Q.· You deal with assistance determining

24· ·acceptable documents for issuance?


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 62
·1· · · ·A.· Yes.

·2· · · ·Q.· Driver's license cosigner cancellations

·3· ·restored with a new cosigner?

·4· · · ·A.· Yes.

·5· · · · · ·MS. BROWN:· This is Plaintiffs'

·6· ·Exhibit 5.

·7· · · · · · · · · · · · ·-=0=-

·8· · · · · · (Deposition Exhibit 5 marked.)

·9· · · · · · · · · · · · ·-=0=-

10· ·BY MS. BROWN:

11· · · ·Q.· Do you know what this document is?

12· · · ·A.· Yes.

13· · · ·Q.· What is it?

14· · · ·A.· It is the drivers manual provided for

15· ·the deputy registrars.

16· · · ·Q.· And if you could turn to what is the

17· ·second page of the document, but it's marked

18· ·page 149.· This is just a portion of the drivers

19· ·manual.· In part b ii c it says, was license

20· ·control contacted for document approval.· And

21· ·then lays out fields to enter to record what

22· ·document needed to be approved by license

23· ·control and the name of the license control

24· ·employee who approved the document.· So what


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                    Page 63
·1· ·does it means for license control to approve a

·2· ·document?

·3· · · ·A.· If they ask us if the document is

·4· ·acceptable for legal presence, if they contact

·5· ·us for expiration date information, if they

·6· ·contact us for if they can accept it, proof of a

·7· ·document for any of what you referred to earlier

·8· ·as the five elements, that was captured in there

·9· ·as well.· Essentially anything license control

10· ·approves is -- for license issuance related is

11· ·captured in there.

12· · · ·Q.· So if they have a question about whether

13· ·a document is sufficient for showing legal

14· ·presence and they call you and they approve it,

15· ·they then are authorized to issue the license,

16· ·assuming that everything else is okay with the

17· ·application?

18· · · ·A.· Yes.

19· · · ·Q.· Okay.· And so once you approve the

20· ·document, is the deputy registrar then required

21· ·to accept that document?

22· · · ·A.· No.· We give advice on selecting it.

23· ·Typically the expectation is that they will

24· ·issue that credential once we say yes.· We don't


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                   Page 64
·1· ·have knowledge of that application being

·2· ·completed at that point or not at that point.

·3· ·As we mentioned earlier, you know, they're

·4· ·required to follow the laws and procedures.· And

·5· ·if we advise them, they should listen.· However

·6· ·we won't be privy so it if they don't, I

·7· ·suppose.

·8· · · ·Q.· Okay.· And what kind of reasons would

·9· ·they decide not to follow your advice?

10· · · ·A.· They may have received different

11· ·information from the field representative that

12· ·we spoke about earlier, and they'll coordinate

13· ·it with their field representative on how to

14· ·proceed.

15· · · · · ·You know, they may ask us a question

16· ·that differs from what they have been told by

17· ·their field representative.· So they'll consult

18· ·with them immediately after the fact.· So the

19· ·license eventually should end up being issued.

20· ·However, they may not do it immediately

21· ·preceding as you mentioned.· They may contact

22· ·their field representative for further advice.

23· · · ·Q.· So in some instances are the field

24· ·representatives also responding to questions


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 65
·1· ·about appropriate legal presence documentation?

·2· · · ·A.· Yes.· If it's not directly related to a

·3· ·license issuance for a customer that's standing

·4· ·inside the deputy registrar, they contact their

·5· ·field representative.

·6· · · ·Q.· I see.· Okay.· So you're more for the

·7· ·quick response time if someone is actually in

·8· ·the -- in the -- on-site at the deputy

·9· ·registrar?

10· · · ·A.· Yes.

11· · · ·Q.· Do you have any idea how often the field

12· ·representatives are in contact with legal

13· ·presence documentation questions?

14· · · ·A.· Not privy to that.

15· · · ·Q.· Do you know if that information is

16· ·tracked where the field representatives have to

17· ·make a record of each type of call they receive?

18· · · ·A.· I do not know if they are.

19· · · ·Q.· And do the field representatives have

20· ·training on legal presence documentation and

21· ·immigration status and that kind of thing?

22· · · ·A.· Upon their new hire since I have been in

23· ·the position in license control I know that they

24· ·have gone through the manuals.· They are -- it's


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                    Page 66
·1· ·included in their initial discussion that

·2· ·they're intended to read the manuals and be

·3· ·familiar with the knowledge contained in there.

·4· ·They will oftentimes sit in with license control

·5· ·to receive some training on how we handle phone

·6· ·calls and information related to that.

·7· · · · · ·You know, they may ask us questions

·8· ·pertaining to legal presence and license

·9· ·issuance.· It's not a formalized, we're going to

10· ·sit down and give you a PowerPoint training, but

11· ·there are documents out there available that I

12· ·know that their management advises that they

13· ·complete.

14· · · ·Q.· Would they ever contact license control

15· ·the same way that the deputy registrars contact

16· ·you to ask --

17· · · ·A.· They as in the field representatives?

18· · · ·Q.· Yes.

19· · · ·A.· Yes.

20· · · ·Q.· And are those part of those 400 calls a

21· ·day approximately that you get?

22· · · ·A.· Yes.

23· · · ·Q.· Okay.· Has the frequency of calls that

24· ·you get about documentation requirements or


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                   Page 67
·1· ·driver's license issuance for noncitizens

·2· ·changed in the last year or so?

·3· · · ·A.· Yes.· There was a substantial increase

·4· ·once central issuance was implemented, but that

·5· ·was mostly related to the requirements

·6· ·associated with SAVE.

·7· · · ·Q.· Okay.· This is the change in July 2018

·8· ·that you referred to?

·9· · · ·A.· Yes.

10· · · ·Q.· Before that had there been changes --

11· ·either increasing or decreasing frequency of

12· ·those types of calls in the last, say, three

13· ·years?

14· · · ·A.· I can't speak to the general number.              I

15· ·took -- I've been with license control since

16· ·June of 2016, as I mentioned earlier, and got

17· ·promoted to the manager in 2018, and the call

18· ·volume was steady, and then once central

19· ·issuance, it increased.· Other than that that's

20· ·the only increase I'm aware of.

21· · · ·Q.· And when you said you think the calls

22· ·went up due to changes in SAVE, can you explain

23· ·what you mean by that?

24· · · ·A.· The changes in SAVE were implemented for


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 68
·1· ·any individual who is applying for a driver's

·2· ·license.· Once the deputy registrar begins that

·3· ·application, all non-U.S. citizens that have

·4· ·been issued USCIS documentation and U.S.

·5· ·citizens who have been issued documentation from

·6· ·USCIS or their successor agencies go through

·7· ·SAVE verification.

·8· · · ·Q.· Okay.· What was the policy before?

·9· · · ·A.· Prior to July of 2018 we verified

10· ·employment cards for individuals depending on

11· ·the category of the card.

12· · · ·Q.· Okay.· So not everybody had to go

13· ·through -- not all noncitizens went through SAVE

14· ·before and now they all do?

15· · · ·A.· Correct.

16· · · ·Q.· Refugees went through already before?

17· · · ·A.· No.

18· · · ·Q.· They did not?

19· · · ·A.· They did not.

20· · · ·Q.· So before July 2018 refugees did not get

21· ·verified through SAVE?

22· · · ·A.· Correct.

23· · · ·Q.· When you're receiving these calls from

24· ·deputy registrars asking for document approval


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 69
·1· ·and answering other questions, does license

·2· ·control ever direct the deputy registrars to

·3· ·hold onto a customer's documents?

·4· · · ·A.· We do not.· License control will not

·5· ·advise on holding onto documents.

·6· · · ·Q.· Would that be something that would go to

·7· ·the investigations unit?

·8· · · ·A.· Yes.

·9· · · ·Q.· Okay.· So there's no circumstances under

10· ·which license control would say hold the

11· ·person's documents and tell them to leave?

12· · · ·A.· Correct.· We have no procedures that

13· ·advise to do such.

14· · · ·Q.· Do you know of any situations where the

15· ·field representatives and license control gave

16· ·differing guidance to deputy registrars on

17· ·licensing -- license issuance for a noncitizen?

18· · · ·A.· I can't speak to any exact moments, but

19· ·I'm sure there have been.

20· · · ·Q.· And if there were, would it just be up

21· ·to the deputy registrar to decide what to do?

22· · · ·A.· If there are, then it gets escalated up

23· ·through the chain of command.· The deputy

24· ·registrar field representatives, they have their


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 70
·1· ·own managers, their own assistant chiefs and

·2· ·chiefs, as well as license control, we have an

·3· ·assistant chief and chief, and we all report to

·4· ·the same administrator.· If there's a conflict

·5· ·in advice that's been given, it gets escalated

·6· ·up through, and the administrator oftentimes

·7· ·will handle that information.

·8· · · ·Q.· What person is in charge of all of the

·9· ·field representatives?· Who's the head of that

10· ·department or section?

11· · · ·A.· The field representatives -- each

12· ·district has their own person that's in charge

13· ·of their district so they have a district chief.

14· · · ·Q.· And there's four districts?

15· · · ·A.· Correct.· So each district has their own

16· ·district chief, and the administrator is in

17· ·charge of all those district chiefs.

18· · · ·Q.· And who's that person?

19· · · ·A.· Tom Wilson, the administrator I

20· ·mentioned earlier.

21· · · ·Q.· Okay.· Moving on to topic four.· How

22· ·does the BMV generally communicate policy

23· ·changes or directives to the deputy registrar?

24· · · ·A.· They are oftentimes put out in the


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 71
·1· ·manual, and then the manual updates are

·2· ·complemented with what we call a broadcast that

·3· ·is sent out to all the deputy registrars and the

·4· ·employees.· Any time an employee logs into the

·5· ·BASS system once a broadcast has been

·6· ·distributed, they -- it says a broadcast has

·7· ·been sent, and the intention is that they review

·8· ·the broadcast, and then that manual update and

·9· ·the broadcast will show and say this section has

10· ·been updated, and that's oftentimes the most

11· ·effective communication.

12· · · ·Q.· Okay.· And so any time there's any

13· ·change at all in one of the manual -- the Driver

14· ·Manual or the Deputy Registrar Procedure Manual

15· ·would a broadcast be issued?

16· · · ·A.· That's the intent, yes.

17· · · ·Q.· It doesn't always happen?

18· · · ·A.· To my knowledge, it happens.· I don't

19· ·handle that so I can't speak to it, but the

20· ·intent is that one's sent every time.

21· · · ·Q.· And what format would the broadcast be

22· ·in?· Is it like a memo, a few short paragraphs,

23· ·that kind of thing?

24· · · ·A.· It's in a memo format typically.


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 72
·1· · · ·Q.· And it would reference the section of

·2· ·the manual that's been changed?

·3· · · ·A.· Yes.

·4· · · ·Q.· Okay.· And how would the actual updated

·5· ·version of the manual get transmitted to the

·6· ·deputy registrars?

·7· · · ·A.· In the file that's contained inside of

·8· ·the BASS system the manual just gets updated as

·9· ·that PDF and uploaded into BASS where they can

10· ·access that as it changes and review that

11· ·section appropriately.

12· · · ·Q.· We talked about how sometimes deputy

13· ·registrars contact their field representatives,

14· ·and sometimes they contact license control, and

15· ·you mentioned that one distinction between which

16· ·of those two options they're supposed to follow

17· ·is whether the customer is right there in the

18· ·building -- in the deputy registrar's building

19· ·versus maybe they're not, it's not an immediate

20· ·issue.· Is that correct?

21· · · ·A.· Yes.

22· · · ·Q.· Okay.· Is there any other reason why

23· ·they -- the deputy registrar would be instructed

24· ·to call you versus a field rep?


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 73
·1· · · ·A.· Not to my knowledge.

·2· · · ·Q.· Okay.· So there's no policy or directive

·3· ·from the BMV stating that they should call you

·4· ·for one reason and the field reps for another

·5· ·reason?

·6· · · ·A.· No.· We advise them to call their field

·7· ·rep if the customer's not in the agency, because

·8· ·we don't want to give advice on documents that

·9· ·aren't present in the moment in case there is a

10· ·situation where that individual brings in

11· ·different documents that weren't spoken about

12· ·directly to us.

13· · · ·Q.· So if a deputy registrar has a customer

14· ·standing in front of them with documents that

15· ·they've presented to show legal presence and

16· ·then they give you a call, is there a way for

17· ·you to actually see those documents?· How does

18· ·that work?

19· · · ·A.· If there is a request for the documents

20· ·to be seen, they'll fax them in to us.

21· · · ·Q.· Okay.· And that -- so that sort of

22· ·happens instantaneously then, you would get the

23· ·fax right away, and be able to stay on the phone

24· ·and give them advice?


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 74
·1· · · ·A.· As fast as we can receive the fax.

·2· ·Oftentimes we don't keep them on the phone,

·3· ·we'll let them know we'll call them back due to

·4· ·the nature of how long it takes to receive a

·5· ·fax.

·6· · · ·Q.· Okay.· But in that instance the customer

·7· ·would wait in the deputy registrar while the

·8· ·issue was attempted to be resolved?

·9· · · ·A.· Typically, yes.

10· · · ·Q.· We're going to move on to topic five.

11· · · · · · · · · · · · ·-=0=-

12· · · · · · (Deposition Exhibit 6 marked.)

13· · · · · · · · · · · · ·-=0=-

14· ·BY MS. BROWN:

15· · · ·Q.· So this is a portion of the Deputy

16· ·Registrar Procedure Manual in the Proof of

17· ·Identity section which was provided to the

18· ·Plaintiffs in discovery.· Are you familiar with

19· ·this Proof of Identity section of the manual?

20· · · ·A.· Yes.

21· · · ·Q.· If you could turn to the second page of

22· ·this document, which is page 477 or page 5,

23· ·depending on which numbering system, but

24· ·Exhibit 6.· So in table 1.1 under serving as a


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 75
·1· ·cosigner it states that a cosigner must provide

·2· ·Ohio credential or proof of the five elements.

·3· ·Can you state what the five elements are?

·4· · · ·A.· It is proof of name, proof of date of

·5· ·birth, proof of legal presence, proof of Social

·6· ·Security number, proof of street address.

·7· · · ·Q.· And those are the five elements that a

·8· ·customer must show to get a driver's license,

·9· ·right?

10· · · ·A.· For their initial application, yes.

11· · · ·Q.· And then it says if a non-Ohio resident,

12· ·out-of-state credential and proof of Social

13· ·Security number?

14· · · ·A.· Yes.

15· · · ·Q.· Okay.· Would any out-of-state credential

16· ·suffice for that?

17· · · ·A.· Yes.

18· · · ·Q.· So even if it's a state that issues

19· ·licenses to people that don't have valid

20· ·immigration status?

21· · · ·A.· Yes.

22· · · ·Q.· Okay.· Directly below that where it

23· ·says, scan cosigner's identity documents only

24· ·when minor is being issued a compliant


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 76
·1· ·credential.· Does that refer to the new

·2· ·compliant credentials that came out last year?

·3· · · ·A.· Yes.

·4· · · ·Q.· In July 2018?

·5· · · ·A.· Yes.

·6· · · ·Q.· And what does it mean?· What does

·7· ·compliant credential mean?

·8· · · ·A.· Compliant credential means it's a

·9· ·credential that's been issued in accordance with

10· ·the Real ID Act.

11· · · ·Q.· And the Real ID Act itself doesn't

12· ·contain anything about cosigner requirements for

13· ·minors specifically, right?

14· · · ·A.· Correct.

15· · · ·Q.· So the Real ID Act isn't the basis for

16· ·BMV's requirements for cosigners to present

17· ·certain legal presence documents?

18· · · ·A.· I'm sorry.· Can you repeat that?

19· · · ·Q.· The Real ID Act isn't the basis for

20· ·BMV's requirements for cosigners to present

21· ·certain legal presence documents?

22· · · ·A.· Correct.

23· · · ·Q.· So to return to the language here that

24· ·starts, scan cosigner's identity documents, why


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 77
·1· ·is an identity document only required to be

·2· ·scanned when the minor is being issued a

·3· ·compliant credential as opposed to a standard

·4· ·credential?

·5· · · ·A.· I can't speak to the creation of that

·6· ·policy.

·7· · · ·Q.· You don't know the purpose --

·8· · · ·A.· No.

·9· · · ·Q.· -- of why that is?· Okay.

10· · · · · ·If you could return to the -- turn to

11· ·the previous page of Exhibit 6.· So this is also

12· ·still for required documents for U.S. citizens.

13· ·For a first credential issuance to get a

14· ·compliant license you need proof of the five

15· ·elements.· Is that correct?

16· · · ·A.· Yes.

17· · · ·Q.· Okay.· And then flipping back to the

18· ·next page for a cosigner you need an Ohio

19· ·credential or proof of the five elements, right?

20· · · ·A.· Or if they have an out-of-state

21· ·credential.

22· · · ·Q.· Okay.· So the requirements are slightly

23· ·different for being a cosigner versus getting

24· ·your own license, getting your own first


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 78
·1· ·credential?

·2· · · ·A.· I'm not sure what you mean.

·3· · · ·Q.· So I'm just trying to get at the

·4· ·difference here.· So the first credential

·5· ·issuance the requirement is proof of the five

·6· ·elements, correct?

·7· · · ·A.· Correct.

·8· · · ·Q.· And then to serve as a cosigner you have

·9· ·to have an Ohio credential or proof of the five

10· ·elements, right?

11· · · ·A.· Correct.

12· · · ·Q.· So there's two different options?

13· · · ·A.· Yes.

14· · · ·Q.· Okay.· Turning to 479 of Exhibit 6, the

15· ·requirements for a standard issuance for

16· ·temporary residents for the first credential is

17· ·what?

18· · · ·A.· Proof of the five elements.

19· · · ·Q.· And then on the next page of Exhibit 6

20· ·for serving as a cosigner for a temporary

21· ·resident, what's the requirement?

22· · · ·A.· Ohio credential or proof of five

23· ·elements, or if not Ohio resident, out-of-state

24· ·credential or proof of -- and proof of SSN.


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 79
·1· · · ·Q.· So the requirements for serving as a

·2· ·cosigner if you're a temporary resident are a

·3· ·little bit different than getting your own first

·4· ·credential, correct?

·5· · · ·A.· Yes.

·6· · · ·Q.· Okay.· When it says scan identity

·7· ·documents, could you explain what that means?

·8· ·Where do you scan it?· Where does it go?

·9· · · ·A.· In the BASS system they have the

10· ·capabilities of scanning documents, and they are

11· ·scanned in through their scanner at the deputy

12· ·registrar and maintained inside of the BASS

13· ·application.

14· · · ·Q.· Okay.· So then that's -- a copy of that

15· ·identification stays in the BASS system where

16· ·it's available to the BMV at that point?

17· · · ·A.· Yes.

18· · · ·Q.· It's not destroyed at any point if

19· ·there's no process for that?

20· · · ·A.· There's a retention policy, but other

21· ·than that.

22· · · · · ·MS. BROWN:· Exhibit 7.

23· · · · · · · · · · · · ·-=0=-

24· · · · · · (Deposition Exhibit 7 marked.)


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 80
·1· · · · · · · · · · · · ·-=0=-

·2· ·BY MS. BROWN:

·3· · · ·Q.· In Plaintiffs' Exhibit 7 the paragraph

·4· ·that begins only issue transactions, the last

·5· ·sentence -- well, I'm sorry.· Let me just read

·6· ·this paragraph.· Only issue transactions when

·7· ·sufficient acceptable documents are presented by

·8· ·the applicant.· Additional documentation may be

·9· ·required if the documents presented are

10· ·questionable or do not sufficiently prove

11· ·identity.· Contact the license control help desk

12· ·for assistance if the customer presents

13· ·questionable documentation.

14· · · · · ·Do you see that?

15· · · ·A.· Yes.

16· · · ·Q.· And this is a portion of the Proof of

17· ·Identity Section of the deputy registrar manual,

18· ·right?

19· · · ·A.· Yes.

20· · · ·Q.· Okay.· Is there any guidance to the

21· ·deputy registrars, formal or informal, about

22· ·what questionable documentation means?

23· · · ·A.· No.

24· · · ·Q.· It's just sort of if the deputy


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 81
·1· ·registrar hasn't seen it before or thinks it

·2· ·looks fraudulent or what any...

·3· · · ·A.· Questionable in this context would

·4· ·mean -- you know, the fraudulent document

·5· ·procedure is its own procedure which I can't

·6· ·speak to.· Questionable in this context is if

·7· ·the information on those documents, you know,

·8· ·are not understood by the deputy registrar,

·9· ·whether it be what that legal presence is or

10· ·what documents are required for that legal

11· ·presence type that they're indicating the

12· ·applicant has, then they call us with questions

13· ·regarding said questionable document.

14· · · ·Q.· Okay.· So there's not a list of

15· ·documents that are considered like inherently

16· ·questionable where you would have to look at

17· ·them?

18· · · ·A.· No.

19· · · · · · · · · · (Recess taken.)

20· ·BY MS. BROWN:

21· · · ·Q.· So we're on topic six now.

22· · · · · ·MS. BROWN:· Plaintiffs' Exhibit 8.

23· · · · · · · · · · · · ·-=0=-

24· · · · · · (Deposition Exhibit 8 marked.)


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 82
·1· · · · · · · · · · · · ·-=0=-

·2· ·BY MS. BROWN:

·3· · · ·Q.· And this is another section of the Proof

·4· ·of Identity Section of the Deputy Registrar

·5· ·Procedure Manual.· You're familiar with this

·6· ·portion of the manual?

·7· · · ·A.· Yes.

·8· · · ·Q.· So on the first page of Exhibit 8, which

·9· ·is stamped 528, could you read that first

10· ·sentence at the top of the page out loud,

11· ·please?

12· · · ·A.· A Form I-797 is issued by USCIS most

13· ·commonly as a notice of action to communicate

14· ·with the individual for many different reasons,

15· ·such as approval of an application or petition,

16· ·or as a replacement Form I-94.

17· · · ·Q.· And what does it mean as a replacement

18· ·Form I-94?

19· · · ·A.· If individuals lose their I-94, they may

20· ·apply through USCIS for a replacement.· So they

21· ·have a certain case type that may give them the

22· ·new I-94.· So once they apply for the

23· ·replacement, they get it and it's oftentimes

24· ·attached to I-797.


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 83
·1· · · ·Q.· Okay.· And is that known as an I-797A,

·2· ·the replacement I-94 form?

·3· · · ·A.· According to this, it's referred to as

·4· ·an I-797, but the actual form may be an I-797A

·5· ·if it is indeed a notice of approval.

·6· · · ·Q.· When you say it's referred to as an

·7· ·I-797, you just mean it's referred to by the BMV

·8· ·in this manual?

·9· · · ·A.· Yes.

10· · · ·Q.· Okay.· Turning to page 530 of Exhibit 8,

11· ·this section discusses Form I-94, correct?

12· · · ·A.· Yes.

13· · · ·Q.· Okay.· What is a refugee?

14· · · ·A.· I don't have the legal definition in

15· ·front of me so I can't speak to the true

16· ·definition of it.

17· · · ·Q.· If a refugee is -- has an I-94 that's

18· ·marked DS, do you know what that stands for, DS?

19· · · ·A.· Yes.

20· · · ·Q.· What?

21· · · ·A.· It is duration of status or duration of

22· ·stay.

23· · · ·Q.· Duration of status?

24· · · ·A.· Yes.


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 84
·1· · · ·Q.· And if a refugee has an I-94 that is

·2· ·marked DS for duration of status, how long are

·3· ·they permitted to be in the U.S.?

·4· · · ·A.· I don't have the legal definition in

·5· ·front of me, but according to DS, it's for the

·6· ·duration that they hold the status.· I don't

·7· ·know what the legal definition of it is.

·8· · · ·Q.· Okay.· And how do refugees show proof

·9· ·that they are refugees through documentation?

10· · · ·A.· They present an I-94 oftentimes.

11· · · ·Q.· What is the difference between a refugee

12· ·and an asylee?

13· · · ·A.· I, again, don't have the legal

14· ·definitions in front of me so I can't speak to

15· ·it.· Documentation-wise that we see at the BMV,

16· ·one presents an I-94 that says that they're a

17· ·refugee, admitted as a refugee pursuant to the

18· ·associated federal code, and the other one

19· ·presents an I-94 that says they've been admitted

20· ·as an asylee.

21· · · ·Q.· In your own words, what do you think the

22· ·difference between a refugee and an asylee is

23· ·even if you don't have the legal definition?

24· · · ·A.· A refugee has been admitted to the U.S.


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                   Derek Casper
                                                                   May 23, 2019
                                                                      Page 85
·1· ·under the -- I guess the contents of the refugee

·2· ·admittance process through the federal

·3· ·government, and asylum is often granted to

·4· ·individuals who may be seeking political asylum,

·5· ·personal asylum for other issues associated with

·6· ·themselves.

·7· · · ·Q.· And do you know how long asylees are

·8· ·allowed to be in the U.S.?

·9· · · ·A.· I can't speak to the federal.                     I

10· ·understand that it is indefinitely if that's

11· ·what the document states which I assume holds

12· ·true for refugees as well.· There's no -- for

13· ·our purposes, there may be an expiration date

14· ·listed on the document, and that's the day we

15· ·use if it's listed on there.

16· · · ·Q.· And what is a parolee?

17· · · ·A.· I don't know the legal definition of

18· ·that, either.

19· · · ·Q.· Okay.· Turning to -- actually we're

20· ·already on page 530 of Exhibit 8.· What is an

21· ·I-94?

22· · · ·A.· It states, according to the Proof of

23· ·Identity manual, it's the paper arrival and

24· ·departure record issued by the Department of


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                                 YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 86
·1· ·Homeland Security to foreign visitors entering

·2· ·the United States.

·3· · · ·Q.· Do you see the figure 4-2 at the bottom?

·4· · · ·A.· Yes.

·5· · · ·Q.· Is this the only type of I-94 you've

·6· ·seen?

·7· · · ·A.· No.· This says it's just a sample image

·8· ·of an I-94.

·9· · · ·Q.· Have you also seen electronic I-94s?

10· · · ·A.· Yes.

11· · · ·Q.· And they look a little different than

12· ·this?

13· · · ·A.· Yes.

14· · · ·Q.· Okay.· So earlier you testified about

15· ·the training that deputy registrars get

16· ·essentially being the manual and they're

17· ·supposed to sort of learn this -- learn

18· ·information about immigration-related issues and

19· ·documents through the manual.· Is that correct?

20· · · ·A.· Yes.

21· · · ·Q.· Okay.· So do they get trained on how to

22· ·recognize what an I-94 looks like, how to

23· ·distinguish among different types of immigration

24· ·documents and that kind of thing?


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 87
·1· · · ·A.· They may.· Again, I can't speak to the

·2· ·individual training that they receive from the

·3· ·deputy registrar, speaking of the staff.· I can

·4· ·speak to the roundtables where they give new

·5· ·updated information, but that's all I can speak

·6· ·to.

·7· · · ·Q.· But there's not like a training where

·8· ·they would seek sample copies of all of the

·9· ·documents and what they look like, like

10· ·employment authorization document or an I-94 or

11· ·green card or things like that?

12· · · ·A.· I can't speak to if they do or don't.

13· · · ·Q.· When you say you can't speak, you mean

14· ·you don't know?

15· · · ·A.· For the deputy registrars, yes.· I don't

16· ·know if the deputy registrars see copies of

17· ·other documents to train their staff.

18· · · ·Q.· Okay.· And then turning to the next

19· ·page, 531, so if a refugee presents an I-94 as

20· ·their sole legal presence document, it must be

21· ·unexpired, correct?

22· · · ·A.· Correct.

23· · · ·Q.· And unexpired here is defined as like

24· ·having an expiration date that has not yet


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                   Page 88
·1· ·passed, correct?

·2· · · ·A.· Correct.

·3· · · ·Q.· So one that is marked duration of status

·4· ·would also be unexpired?

·5· · · ·A.· Correct.

·6· · · ·Q.· In the table where it says -- in the

·7· ·second column down -- or the second row down, an

·8· ·I-94 refugee stamp that is less than two years

·9· ·old can be the sole legal presence document,

10· ·correct?

11· · · ·A.· Correct.

12· · · ·Q.· That's the current BMV policy?

13· · · ·A.· Yes.

14· · · ·Q.· And those applicants are issued a

15· ·four-year license?

16· · · ·A.· Yes.

17· · · ·Q.· And have they -- has that been the

18· ·policy that they receive a four-year license for

19· ·a long time or is that a new --

20· · · ·A.· I can't speak to the duration.· Since

21· ·I've been here, it's been the policy --

22· · · ·Q.· You don't know --

23· · · ·A.· -- since June of 2016.· Other than that

24· ·I can't speak to it.


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 89
·1· · · ·Q.· Okay.· The next row down if someone

·2· ·presents an -- if someone presents -- I'm sorry.

·3· · · · · ·Two more rows down, so the fourth row

·4· ·down -- the third row down, I-94 with indefinite

·5· ·refugee stamp over two years old, does that

·6· ·indefinite refer to one that's marked duration

·7· ·of status?

·8· · · ·A.· No.· It refers to a stamp that's

·9· ·oftentimes a square stamp with blue ink or black

10· ·ink that indicates the refugee's admitted

11· ·indefinitely pursuant to the appropriate section

12· ·of the federal code.· They may or may not have

13· ·an expiration date listed in there, but if it

14· ·says indefinite, then it means indefinite.

15· · · ·Q.· Okay.· If a refugee is marked -- if an

16· ·I-94 is marked as duration of status, which row

17· ·will it fall under here?

18· · · ·A.· Dependent upon the appropriate section

19· ·contained in here.· If it says that it's been

20· ·stamped within two years, it will fall under row

21· ·two.· If it's over two years old, then it will

22· ·fall within row three.

23· · · ·Q.· So it will fall in that indefinite

24· ·category one way or the other?


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 90
·1· · · ·A.· Yes.· They're both labeled indefinite.

·2· · · ·Q.· So in the third row what does it say

·3· ·under requirements and BASS entries for the

·4· ·third row?

·5· · · ·A.· So in the third row it says, in BASS,

·6· ·select "PPR" as the document and enter four

·7· ·birthdays from the current date as the

·8· ·expiration date.

·9· · · ·Q.· So in other words, the I-94, if the I-94

10· ·is dated more than two years ago, cannot be the

11· ·sole legal presence document for a refugee.

12· ·They would also need to present what the BMV

13· ·calls an I-797 with case type I-485, correct?

14· · · ·A.· Yes.

15· · · ·Q.· And they would receive a four-year

16· ·license?

17· · · ·A.· Yes.

18· · · ·Q.· What does PPR stand for?

19· · · ·A.· Pending permit residency.

20· · · ·Q.· And that means that they have applied

21· ·for permanent residency?

22· · · ·A.· It means per -- what the case I-485 is,

23· ·it means they've applied for adjustment of

24· ·status which oftentimes will warrant them


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 91
·1· ·permanent resident status, yes.

·2· · · ·Q.· And moving down the chart to the row

·3· ·that says I-94 with indefinite asylum stamp.· Do

·4· ·you see that?

·5· · · ·A.· Yes.

·6· · · ·Q.· So if an asylee has an I-94 that's

·7· ·indefinite, the applicant does not need to

·8· ·present any other legal presence documents,

·9· ·right?

10· · · ·A.· Correct.

11· · · ·Q.· And then going up two rows, an I-94 with

12· ·an indefinite parolee stamp, the applicant

13· ·doesn't need to present any additional legal

14· ·presence documents, correct?

15· · · ·A.· Correct.

16· · · ·Q.· Flipping back to page 529 of Exhibit 8,

17· ·this table deals with I-797 case type

18· ·requirements as you can see at the top.· Could

19· ·you read the requirements and BASS entries for

20· ·I-797 case type 485.

21· · · ·A.· Yes.· It says, also needs an unexpired

22· ·passport, Visa which can be expired, and I-94

23· ·which can be expired.· In BASS, select "PPR" as

24· ·document and enter four birthdays from the


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                    Page 92
·1· ·current date as the expiration date.

·2· · · ·Q.· And what is the basis for the

·3· ·requirement that if you present an I-797 for an

·4· ·I-485, which is adjustment of status as you

·5· ·said, also needs an unexpired passport, Visa,

·6· ·and I-94?

·7· · · ·A.· I can't speak to that policy.· It's been

·8· ·in place prior to myself or the current

·9· ·administration.

10· · · ·Q.· So you don't know the basis?

11· · · ·A.· No.

12· · · ·Q.· And these requirements, though, do not

13· ·apply to refugees.· Is that correct?

14· · · ·A.· If they have the I-94 refugee that

15· ·they're presenting, then no, but if they don't

16· ·present us with the I-94 refugee, then we can't

17· ·know that they're refugee or not, so then it

18· ·would apply to them.

19· · · ·Q.· Okay.· But if they do have their I-94,

20· ·they don't need to show an unexpired passport or

21· ·a Visa?

22· · · ·A.· Correct.

23· · · ·Q.· They don't even get a Visa, correct?

24· · · ·A.· If that's how federal immigration laws


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                     Page 93
·1· ·handle it, yes.

·2· · · ·Q.· So going back to page 531 of Exhibit 8,

·3· ·and again, I want to look at the third row down

·4· ·where the requirement is stated that an I-94

·5· ·with indefinite refugee stamp over two years old

·6· ·needs an I-797 with case type I-485.· Refugees

·7· ·are one of the categories of noncitizens that

·8· ·the Real ID Act permits states to grant driver's

·9· ·licenses to, correct?

10· · · ·A.· Say that again.· I'm sorry.

11· · · ·Q.· Let me ask it this way.· Are refugees

12· ·one of the categories of noncitizens that the

13· ·Real ID Act permits states to grant licenses to?

14· · · ·A.· I don't have the Real ID Act in front of

15· ·me, but if it's contained in there, then

16· ·assumably so.

17· · · ·Q.· And the Real ID Act doesn't limit

18· ·refugee eligibility based on the number of years

19· ·they've been a refugee, correct?

20· · · ·A.· I don't have the Real ID Act in front of

21· ·me, so I can't speak to that.

22· · · ·Q.· What is the basis for the BMV's

23· ·requirement in row three on page 531 of

24· ·Exhibit 8?


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                    Page 94
·1· · · ·A.· Again, that policy was in place prior to

·2· ·myself or the current administration so I can't

·3· ·speak to the basis of that policy.

·4· · · ·Q.· You don't know why this policy was

·5· ·enacted?

·6· · · ·A.· No.

·7· · · ·Q.· No one has ever explained to you why

·8· ·it's necessary to have an additional requirement

·9· ·if the refugee stamp is over two years old?

10· · · ·A.· No.

11· · · ·Q.· And you know that's the basis of this

12· ·lawsuit, right?

13· · · ·A.· Yes.

14· · · ·Q.· Okay.· But you've never had a

15· ·conversation with anyone in the BMV about why

16· ·this policy exists?

17· · · · · ·MR. HONEN:· Objection.· Asked and

18· ·answered.

19· · · ·Q.· Is there someone else at the BMV who

20· ·might know the basis for this -- for this

21· ·policy?

22· · · ·A.· As I stated, I spoke with the

23· ·administration, including the registrar's office

24· ·and my current administrator.· They were not


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                  Page 95
·1· ·here when that procedure was put in place so

·2· ·we're not aware of why that policy is there.

·3· · · ·Q.· And none -- in any of those

·4· ·conversations nobody expressed any justification

·5· ·or articulated any basis for why such a policy

·6· ·should exist?

·7· · · ·A.· No one knows the basis of that policy.

·8· · · ·Q.· So no one at the BMV knows the basis of

·9· ·this policy?

10· · · ·A.· As I stated, no.

11· · · · · · · · · · · · ·-=0=-

12· · · · · (Deposition Exhibits 9-10 marked.)

13· · · · · · · · · · · · ·-=0=-

14· ·BY MS. BROWN:

15· · · ·Q.· Looking at these exhibits together, 9

16· ·and 10, can you read the title at the top of

17· ·Exhibit 9 first out loud?

18· · · ·A.· Says Form I-797C, Notice of Action.

19· · · ·Q.· And then the top of form -- the top of

20· ·Exhibit 10.

21· · · ·A.· It says I-797, Notice of Action.

22· · · ·Q.· And who issues this document, Exhibit 9?

23· · · ·A.· According to the top left border, it

24· ·says Department of Homeland Security U.S.


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                   Page 96
·1· ·Citizenship and Immigration Services.

·2· · · ·Q.· And Exhibit 10?

·3· · · ·A.· Department of Homeland Security U.S.

·4· ·Citizenship and Immigration Services.

·5· · · ·Q.· So these are two different forms,

·6· ·correct?

·7· · · ·A.· Yes.

·8· · · ·Q.· And under notice type can you find where

·9· ·it says notice type on each of the two forms?

10· · · ·A.· Yes.

11· · · ·Q.· Okay.· On the first one, Exhibit 9, what

12· ·does it say the notice type is?

13· · · ·A.· Receipt.

14· · · ·Q.· And on the second one it's in a slightly

15· ·different spot, but what does it say notice type

16· ·is?

17· · · ·A.· Approval notice.

18· · · ·Q.· So these forms appear to have different

19· ·purposes then?

20· · · ·A.· Yes.

21· · · ·Q.· Okay.· What do you think a receipt

22· ·notice is versus an approval notice?

23· · · ·A.· Receipt means they paid for something so

24· ·they're getting this receipt in return.


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                   Page 97
·1· · · ·Q.· The BMV's manuals refer to an I-797 at

·2· ·various points, correct?

·3· · · ·A.· Yes.

·4· · · ·Q.· Do they ever refer to an I-797C that you

·5· ·know of?

·6· · · ·A.· Not that I recall.

·7· · · ·Q.· So the drivers manual states that the

·8· ·BMV accepts a receipt notice, a fee waiver

·9· ·notice, and an approval notice, correct?

10· · · ·A.· Yes.

11· · · ·Q.· Okay.· Do you know why they accept those

12· ·types of notices but not all types of different

13· ·variations of I-797s, I-797As, Bs, Cs, Ds?

14· · · ·A.· I do not.

15· · · ·Q.· So you've never had occasion to learn

16· ·about the difference between the various forms?

17· · · ·A.· USCIS obviously defines the forms, and I

18· ·see them often.· The individual who made the

19· ·decision to accept what forms is not here.· You

20· ·know, we provided the forms appropriate to --

21· ·that USCIS has, and the decision was made to do

22· ·that.

23· · · ·Q.· Who is that person?

24· · · ·A.· It's -- John Golden is his name.· He's


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                   Page 98
·1· ·retired.

·2· · · ·Q.· And he was a compliance officer previous

·3· ·to his retirement?

·4· · · ·A.· I don't know if that was his official

·5· ·title.

·6· · · ·Q.· In-house counsel?

·7· · · ·A.· I don't know his official title.

·8· · · ·Q.· He worked for the BMV?

·9· · · ·A.· Yes.

10· · · ·Q.· He was a BMV employee.

11· · · · · ·Okay.· So are you aware of whether the

12· ·BMV will accept for a refugee with an I-94 over

13· ·two years an I-797A?

14· · · ·A.· If they have been granted an approval

15· ·notice with appropriate case type as identified

16· ·in the Proof of Identity manual, then yes.

17· · · ·Q.· But an I-797A is not an approval notice,

18· ·correct?

19· · · ·A.· No.· That's an I-797.

20· · · ·Q.· So do you know if they accept an I-797A?

21· · · ·A.· If it's not identified as an acceptable

22· ·notice type, then no.

23· · · ·Q.· Do you know if they accept an I-797B?

24· · · ·A.· If it's not an acceptable notice type,


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                   Page 99
·1· ·then no.

·2· · · ·Q.· Do you know if they would accept an

·3· ·I-797C for biometric notice?

·4· · · ·A.· We would not.· It's not been identified

·5· ·as an acceptable notice type.

·6· · · ·Q.· What about I-797C for transfer of files?

·7· · · ·A.· If it's not an identified accepted

·8· ·notice type, then no.

·9· · · ·Q.· And I-797 rejection of application?

10· · · ·A.· If it's not an identified acceptable

11· ·notice type, then no.

12· · · ·Q.· An I-797 interview or rescheduled

13· ·appointments?

14· · · ·A.· If it's not an identified acceptable

15· ·notice type, then no.

16· · · ·Q.· And an I-797C to reopen cases?

17· · · ·A.· If it's not an identified acceptable

18· ·notice type, then no.

19· · · ·Q.· So the acceptable notices as stated in

20· ·the manual are only a receipt notice, fee waiver

21· ·notice, and approval notice, correct?

22· · · ·A.· I don't have it in front of me, but I

23· ·believe so.

24· · · ·Q.· So only those are accepted?


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 100
·1· · · ·A.· Yes.

·2· · · · · ·MS. BROWN:· Exhibit 11.

·3· · · · · · · · · · · · ·-=0=-

·4· · · · · · (Deposition Exhibit 11 marked.)

·5· · · · · · · · · · · · ·-=0=-

·6· ·BY MS. BROWN:

·7· · · ·Q.· And just like the other set of discovery

·8· ·responses that we looked at for IJPC V. Norman,

·9· ·these are the discovery responses in CRIS V.

10· ·Norman.· And on the second-to-last page is that

11· ·your signature?

12· · · ·A.· Yes.

13· · · ·Q.· Okay.· So you swore that the foregoing

14· ·answers to the interrogatories and requests for

15· ·admission are true to the best of your knowledge

16· ·and belief, correct?

17· · · ·A.· Yes.

18· · · ·Q.· Okay.· And you reviewed all of the

19· ·answers before signing this, I assume?

20· · · ·A.· Yes.

21· · · ·Q.· Okay.· Could you turn to request for

22· ·admission six.· It actually says 56, but I

23· ·believe it's a typo.

24· · · ·A.· (Witness complies.)


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 101
·1· · · ·Q.· It's one page before your signature.

·2· ·Page 10 of Exhibit 11.· And I'm sorry we're --

·3· ·this is topic seven now.· I'm sorry.· This is

·4· ·still topic six.

·5· · · · · ·Can you explain why you denied this

·6· ·request for admission?

·7· · · ·A.· It says, the Proof of Identity section

·8· ·of the manual provided in response to question

·9· ·12 contains that information.

10· · · ·Q.· Right.· But why did you deny it?

11· · · · · ·So the question was admit that if a

12· ·refugee applicant presents an I-94 as proof of

13· ·legal presence and the I-94 is more than two

14· ·years old with no expiration date, the BMV

15· ·permits deputy registrars to issue a license

16· ·only if the applicant also presents a Form I-797

17· ·with case type I-485.· So why is that not true?

18· · · ·A.· That is a deny, because if the applicant

19· ·has additional documentation such as an

20· ·employment authorization card that is current

21· ·and valid, then they can be issued.· So if they

22· ·have an employment -- an I-766 is what I

23· ·referred to as an employment authorization card.

24· ·They may be issued.· Or if they have applied for


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 102
·1· ·and obtained other additional legal presence

·2· ·status then we will issue them a license.

·3· · · ·Q.· So if it read admit that if a refugee

·4· ·applicant presents only an I-94, if we added

·5· ·that word only after presents, then would it be

·6· ·accurate if they didn't present an EAD or some

·7· ·other -- employment authorization document -- or

·8· ·some other --

·9· · · ·A.· That would hold true only if it's that

10· ·current time where they contain the

11· ·documentation, but if they come back and return

12· ·to the deputy registrar with additional

13· ·documents, then no, because you're saying that

14· ·if the argument says if they present only --

15· ·yes, if they only present it at that time, yes,

16· ·but if they return with additional

17· ·documentation, then if it's appropriate legal

18· ·presence they may issue it.

19· · · ·Q.· Okay.· Moving on to topic eight.

20· · · · · · · · · · · · ·-=0=-

21· · · · · · (Deposition Exhibit 12 marked.)

22· · · · · · · · · · · · ·-=0=-

23· · · · · ·MS. BROWN:· This is Plaintiffs'

24· ·Exhibit 12.


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 103
·1· ·BY MS. BROWN:

·2· · · ·Q.· This is a portion of the drivers manual,

·3· ·correct?

·4· · · ·A.· Yes.

·5· · · ·Q.· Okay.· Here is -- I want to direct your

·6· ·attention to section D, Cosigner/Emancipated

·7· ·Minor Information, page 126.· What documentation

·8· ·is required, if any, to show emancipation of a

·9· ·minor?

10· · · ·A.· The documentation issued to them through

11· ·the court system or other appropriate documents

12· ·that indicate they're legally an emancipated

13· ·minor.

14· · · ·Q.· Okay.· Is there an official court

15· ·proceeding to become an emancipated minor?

16· · · ·A.· There may or may not be.· I don't know

17· ·that exact answer.

18· · · ·Q.· So what would the other appropriate

19· ·documentation be?

20· · · ·A.· The emancipated minor, we don't see it

21· ·very often, and they're all evaluated on a

22· ·case-by-case basis.· There's no identified, you

23· ·know, only these two documents are accepted for

24· ·an emancipated minor.


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 104
·1· · · ·Q.· So for instance it could be like a

·2· ·marriage license if it's a minor who's already

·3· ·married?

·4· · · ·A.· Again --

·5· · · ·Q.· Or marriage certificate.

·6· · · ·A.· -- it's all evaluated on a case-by-case

·7· ·basis.

·8· · · ·Q.· Can a minor ever be considered

·9· ·emancipated and apply for a license as such

10· ·without any documentation, but with just their

11· ·attestation?

12· · · ·A.· No.· They require documentation.

13· · · ·Q.· And I think we covered this before, but

14· ·in section D 1 b, a cosigner who is not an Ohio

15· ·resident may present an out-of-state credential

16· ·and proof of Social Security number as proof of

17· ·identity.· First of all, what does it mean for a

18· ·cosigner not to be an Ohio resident?

19· · · ·A.· If they aren't residing in Ohio and do

20· ·not have an Ohio credential.

21· · · ·Q.· Okay.· What if they do reside in Ohio,

22· ·but don't have legal presence documentation,

23· ·would they still be considered an Ohio resident,

24· ·or would they be considered a non-Ohio resident?


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 105
·1· · · ·A.· By the definition I presented to you for

·2· ·purposes of obtaining a license as a cosigner

·3· ·you have to have an Ohio credential which

·4· ·includes, you know, presenting the proof of the

·5· ·five elements, or if you don't have an Ohio

·6· ·credential or out-of-state credential, you must

·7· ·present proof of the five elements which does

·8· ·include proof of Ohio street address.

·9· · · ·Q.· If the cosigner is not an Ohio resident,

10· ·they could present an out-of-state credential

11· ·and their Social Security number even if they

12· ·came from a state where their credential was

13· ·available to them regardless of their

14· ·immigration status, correct?

15· · · ·A.· We don't have a clause in there.· All it

16· ·says is out-of-state credential.

17· · · ·Q.· So any out-of-state credential would be

18· ·accepted?

19· · · ·A.· Yes.

20· · · ·Q.· Any driver's license from any other

21· ·state?

22· · · ·A.· That's included as a credential, yes.

23· · · ·Q.· Okay.· Turning to the next page, D 1 d,

24· ·it states, a cosigner must be asked if he or she


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 106
·1· ·is a legal parent or guardian of the applicant

·2· ·but is not required to provide documentation

·3· ·proving the relationship or guardianship.· Is

·4· ·that an accurate reflection of the policy?

·5· · · ·A.· Yes.

·6· · · ·Q.· Does the cosigner have to say yes to

·7· ·that question?

·8· · · ·A.· No.

·9· · · ·Q.· What happens if the cosigner says no?

10· · · ·A.· Then they're still allowed to cosign.

11· ·They fall under the section of the Ohio Revised

12· ·Code that states they're a responsible adult.                 I

13· ·don't know the exact language, but that's the

14· ·language that's contained in there if no parent

15· ·or guardian.

16· · · ·Q.· So they must be asked the question, but

17· ·they can say no and still get a license?

18· · · ·A.· Yes.

19· · · ·Q.· Are they permitted to still sign the

20· ·notice of cosigner liability form in that

21· ·instance?

22· · · ·A.· They would need to if they're cosigning.

23· · · ·Q.· And in this context the word guardian in

24· ·subsection d, is that used in the legal sense?


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 107
·1· · · ·A.· I didn't write that language so I can't

·2· ·speak to it.

·3· · · ·Q.· So you don't know whether they have to

·4· ·show -- if they're not the legal parent whether

·5· ·they would have to say they're the legal

·6· ·guardian?

·7· · · ·A.· All it says is legal parent or guardian.

·8· · · ·Q.· I just don't know whether legal only

·9· ·applies to parent or to guardian?

10· · · ·A.· Right.

11· · · ·Q.· Going down to subsection f, the clause

12· ·where -- so you just referred to the responsible

13· ·person language from the Ohio Revised Code.· So

14· ·in this subsection the clause or if there is no

15· ·parent or guardian, does that mean that the

16· ·parents or guardians must be dead, or could it

17· ·mean something else?

18· · · ·A.· I can't speak to the meaning of that.

19· ·All it says is if no parent or guardian.

20· · · ·Q.· Do you know that -- how the deputy

21· ·registrars -- let me rephrase.

22· · · · · ·Has the BMV directed deputy registrars

23· ·how to interpret what that means?

24· · · ·A.· Not to my knowledge.


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 108
·1· · · ·Q.· Do the deputy registrars ever call up

·2· ·your -- call up license control and ask you a

·3· ·question, say there's a person who's here who's

·4· ·not the parent or guardian, how do we find out

·5· ·if there is no parent or guardian?

·6· · · ·A.· They may, yes.· If they have questions

·7· ·regarding it, they may call us.

·8· · · ·Q.· Do you know if license control -- what

·9· ·license control's response in those instances

10· ·would be?

11· · · ·A.· According to policy, license control's

12· ·response should be if they state no parent or

13· ·guardian, then they're permitted to cosign per

14· ·the policy.

15· · · ·Q.· But do they have to state that the

16· ·person has no parent or guardian or that the

17· ·parent or guardian just isn't there that day, do

18· ·you know?

19· · · ·A.· If there is no parent or guardian.

20· ·That's -- I mean, that's the policy.· There is

21· ·no -- they don't have to state if they're

22· ·present or dead or anything.

23· · · ·Q.· So you have never had occasion to

24· ·actually interpret for the deputy registrars or


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                    Page 109
·1· ·decide what it means to say or if there is no

·2· ·parent or guardian?

·3· · · ·A.· No.

·4· · · ·Q.· Is there anyone -- so you said you don't

·5· ·know what the meaning is in that context?

·6· · · ·A.· Correct.

·7· · · ·Q.· Okay.· Is there anyone at the BMV you

·8· ·think would?

·9· · · ·A.· I can't speak for anyone else.

10· · · ·Q.· So you don't know if there's anybody

11· ·that maybe would have been more involved in

12· ·deciding this policy or deciding how to

13· ·interpret?

14· · · ·A.· No.

15· · · ·Q.· So if a 16 year old has two parents

16· ·present in the U.S. without immigration status,

17· ·and that 16 year old is a U.S. citizen, but they

18· ·have a neighbor who's a U.S. citizen and is

19· ·willing to assume financial responsibility and

20· ·be a cosigner, could that 16 year old get a

21· ·driver's license using that neighbor as a

22· ·cosigner?

23· · · ·A.· Assumably so.

24· · · ·Q.· What do you mean by --


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 110
·1· · · ·A.· If -- as it says there, says a

·2· ·responsible person who's willing to assume the

·3· ·obligation imposed by ORC 4507.07.

·4· · · ·Q.· So it would comply with BMV policy for

·5· ·the cosigner to say to the question of whether

·6· ·he or she is the legal parent or guardian to say

·7· ·no and then cosign for that minor?

·8· · · ·A.· Yes.

·9· · · ·Q.· Would the minor have to state

10· ·affirmatively that she has no parents?

11· · · ·A.· No.

12· · · ·Q.· In section h it states, if an applicant

13· ·or cosigner refuses to sign the electronic

14· ·application for an Ohio credential, issuance

15· ·must be denied, correct?

16· · · ·A.· Yes.

17· · · ·Q.· By signing that electronic application

18· ·the cosigner is not stating that she is the

19· ·parent or guardian of the child?

20· · · ·A.· Correct.

21· · · ·Q.· Turning to the next page under

22· ·subsection b, procedures for a new cosigner,

23· ·could you read to yourself section b ii.

24· · · ·A.· (Witness complies.)


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 111
·1· · · ·Q.· Any idea why this section doesn't use

·2· ·the language if there is no parent or guardian

·3· ·the way the section we looked at in D 1 f does

·4· ·say that?

·5· · · ·A.· I do not know.

·6· · · ·Q.· Okay.· In the chart in section E there's

·7· ·a code for father, guardian, mother, other, and

·8· ·then emancipated is separate, right?

·9· · · ·A.· Uh-huh.

10· · · ·Q.· So the person that we just discussed in

11· ·the hypothetical where the U.S. citizen neighbor

12· ·is a cosigner, would that person fall under O?

13· · · ·A.· Yes.

14· · · ·Q.· When the cosigner fills out -- I'm

15· ·sorry.· Are you familiar with Form 2203, Notice

16· ·of Cosigner Liability?

17· · · ·A.· Yes.

18· · · ·Q.· And the cosigner must sign that form,

19· ·correct?

20· · · ·A.· Yes.

21· · · ·Q.· And then the deputy registrar keeps one

22· ·copy, and the cosigner keeps one copy, correct?

23· · · ·A.· Yes.

24· · · ·Q.· And if the cosigner is not a U.S.


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                    Page 112
·1· ·citizen, the cosigner's identification documents

·2· ·must be scanned along with it?

·3· · · ·A.· The Proof of Identity Manual identifies

·4· ·what's required to be scanned and not be

·5· ·scanned.· I don't believe it's restricted just

·6· ·to non-U.S. citizens.

·7· · · · · ·MS. BROWN:· This is Exhibit 13.

·8· · · · · · · · · · · · ·-=0=-

·9· · · · · · (Deposition Exhibit 13 marked.)

10· · · · · · · · · · · · ·-=0=-

11· ·BY MS. BROWN:

12· · · ·Q.· The first page of this exhibit, are you

13· ·familiar with this form?

14· · · ·A.· You said the first page?

15· · · ·Q.· The first page, yes.

16· · · ·A.· Yes.

17· · · ·Q.· What is it?

18· · · ·A.· It's the BMV 2203, Notice of Cosigner

19· ·Liability.

20· · · ·Q.· So all cosigners must sign this form,

21· ·correct?

22· · · ·A.· For license applications, yes.

23· · · ·Q.· The second page is the instructions from

24· ·the forms manual for this form.· Is that


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 113
·1· ·correct?

·2· · · ·A.· Correct.

·3· · · ·Q.· So the question I was referring to a

·4· ·little bit earlier is 1.2, section 3.· It says,

·5· ·if the cosigner is not a U.S. citizen, the

·6· ·cosigner's identification documents must be

·7· ·scanned with the BMV 2203.· Is that correct?

·8· · · ·A.· Yes.

·9· · · ·Q.· So that's the policy?

10· · · ·A.· Yes.· As I said, it also states in the

11· ·Proof of Identity manual such as for the

12· ·compliance issuance documents must be scanned

13· ·for U.S. citizens as well.

14· · · ·Q.· But this would be even for non -- for a

15· ·standard document --

16· · · ·A.· Yes.

17· · · ·Q.· -- it would be required?· Okay.· If the

18· ·cosigner is a non-U.S. citizen, correct?

19· · · ·A.· Yes.

20· · · ·Q.· Okay.· So under number four it says,

21· ·staple the white copy of the form with any other

22· ·forms used for the issuance and file it with the

23· ·day's work.· What does it mean to file it with

24· ·the day's work?


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 114
·1· · · ·A.· The deputy registrar keeps their day's

·2· ·work files at the deputy registrar and they file

·3· ·it away with that day's work.

·4· · · ·Q.· Is that something that is transmitted to

·5· ·you?

·6· · · ·A.· They keep it at the deputy registrar.               I

·7· ·can't speak to that policy.

·8· · · ·Q.· When it says in number three scan the

·9· ·completed BMV 2203, is that scanned into BASS?

10· · · ·A.· Yes.

11· · · ·Q.· And so that -- the form itself is then

12· ·in the BMV's possession?

13· · · ·A.· The BMV 2203 is maintained with the

14· ·daily work.· The customer's identification

15· ·documents are scanned into BASS not kept with

16· ·the daily work.

17· · · ·Q.· Okay.· So the BMV would have the

18· ·customer's identification documents, but the BMV

19· ·would not have a copy of the signed Form 2203?

20· · · ·A.· That's not what I said.· They keep the

21· ·signed form, they scan it into BASS, and they

22· ·keep it on paper with their daily work, and then

23· ·the customer's identification documents are

24· ·scanned into BASS, but they don't keep a paper


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 115
·1· ·copy of those.

·2· · · ·Q.· Understand.· Okay.· So at the end of the

·3· ·entire transaction the BMV would have a copy of

·4· ·the Form 2203?

·5· · · ·A.· Yes.

·6· · · ·Q.· And a copy of the identity documents?

·7· · · ·A.· Scanned into BASS, yes.

·8· · · ·Q.· And why is the requirement that the

·9· ·cosigner identification documents be scanned if

10· ·the cosigner is not a U.S. citizen?· Why is that

11· ·requirement not limited to just for compliant

12· ·IDs like the U.S. citizens are limited to only

13· ·having to have their identification documents

14· ·scanned?

15· · · ·A.· All documents for transactions that are

16· ·issued to non-U.S. citizens, whether it's a

17· ·nonrenewable, nontransferable credential or a

18· ·regular credential issued to a permanent

19· ·resident cardholder are scanned with the

20· ·transaction.· So all documents associated with

21· ·that transaction are always scanned in.· And

22· ·then also with the compliance issuance they're

23· ·scanned in as well for all compliance issuances

24· ·whether U.S. citizen or not.


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 116
·1· · · ·Q.· Okay.· So for all the non-U.S. citizens

·2· ·part of your answer so any document that they

·3· ·present to get -- to be issued the license would

·4· ·have to be scanned into BASS?

·5· · · ·A.· Any document issued for issuance, yes.

·6· · · ·Q.· So that would include identity

·7· ·documents, legal presence documents, proof of

·8· ·Ohio address, correct?

·9· · · ·A.· Yes.· Unless they have a permanent

10· ·resident card, because we only require them to

11· ·present the permanent resident card.

12· · · · · · · · · · · · ·-=0=-

13· · · · · · (Deposition Exhibit 14 marked.)

14· · · · · · · · · · · · ·-=0=-

15· ·BY MS. BROWN:

16· · · ·Q.· Are you familiar with the Social

17· ·Security Verification Instruction Sheet, Form

18· ·2621?

19· · · ·A.· Yes.

20· · · ·Q.· So this form says that when the BMV

21· ·obtains a person's Social Security number it is

22· ·then compared with information on file with the

23· ·Social Security Administration.· Is that

24· ·accurate?


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                    Page 117
·1· · · ·A.· Yes.

·2· · · ·Q.· Is this procedure also followed for

·3· ·cosigners?

·4· · · ·A.· No.· I'll revise that statement with if

·5· ·they have an Ohio credential and they were

·6· ·issued their Ohio credential, then yes, their

·7· ·Social Security number would be verified at the

·8· ·time of issuance with that Ohio credential, but

·9· ·if they were never issued an Ohio credential,

10· ·then no.

11· · · ·Q.· So if they were never issued an Ohio

12· ·credential and they used their out-of-state

13· ·credential and their Social Security number or

14· ·they use, say, other proof of the five elements,

15· ·you would not compare their Social Security

16· ·number to the Social Security Administration's

17· ·current number on file?

18· · · ·A.· Correct.

19· · · ·Q.· So I want to turn now to the USCIS

20· ·manual which counsel has provided to me right

21· ·before the deposition.· This is an updated

22· ·version of the USCIS manual that we previously

23· ·had.

24· · · · · · · · · · · · ·-=0=-


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 118
·1· · · · · · (Deposition Exhibit 15 marked.)

·2· · · · · · · · · · · · ·-=0=-

·3· · · · · ·MS. BROWN:· This is Exhibit 15.

·4· ·BY MS. BROWN:

·5· · · ·Q.· Are you familiar with this manual?

·6· · · ·A.· I recently learned of this updated

·7· ·manual's existence, yes.

·8· · · ·Q.· Were you familiar with the previous

·9· ·version?

10· · · ·A.· No.

11· · · ·Q.· Have you ever seen the previous version?

12· · · ·A.· No.

13· · · ·Q.· And was the version in front of you,

14· ·Exhibit 15, is this currently used by the BMV?

15· · · ·A.· It is used in the telecommunications

16· ·section, and that's all I can speak about it.

17· · · ·Q.· What is the telecommunications section?

18· · · ·A.· It is the section of the BMV that

19· ·answers phone calls from the public about

20· ·general information, suspension questions,

21· ·things related to that.

22· · · ·Q.· Okay.· Was it generated by the BMV or by

23· ·USCIS?

24· · · ·A.· The BMV.


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 119
·1· · · ·Q.· Do you know when it was implemented --

·2· · · ·A.· No.

·3· · · ·Q.· -- or went into effect?· No.

·4· · · · · ·If you could just turn to page 10 of

·5· ·this document.· I'm sorry.· I apologize.· This

·6· ·is the first time I've seen this particular one

·7· ·so give me a minute.

·8· · · · · ·Okay.· Turn to page 7.· Under the I-94

·9· ·status refugee, is that -- if you need to take a

10· ·minute to read it, is that consistent with the

11· ·information in the Deputy Registrar Procedure

12· ·Manual?

13· · · ·A.· Yes.

14· · · ·Q.· And is the reason you didn't know this

15· ·document existed because it's only used by the

16· ·telecommunications department?

17· · · ·A.· Correct.

18· · · ·Q.· Deputy registrars do not use this

19· ·manual?

20· · · ·A.· No.

21· · · ·Q.· Is it transmitted to them in any form?

22· · · ·A.· Not that I'm aware of.

23· · · ·Q.· So I think you've sort of discussed

24· ·this, but the purpose of this manual is to


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 120
·1· ·assist telecommunication staff in the BMV with

·2· ·answering questions from the public.· Is that

·3· ·correct?

·4· · · ·A.· Yes.

·5· · · ·Q.· And do they receive other training or

·6· ·explanation, presentations of any kind besides

·7· ·just being given this manual?

·8· · · ·A.· I can't speak to that.

·9· · · ·Q.· You don't know?

10· · · ·A.· I don't know.

11· · · ·Q.· And who's the head of the BMV

12· ·telecommunications department?

13· · · ·A.· They have their own administrator as

14· ·well as chief and assistant chiefs.

15· · · ·Q.· Do you know who the administrator is?

16· · · ·A.· Yes.· His name is Greg Edwards.

17· · · ·Q.· I don't think I stated it, but this was

18· ·topic nine as you probably figured out.

19· · · ·A.· Yes.

20· · · ·Q.· Okay.· We're going to move on to topic

21· ·10.

22· · · · · · · · · · (Recess taken.)

23· ·BY MS. BROWN:

24· · · ·Q.· One additional question before we move


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 121
·1· ·on to topic 10.· Have you ever seen a refugee

·2· ·I-94 that had an expiration date on it?

·3· · · ·A.· I can't recall a specific instance.

·4· · · ·Q.· Okay.· Topic 10, Exhibit 16.

·5· · · · · · · · · · · · ·-=0=-

·6· · · · · · (Deposition Exhibit 16 marked.)

·7· · · · · · · · · · · · ·-=0=-

·8· ·BY MS. BROWN:

·9· · · ·Q.· What is this?

10· · · ·A.· This is the section of the Deputy

11· ·Registrar BASS User Guide for DL/ID transaction.

12· ·It is kind of the instructions on how the deputy

13· ·registrar should complete the cosigner page

14· ·inside of BASS when doing an application.

15· · · ·Q.· Okay.· So is the information reflected

16· ·here the only information that the deputy

17· ·registrar would collect about the cosigner's

18· ·personal information?

19· · · ·A.· Yes.

20· · · ·Q.· So that's name -- full name,

21· ·relationship to the applicant, Ohio driver's

22· ·license ID number or other ID number?

23· · · ·A.· Yes.

24· · · ·Q.· Okay.· And then there's a box for


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 122
·1· ·investigative review.· Is that if there's

·2· ·something suspicious about the transaction that

·3· ·would be checked?

·4· · · ·A.· Yes.

·5· · · ·Q.· So if the person provides an

·6· ·out-of-state credential or other document to

·7· ·show identity, that would be reflected in the

·8· ·other ID box?

·9· · · ·A.· Yes.

10· · · ·Q.· And would the -- would it be written as

11· ·Indiana driver's license number XYZ or some

12· ·other format?

13· · · ·A.· They would just enter in the ID number,

14· ·or if they don't have an ID -- I say ID as in ID

15· ·or license number.· Or they would enter in

16· ·Social Security number if that's all they have

17· ·to enter.

18· · · ·Q.· So if it was an out-of-state driver's

19· ·license, it wouldn't even say the state, it

20· ·would just say the number?

21· · · ·A.· Yes.

22· · · ·Q.· And then relationship, does that include

23· ·the category mother, father, guardian, other

24· ·that we looked at before?


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 123
·1· · · ·A.· Yes.

·2· · · ·Q.· And emancipated?

·3· · · ·A.· Yes.

·4· · · ·Q.· And when you click on next at the bottom

·5· ·of the screen, what comes up next?

·6· · · ·A.· It goes on to the next page of the

·7· ·application in BASS.· I don't recall exactly

·8· ·what that next screen is.

·9· · · ·Q.· But it's not about cosigner information?

10· · · ·A.· No.

11· · · ·Q.· So there's no other information other

12· ·than on this screen that's collected from the

13· ·cosigner, correct?

14· · · ·A.· The Form 2203, other than that, that's

15· ·it.

16· · · ·Q.· Which is mainly their signature, right?

17· ·Signature, relationship and date?

18· · · ·A.· Yes.

19· · · ·Q.· Where in the drivers manual, if

20· ·anywhere, does it state that a cosigner is

21· ·considered an applicant for a license?

22· · · ·A.· I don't have the entire manual in front

23· ·of me obviously, but I don't recall a specific

24· ·instance.


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 124
·1· · · ·Q.· Do you recall any specific instances

·2· ·without reading the very lengthy manual right

·3· ·here where it states that a cosigner is subject

·4· ·to the same documentary requirements --

·5· ·documentation requirements as an applicant?

·6· · · ·A.· Other than in the Proof of Identity

·7· ·Manual where it identifies that they have to

·8· ·present the proof of five elements or the Ohio

·9· ·credential, no.

10· · · ·Q.· Okay.· But the requirements in that

11· ·Proof of Identity -- the portion of the Proof of

12· ·Identity section that we reviewed had slightly

13· ·different requirements for cosigners versus

14· ·applicants, right?

15· · · ·A.· Only because if they were a first

16· ·applicant they would never have an Ohio

17· ·credential to present, yes.

18· · · ·Q.· I want to turn back to Exhibit 3.· You

19· ·still have the interrogatories, requests for

20· ·admissions and document production.· If I could

21· ·turn your attention to interrogatory number one.

22· ·Interrogatory number one states, please state

23· ·the BMV's definition of a driver's license

24· ·applicant including the policy, regulation or


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 125
·1· ·other source that contains the definition.· And

·2· ·could you read the answer you gave?

·3· · · ·A.· (Witness complies.)

·4· · · ·Q.· So you stated that no statute in the

·5· ·Ohio Revised Code or rule in the Ohio

·6· ·Administrative Code governing the BMV contains

·7· ·the definition for a driver's license applicant,

·8· ·correct?

·9· · · ·A.· Yes.

10· · · ·Q.· Is there any other source within the BMV

11· ·or -- let me rephrase.

12· · · · · ·Is there any policy within the BMV or

13· ·directive or guidance that provides a definition

14· ·of an applicant?

15· · · ·A.· Not that I recall.

16· · · ·Q.· Moving on to topic 11.· If an applicant

17· ·does not present documents at a deputy registrar

18· ·sufficient to show legal presence per BMV

19· ·policy, does the BMV consider that a denied

20· ·application or a person who has not applied?

21· · · ·A.· If the application isn't completed, then

22· ·it can't be denied.· They may not allow the

23· ·transaction to be completed, but other than

24· ·that, no.


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 126
·1· · · ·Q.· I'm sorry.· Because it wasn't exactly a

·2· ·yes or no question, so I don't know what you

·3· ·meant.

·4· · · · · ·Do they consider that to be a -- so if a

·5· ·person comes in and presents documentation and

·6· ·the deputy registrar staff says this is not

·7· ·enough to show legal presence or this is not the

·8· ·documentation you need for legal presence and

·9· ·turns that person away, that would be considered

10· ·a person who has not applied?

11· · · ·A.· Correct.

12· · · ·Q.· Okay.· It would not be considered a

13· ·denied application?

14· · · ·A.· Correct.· It's just an incompleted

15· ·application.

16· · · ·Q.· Does the BMV require deputy registrars

17· ·to track instances where someone was not

18· ·permitted to apply for a reason like that?

19· · · ·A.· No.

20· · · ·Q.· For any other reason?

21· · · ·A.· No.

22· · · ·Q.· So there's no written record anywhere in

23· ·the BMV's possession that would show how many,

24· ·for instance, refugees were turned down -- were


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 127
·1· ·told they couldn't apply because their I-94 was

·2· ·more than two years old and they didn't have

·3· ·other legal presence documentation?

·4· · · ·A.· BMV has no documents containing such,

·5· ·no.

·6· · · ·Q.· And do you know if any deputy registrars

·7· ·track that information?

·8· · · ·A.· I can't speak for the deputy registrar.

·9· ·I do not know.

10· · · ·Q.· You never had a conversation with any

11· ·deputy registrars that led you to believe that

12· ·they might be tracking that on their own

13· ·somehow?

14· · · ·A.· No.

15· · · ·Q.· Okay.· What about applications that are

16· ·completed and are denied, are those tracked?

17· · · ·A.· Yes.

18· · · ·Q.· And is that information sent to the BMV?

19· · · ·A.· It's actually tracked inside of the

20· ·license control department.

21· · · ·Q.· Okay.· And what kinds of reasons for

22· ·denials would there be?

23· · · ·A.· There are reasons related to the

24· ·response that USCIS provides during SAVE


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 128
·1· ·verification.

·2· · · ·Q.· So there's no other reason -- well, let

·3· ·me ask is there any other reason that an

·4· ·application could be denied on another basis

·5· ·besides?

·6· · · ·A.· If the issuance is identified as not

·7· ·having the proper documentation for issuance, it

·8· ·may be sent to the deputy registrar field

·9· ·representative staff who will then coordinate

10· ·with the deputy registrar to get that customer

11· ·back in to ensure that they can provide all the

12· ·documentation that's required.· They may have

13· ·presented all the documents, but the deputy

14· ·registrar didn't scan it and there are separate

15· ·procedures for that as well.

16· · · ·Q.· So in that case would that be considered

17· ·an application that was denied?

18· · · ·A.· Yes.

19· · · ·Q.· Okay.· Okay.· And is there -- so if a

20· ·person does what you just mentioned where their

21· ·application is denied, but then the deputy

22· ·registrar calls them back in and they figure out

23· ·how to fix whatever the problem is and that

24· ·person gets issued a license, would that still


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                    Page 129
·1· ·show up anywhere in BASS or any other system as

·2· ·showing that they were denied and then approved,

·3· ·or would it just sort of turn into an approval

·4· ·and that would be the only record?

·5· · · ·A.· The previous application is still there

·6· ·showing that the denial happened, and then the

·7· ·new application will be present as well if it is

·8· ·completed.

·9· · · ·Q.· Okay.· So switch for a minute to talking

10· ·about applications that are approved.· How are

11· ·those tracked by the BMV?

12· · · ·A.· There's an internal tracking system

13· ·contained in BASS that the application is

14· ·completed, and then if it goes through SAVE

15· ·verification, it is immediately verified at the

16· ·deputy registrar.· If it is not verified, then,

17· ·you know, it goes through its own process, and

18· ·then that tracking system will send that

19· ·application to the -- to the company that prints

20· ·the license for us, and then they print and mail

21· ·out that license.

22· · · ·Q.· Okay.· And -- but the BMV would maintain

23· ·a record of the person's information that was

24· ·approved and the status showing that they have a


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 130
·1· ·license now?

·2· · · ·A.· Yes.

·3· · · ·Q.· Okay.· And that is received by the BMV

·4· ·more or less instantaneously through BASS --

·5· · · ·A.· Yes.

·6· · · ·Q.· -- from the deputy registrar?· Okay.

·7· · · · · ·So let's talk about what happens when

·8· ·legal presence documentation is presented and

·9· ·then it goes through SAVE.· So if the legal

10· ·presence documentation looks complete to the

11· ·deputy registrar, they then run the information

12· ·through SAVE.· Is that correct?

13· · · ·A.· It is required that they run it through

14· ·if they fall in the categories of individuals

15· ·that are required to go through SAVE

16· ·verification, yes.

17· · · ·Q.· And that's now all non-U.S. citizens?

18· · · ·A.· It is all non-U.S. citizens and U.S.

19· ·citizens that are presenting a Certificate of

20· ·Citizenship or Certificate of Naturalization.

21· · · ·Q.· And so if -- we'll get more into SAVE in

22· ·topic 18, but if SAVE reflects the -- or does

23· ·not verify the documents or says there's some

24· ·kind of problem, would that then be considered a


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 131
·1· ·denied application or a person who wasn't

·2· ·permitted to apply?

·3· · · ·A.· It depends on the stage of the

·4· ·verification process.· Verification is a

·5· ·three-step process.· Step three allows us to

·6· ·send a copy of those documents to USCIS so they

·7· ·can have eyes on that document.· And after that,

·8· ·there's an additional time frame that allows for

·9· ·us to receive additional response from SAVE

10· ·indicating whether they have status or not.

11· · · ·Q.· Okay.· If a refugee presents an I-94 and

12· ·no other legal presence document and their I-94

13· ·is more than two years old, they would never get

14· ·to the step of being verified through SAVE.· Is

15· ·that correct?

16· · · ·A.· Per the policy, yes.

17· · · ·Q.· So they would just be turned away

18· ·without going through the steps with SAVE?

19· · · ·A.· Correct.· They should not have the

20· ·application completed.

21· · · ·Q.· Okay.· Now when a person's information

22· ·is run through SAVE, they -- if the

23· ·application -- if the documents are verified,

24· ·they would receive Form 2443, Ohio Interim


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 132
·1· ·Document.· Is that correct?

·2· · · ·A.· If they're verified immediately at the

·3· ·deputy registrar, yes.

·4· · · ·Q.· And sometimes it takes longer?

·5· · · ·A.· Yes, there are times where it may take

·6· ·longer.

·7· · · ·Q.· What would -- what form would they

·8· ·receive if it's going to take longer?· Do they

·9· ·get -- they're just told to come back?

10· · · ·A.· Nope.· They get the Form 2444, BMV 2444.

11· ·That gives them the case information related to

12· ·their USCIS case so they can check the case

13· ·status -- well, the status that USCIS provides

14· ·to them, as well as additional information such

15· ·as their Ohio application information and gives

16· ·them some more details on what they should do.

17· · · ·Q.· Is that something they can check like

18· ·online, or no?

19· · · ·A.· Something they can check related to?

20· · · ·Q.· To their license.

21· · · ·A.· They can check their license application

22· ·progress on BMV's website, yes.

23· · · ·Q.· And then if the SAVE verification's

24· ·going to take a while, they would -- if then


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 133
·1· ·eventually once they get the results back at the

·2· ·deputy registrar, the deputy registrar would

·3· ·contact them as well, the customer?

·4· · · ·A.· No.· If their response -- once the

·5· ·response is received, if it is what is

·6· ·determined to be an approved response -- USCIS

·7· ·provides us with a response that we determine to

·8· ·be approved to print, we just mail -- print and

·9· ·mail the license to them.

10· · · ·Q.· If they're denied, they would receive

11· ·BMV Form 2445 showing that they were denied,

12· ·correct?

13· · · ·A.· Correct.

14· · · ·Q.· And would they also receive the SAVE

15· ·Fact Sheet if they were denied?

16· · · ·A.· Yes.

17· · · ·Q.· Okay.· When an applicant is

18· ·considered -- when someone is considered to be a

19· ·person who's not applied because they don't have

20· ·the required documentation, there's no mechanism

21· ·to track what countries those people are from or

22· ·what legal presence documentation they tried to

23· ·present, anything like that, right?

24· · · ·A.· BMV has no knowledge of any said -- no.


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 134
·1· · · ·Q.· In the call logs that you referred to

·2· ·earlier in your testimony you said that there's

·3· ·a line for like the subject of the call from the

·4· ·deputy registrar, right?

·5· · · ·A.· There's a narrative section, yes.

·6· · · ·Q.· And so it's a narrative section, not

·7· ·just like few words?

·8· · · ·A.· There's a call summary which oftentimes

·9· ·is left with just the customer identifier, and

10· ·then there's a narrative section where we would

11· ·type in the notes respective for that phone

12· ·call.

13· · · ·Q.· If someone came in without enough legal

14· ·presence documentation, say they had an I-94

15· ·that was three years old and they didn't have

16· ·any other documentation to show legal presence,

17· ·that would -- that would be reflected in the

18· ·call log in that narrative description if they

19· ·called license control, right?

20· · · ·A.· The dates should be captured in there,

21· ·yes.

22· · · ·Q.· But if they didn't call license control,

23· ·there wouldn't be any record of that?

24· · · ·A.· Not to our knowledge, no.


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 135
·1· · · ·Q.· Does the chat function have a mechanism

·2· ·for tracking that kind of information, too?

·3· · · ·A.· The chat information just contains the

·4· ·agency -- the deputy registrar agency that

·5· ·chatted in with us in license control as well as

·6· ·the customer identifier that they provided to us

·7· ·as well as their question, and then it contains

·8· ·the transcript of the chat.· So any information

·9· ·that's contained in the transcript of the chat

10· ·is included there.

11· · · ·Q.· The whole transcript would be saved?

12· · · ·A.· Yes.

13· · · ·Q.· So would it be possible to search

14· ·through the call log in some way of searching

15· ·electronic records by searching for any

16· ·conversation that concerned the word refugee or

17· ·contained the word refugee?

18· · · ·A.· There's a keyword search, yes.

19· · · ·Q.· So theoretically that could generate a

20· ·list of all -- sort of a spreadsheet of all the

21· ·calls that dealt with questions to refugees in a

22· ·certain time period for instance?

23· · · ·A.· It just generates every call log that

24· ·would mention the word refugee that the phone


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 136
·1· ·log system is able to recognize.

·2· · · ·Q.· When an application is approved, we

·3· ·discussed how the information gets transmitted

·4· ·to the BMV, but what information specifically

·5· ·would be tracked with regard to legal presence,

·6· ·just that they showed legal presence or anything

·7· ·more specific than that?

·8· · · ·A.· The information that's required to

·9· ·verify the document is captured as well.· Such

10· ·as with an I-94, the I-94 number's captured as

11· ·well as the applicant's name, date of birth, and

12· ·if there is an expiration date listed, then that

13· ·may be captured as well.

14· · · ·Q.· Topic 12.· I think we already covered a

15· ·lot of this when we looked at Exhibit 16.· So

16· ·the expiration of lawful presence, if any, is

17· ·not something that's tracked about the cosigner

18· ·by the deputy registrars, right?

19· · · ·A.· Correct.· For the cosigner, yes.

20· · · ·Q.· Because you had testified that

21· ·Exhibit 16 basically includes all the

22· ·information that would be tracked.

23· · · ·A.· If the document is scanned so the

24· ·information's on the document however it's not


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 137
·1· ·entered into BASS.

·2· · · ·Q.· If a minor attempts to apply for a

·3· ·Temporary Instruction Permit Identification

·4· ·Card -- or a TIPIC, can I call it?

·5· · · ·A.· Yes.

·6· · · ·Q.· If a minor attempts to apply for a TIPIC

·7· ·or a driver's license and the cosigner presents

·8· ·the appropriate documentation to be a cosigner,

·9· ·but then the minor's application is denied for

10· ·some other reason, does the BMV require the

11· ·deputy registrars to track any information about

12· ·that cosigner?

13· · · ·A.· Other than the information that's

14· ·captured in the license system, they just -- the

15· ·customer that had the application denied is

16· ·notified and that's all.

17· · · ·Q.· Okay.· So if the application were --

18· ·this information in Exhibit 16 would still be in

19· ·the system and it would show that the minor was

20· ·denied and that this was who their cosigner was?

21· · · ·A.· In accordance with the retention, yes.

22· · · ·Q.· What if the minor is not rejected but

23· ·just doesn't have their own -- is unable to show

24· ·the proof of five elements on their own?· Would


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 138
·1· ·this cosigner information not even be entered

·2· ·into the system at that point?

·3· · · ·A.· It would not be captured because the

·4· ·application would not have been completed.

·5· · · ·Q.· Okay.· They would just be a person not

·6· ·considered to have applied?

·7· · · ·A.· Yes.

·8· · · ·Q.· If a minor comes in to apply for a TIPIC

·9· ·or a probationary driver's license but the

10· ·cosigner doesn't have the sufficient legal

11· ·presence documentation, at that point the person

12· ·would be considered -- the minor would be

13· ·considered a person not to have applied?

14· · · ·A.· Yes.

15· · · ·Q.· And this information on Exhibit 16 would

16· ·never be completed?

17· · · ·A.· Correct.

18· · · ·Q.· In previous Exhibit 12 on the second

19· ·page, page 127, in subsection h it says, if an

20· ·applicant or cosigner refuses to sign the

21· ·electronic application for an Ohio credential,

22· ·issuance must be denied, correct?

23· · · ·A.· Yes, it says that.

24· · · ·Q.· So if an applicant fills -- has all


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 139
·1· ·their correct documentation and the cosigner has

·2· ·all their correct documentation, but then the

·3· ·cosigner says I'm not signing that, I understand

·4· ·the license would be denied, correct?

·5· · · ·A.· Per that language in there, yes.

·6· · · ·Q.· What do you mean?

·7· · · ·A.· The application should be considered as

·8· ·not having been completed because at that point

·9· ·the information's not transmitted.

10· · · ·Q.· Okay.· So then none of the information

11· ·in Exhibit 16 would end up being saved in the

12· ·BASS system --

13· · · ·A.· Correct.

14· · · ·Q.· -- because the application would just --

15· ·okay.

16· · · · · ·And if a state identification card minor

17· ·applicant wants to -- if an applicant, a minor,

18· ·wants to get a state ID card, a cosigner is

19· ·required, correct?

20· · · ·A.· Correct.

21· · · ·Q.· And it's the same requirements for who

22· ·can be a cosigner as for a license, correct?

23· · · ·A.· Yes.

24· · · ·Q.· The only difference is that they


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                    Page 140
·1· ·don't -- the cosigner would not have to sign the

·2· ·Form 2203?

·3· · · ·A.· That's correct.

·4· · · ·Q.· And the information in Exhibit 16 would

·5· ·be the same information that the deputy

·6· ·registrars would capture for the cosigner

·7· ·regardless of whether it was a cosigner for a

·8· ·driver's license or a state ID card?

·9· · · ·A.· Yes.

10· · · · · ·MS. BROWN:· Can we go off the record for

11· ·a second?

12· · · · · · ·(Discussion off the record.)

13· · · · · · · · · · · · ·-=O=-

14· · · · · ·Thereupon, the luncheon recess was taken

15· ·at 12:15 p.m.

16· · · · · · · · · · · · ·-=O=-

17

18

19

20

21

22

23

24


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 141
·1· · · · · · · · · · MAY 23, 2019

·2· · · · · · · · · · THURSDAY AFTERNOON SESSION

·3· · · · · · · · · · 1:24 P.M.

·4· · · · · · · · · · · · ·-=O=-

·5· ·BY MS. BROWN:

·6· · · ·Q.· Moving to topic 18.· What is the purpose

·7· ·of the SAVE system?

·8· · · ·A.· The purpose of the SAVE system in a

·9· ·federal respect or for the Ohio BMV?

10· · · ·Q.· For the Ohio BMV.

11· · · ·A.· The Ohio BMV uses the SAVE system to

12· ·verify customer's legal presence status based on

13· ·the documents they present.

14· · · ·Q.· And I think you previously testified

15· ·that -- I'm sorry.· Let me rephrase.

16· · · · · ·Is SAVE a part of USCIS?

17· · · ·A.· The understanding is that SAVE is a

18· ·system that is used to verify documents and

19· ·legal presence status that is coordinated

20· ·through USCIS.· I can't speak to the structure

21· ·of USCIS.

22· · · ·Q.· Okay.· Does the BMV pay to use the SAVE

23· ·system?

24· · · ·A.· To my knowledge, yes.


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                    Page 142
·1· · · ·Q.· Is it a per-transaction fee?

·2· · · ·A.· Yes.

·3· · · ·Q.· Is that fee passed on to the customer?

·4· · · ·A.· I can't speak to that.· I don't believe

·5· ·so.

·6· · · ·Q.· Does SAVE verify legal presence of

·7· ·cosigners?

·8· · · ·A.· They only verify the legal presence of

·9· ·cosigners if they have been issued an Ohio

10· ·credential that was verified previously through

11· ·their legal presence, but at the time of the

12· ·cosigner presenting their documents to cosign,

13· ·no.

14· · · ·Q.· Okay.· So if a cosigner presents an

15· ·out-of-state credential, that would not -- there

16· ·would be no verification through -- let me state

17· ·a different question.

18· · · · · ·If the cosigner is not a U.S. citizen

19· ·and presents proof of the five elements through

20· ·another way besides an Ohio credential, would

21· ·those other documents be verified through SAVE?

22· · · ·A.· No.· Only the applicant's documents.

23· · · ·Q.· And when deputy registrars use SAVE,

24· ·they input information through BASS, which


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 143
·1· ·automatically uploads it to the SAVE system.· Is

·2· ·that correct?

·3· · · ·A.· It transmits the data to the SAVE

·4· ·system, yes.

·5· · · ·Q.· What does BASS stand for?

·6· · · ·A.· It's the Business Application Services

·7· ·System.

·8· · · ·Q.· Okay.· And describe what BASS does for

·9· ·the BMV.

10· · · ·A.· BASS is the holder of the application

11· ·information as well as it acts as the point of

12· ·sale system for the Ohio DL/ID.

13· · · · · · · · · · · · ·-=0=-

14· · · · · · (Deposition Exhibit 17 marked.)

15· · · · · · · · · · · · ·-=0=-

16· ·BY MS. BROWN:

17· · · ·Q.· I'm going to direct your attention to

18· ·page 1328.· I apologize that the quality is not

19· ·great, but is this all the information that

20· ·deputy registrars input to run an applicant

21· ·through SAVE?

22· · · ·A.· It's conditional based on the document

23· ·that's presented, but yes.

24· · · ·Q.· So when a deputy registrar employee


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 144
·1· ·starts to use the BASS system to do SAVE

·2· ·verification, is this screen the screen that

·3· ·would pop up for each person or is it different

·4· ·depending on the document that you present?

·5· · · ·A.· The screen that they see is different

·6· ·based on the document and the requirements that

·7· ·USCIS has for us and what information is

·8· ·required to enter based on the document.· This

·9· ·screen grab is a comprehensive list of all the

10· ·fields that may appear.

11· · · ·Q.· Okay.· So no fields that are listed --

12· ·there are no other fields that would appear

13· ·besides what's listed here?

14· · · ·A.· That's correct.

15· · · ·Q.· Okay.· But then certain things like I-94

16· ·number, Visa number, passport number, different

17· ·people may have different legal presence

18· ·documents so some of those fields wouldn't

19· ·apply --

20· · · ·A.· Correct.

21· · · ·Q.· -- to an individual.· Okay.

22· · · · · ·So, for instance a refugee -- let's

23· ·start with a refugee with one year in the United

24· ·States.· You would enter the I-94 number, I


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 145
·1· ·assume?

·2· · · ·A.· Yes.

·3· · · ·Q.· Okay.· And then what would the

·4· ·expiration date be for a refugee who'd been here

·5· ·less than one year?

·6· · · ·A.· The expiration date that we would send

·7· ·to USCIS is dependent upon the date that we

·8· ·enter in for the license expiration date, and it

·9· ·transmits to USCIS and they recognize the

10· ·refugee status as such.· So we send them the

11· ·date that the license expires, but they don't

12· ·verify based on the premise that that is the

13· ·expiration of their status.

14· · · ·Q.· So the expiration date refers to when

15· ·the driver's license will expire?

16· · · ·A.· Yes, for this screen purpose, yeah.

17· · · ·Q.· So for a refugee who's been here for a

18· ·year, that expiration date is going to be the

19· ·date four birthdays in the future?

20· · · ·A.· Yes.

21· · · ·Q.· What would document description, what

22· ·would that field be?

23· · · ·A.· The document description field is an

24· ·open text field that is present when an I-94 is


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 146
·1· ·presented or one of the categories of the I-797,

·2· ·whether it's the approval or the I-797C of the

·3· ·notice types we accept.· That's just an open

·4· ·text field for the deputy.· They can enter in

·5· ·I-94 refugee, they can enter in I-797.· We give

·6· ·them advice on what to enter, but it's not a

·7· ·mandatory, if it's an I-797, they should enter

·8· ·in only I-797.· It's just an open text field.

·9· · · ·Q.· If a refugee has been here, say, three

10· ·years and is presenting an I-94 and an I-797C

11· ·receipt notice, would -- where would it -- so I

12· ·assume in that case an I-94 number would be

13· ·entered, right?

14· · · ·A.· It may be.· When they're verifying an

15· ·I-797 document, the fields that appear are the

16· ·alien number field, the I-94 number field, the

17· ·expiration date and document description.· I-94

18· ·number is just used to associate the I-797 with

19· ·that individual, because they can't verify it

20· ·based on the premise that the customer only has

21· ·a 797.

22· · · ·Q.· And in that case would the document

23· ·description say I-797?

24· · · ·A.· Yes, it may.


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 147
·1· · · ·Q.· And then in the situation we were

·2· ·talking about earlier where it's a refugee with

·3· ·one year here the document description would say

·4· ·I-94?

·5· · · ·A.· It may say I-94, it may say I-94

·6· ·refugee.· They don't go into too much detail,

·7· ·because the character limit is pretty small.

·8· · · ·Q.· And what would be in the field document

·9· ·certificate number?

10· · · ·A.· That is used for individuals that have a

11· ·Certificate of Naturalization or Certificate of

12· ·Citizenship.· So that's used for U.S. citizens.

13· · · ·Q.· What about card number?

14· · · ·A.· That's if they've been issued a card by

15· ·USCIS that is -- at this moment it is the I-551

16· ·permanent resident card or the I-766, the

17· ·employment authorization document.

18· · · ·Q.· And does the photo match the applicant's

19· ·document, does that field, is that just

20· ·something that the deputy registrars look at the

21· ·person and decide that?

22· · · ·A.· That is returned based on what USCIS

23· ·sends us.· So when we transmit the data to

24· ·USCIS, if they return a request for an image


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 148
·1· ·match, what they do is there's an image that

·2· ·should display on the screen, and the deputy

·3· ·registrar looks at the card, because it only

·4· ·should appear for an I-551 or an I-766, and

·5· ·there's an image that appears on the screen, and

·6· ·then they have the card in hand.· So if that

·7· ·verifies, then they select yes.

·8· · · ·Q.· So when an employee is filling out these

·9· ·fields to begin with, they won't be entering

10· ·anything for the photo question because that's

11· ·something that USCIS would have to send a

12· ·request to the deputy registrar for?

13· · · ·A.· Correct.· The way the screen would

14· ·function is after they enter the information in,

15· ·such as the card number and expiration date of

16· ·that individual's document, USCIS returns the

17· ·information at that moment after the clerk hits

18· ·next, and it would then display the information

19· ·that says does the photo match, and it displays

20· ·an image on the screen.

21· · · ·Q.· And the image would be a photo from a

22· ·551 or 766?

23· · · ·A.· Yes.

24· · · ·Q.· And then the deputy registrar employee


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 149
·1· ·would look at that photo and look at the

·2· ·applicant and decide whether --

·3· · · ·A.· Look at the applicant's document.

·4· · · ·Q.· Look at the applicant's document.

·5· · · ·A.· The intent is to verify the image that

·6· ·appears versus the image that is on the

·7· ·document.

·8· · · ·Q.· And they would make a judgment call as

·9· ·to whether it was the same person?

10· · · ·A.· Yes.

11· · · ·Q.· Are documents like a foreign passport or

12· ·a foreign counselor ID card run through the SAVE

13· ·system?

14· · · ·A.· The passport number may be depending on

15· ·the document that they're presenting, but that

16· ·typically only happens if they have the

17· ·temporary residency stamp in that passport.

18· ·That's normally conditionally for a year.· Then

19· ·that passport number will be entered, but other

20· ·than that Ohio BMV does not verify the passport

21· ·individually.

22· · · ·Q.· So as part of entering the information

23· ·into these fields do deputy registrars' staff

24· ·upload documents to send to SAVE as well, like


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 150
·1· ·upload the actual document or copy the actual

·2· ·document, or do they only enter in the

·3· ·information?

·4· · · ·A.· Deputy registrars only enter in

·5· ·information.

·6· · · ·Q.· Okay.· So SAVE never includes -- there's

·7· ·never any need for deputy registrars to send a

·8· ·copy of an actual document to SAVE?

·9· · · ·A.· Not in the verification process.

10· · · ·Q.· In any other process?

11· · · ·A.· Not that I'm aware of.

12· · · ·Q.· And I think you already testified that

13· ·all noncitizens as well as U.S. citizens that

14· ·have a Certificate of Naturalization are now run

15· ·through SAVE?

16· · · ·A.· Yeah.· That's what the first paragraph

17· ·on the page says up there.· When that

18· ·citizenship question's no or when they have

19· ·those two documents, this is the screen that

20· ·will appear.

21· · · ·Q.· Is that requirement every time they

22· ·renew their license as well?· Is that

23· ·requirement in place or just for the first

24· ·credential?


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 151
·1· · · ·A.· It's every time they renew or be issued

·2· ·a credential that requires them to present that

·3· ·document.

·4· · · ·Q.· Are Social Security numbers ever run

·5· ·through or imputed into SAVE?

·6· · · ·A.· No.· Social Security, as we discussed

·7· ·earlier, has their own verification system.

·8· · · ·Q.· Okay.· If you can turn to the second

·9· ·page.· I'm going to turn to the next page, 1329,

10· ·but one additional follow-up question on the

11· ·Certificate of Naturalization.· If someone

12· ·presents a Certificate of Naturalization or

13· ·Certificate of Citizenship and then they're run

14· ·through SAVE and their documents are verified,

15· ·will they have to present it the next time they

16· ·get their license renewed four years later?

17· · · ·A.· Not unless they are attempting to be

18· ·issuing a compliant credential for the first

19· ·time on that next issuance.· If the issuance

20· ·that they are completing requires the

21· ·presentation of that document, then it will be

22· ·ran through the SAVE system such as a first

23· ·compliant issuance or a new CDL driver, those

24· ·are some requirements as to when that's


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 152
·1· ·required.

·2· · · ·Q.· Okay.· So on the second page of

·3· ·Exhibit 17 can you tell me what table 7.1 --

·4· ·what information table 7.1 provides?

·5· · · ·A.· It contains information related to the

·6· ·response that will immediately appear at the

·7· ·deputy registrar, and it's our interpretation of

·8· ·the response.· USCIS provides us a response

·9· ·code, and we take that response and put it in

10· ·the language for the deputy registrar on what

11· ·action they should take based on that response.

12· · · ·Q.· Okay.· So is this -- are these eight

13· ·options the only options that SAVE will -- the

14· ·only responses that SAVE will give?

15· · · ·A.· No.· As I said, these aren't the actual

16· ·coded responses that USCIS provides.· USCIS

17· ·provides us with a long list of responses.· This

18· ·is the responses that the deputy registrar will

19· ·receive, but it's the interpreted version so the

20· ·deputy registrars know what action they should

21· ·take at the time of application and

22· ·verification.

23· · · ·Q.· So that response -- the eight responses

24· ·are what BASS will spit out to the deputy


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 153
·1· ·registrar, but they're not the exact responses

·2· ·that USCIS has given.· They're sort of like a

·3· ·translation for the deputy registrars?

·4· · · ·A.· Yes.

·5· · · ·Q.· Okay.· So is the one at the bottom,

·6· ·information has changed.· You must start the

·7· ·transaction over, what does that mean?

·8· · · ·A.· So if the -- the only time that appears

·9· ·is if the customer has a document, and when the

10· ·agency enters in the document they had a typo,

11· ·and then they changed the information and it

12· ·didn't verify, and the customer then presents an

13· ·alternate document such as they presented us

14· ·with an I-94, you know, as I indicated earlier,

15· ·a refugee document, but then they present us

16· ·with an I-766, but the refugee document doesn't

17· ·verify, but the I-766 does, they have to cancel

18· ·the transaction in BASS and restart it in order

19· ·to attempt to have the I-766 verified.

20· · · ·Q.· So that person could still walk out with

21· ·a license that day?

22· · · ·A.· Absolutely.

23· · · ·Q.· How quickly do the -- do these -- one of

24· ·these eight responses get transmitted to the


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 154
·1· ·deputy registrar after they upload the

·2· ·information?

·3· · · ·A.· As fast as USCIS provides us with the

·4· ·response through the SAVE system.· Oftentimes

·5· ·it's immediately, a second or two, tops.· If

·6· ·there's a delay in the system, then, you know,

·7· ·it will cycle through the process and display,

·8· ·but it's immediately.

·9· · · ·Q.· Now, it looks like -- so it says, follow

10· ·the instructions in the message for many of

11· ·these categories.· Is that a message that USCIS

12· ·does or a message that the BMV generates?

13· · · ·A.· So where it says follow the instructions

14· ·in the message, it's referring to that bolded

15· ·message that's directly above that statement.

16· ·So where it says, the documents have not been

17· ·verified successfully, if you're looking at the

18· ·second column down, follow the instructions in

19· ·the message.· It's telling the deputy registrar

20· ·to refer to what's in bold because that's what

21· ·appears on their screen.· So if they need to

22· ·know how to interpret it, they can pull this out

23· ·and see, okay, what do I do.

24· · · ·Q.· So now it looks like some of these are


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 155
·1· ·sort of accounting for there might have been

·2· ·just a misentry or typo of some sort and then

·3· ·you can sort of start over and reenter the

·4· ·information.· Is that correct?

·5· · · ·A.· Yes.

·6· · · ·Q.· Okay.· Now, when it says something like

·7· ·say if the -- under date of birth mismatch.· If

·8· ·the information was entered correctly, click

·9· ·next to initiate the next step.· So in that case

10· ·if they look and -- if the employee looks and

11· ·sees that the information is correct and then

12· ·they click to initiate the next step, what would

13· ·then happen?

14· · · ·A.· It will provide them with -- if you look

15· ·at the third column from the bottom where it

16· ·says documents require additional verification,

17· ·it will take them through that step, and then

18· ·that text underneath it, it will display in the

19· ·bold, and that text below it where it discusses

20· ·click next to initiate additional verification,

21· ·that is the steps they take, and then they

22· ·finish through the application assuming that

23· ·they have all the other documents that they are

24· ·required to have.


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 156
·1· · · ·Q.· Okay.· So when it says documents not

·2· ·verified, does that mean that USCIS is unable to

·3· ·verify that the document is authentic and

·4· ·actually issued to the person or does it mean

·5· ·something else?

·6· · · ·A.· At that moment in time USCIS is saying

·7· ·that based on the information you provided we

·8· ·can't verify the status that the customer's

·9· ·claiming to have.· It's not saying -- you know,

10· ·referring to any kind of fraud or anything.

11· ·They just simply are saying we can't verify it.

12· ·It requires additional work.

13· · · ·Q.· And it doesn't -- does it explain

14· ·anything more than that?

15· · · ·A.· No.· The actual technical response is

16· ·requires additional verification, and that's all

17· ·they tell us.· They don't give us reasons why.

18· · · ·Q.· So they don't say like this I-94 number

19· ·doesn't exist or something like that?

20· · · ·A.· No.· Not at this time they don't give us

21· ·any information.

22· · · ·Q.· Do they later?· Is there any additional

23· ·information later?

24· · · ·A.· Later on in the process -- as I


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 157
·1· ·discussed, there's a three-step process to the

·2· ·verification.· Step one occurs at the deputy

·3· ·registrar, step two and three are after post

·4· ·deputy registrar application.· They may provide

·5· ·us with more detail, they may say no status, or

·6· ·they may provide us with a response that

·7· ·indicates that they don't have status and

·8· ·they're not employment authorized, but the

·9· ·response is conditional based on -- you know,

10· ·there's approximately 104 of them so I can't

11· ·speak to all of them off the top of my head.

12· · · ·Q.· So let's talk a little bit more about

13· ·the three-step process.· The first step you said

14· ·is at the deputy registrar's office, correct?

15· · · ·A.· Yes.

16· · · ·Q.· Is that just the inputting of this

17· ·information that we just discussed from

18· ·Exhibit 17?

19· · · ·A.· Yes.

20· · · ·Q.· Okay.· And then what's the second step?

21· · · ·A.· So the three-step process is owned by

22· ·USCIS, so I will speak to the interpretation

23· ·from Ohio BMV regarding that process.

24· · · · · ·Step two is an additional automated


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 158
·1· ·overnight process where USCIS recognizes that

·2· ·they cannot verify it.· So they attempt to

·3· ·reverify it using a systematic process.

·4· · · · · ·Step three requires us to send a copy of

·5· ·the document to USCIS.· We do that digitally.

·6· ·We don't use paper copies.· Everything's digital

·7· ·through them now.· And we send it through, and

·8· ·they review it on their end.

·9· · · ·Q.· Okay.· So in that second step are you

10· ·aware of how USCIS accomplishes that second

11· ·step?

12· · · ·A.· No.

13· · · ·Q.· So you just get -- does the deputy

14· ·registrar get some kind of notice stating

15· ·whether it's been successful?

16· · · ·A.· Once the deputy registrar receives

17· ·payment for the application and the customer

18· ·walks out of the agency, if it has not been

19· ·verified, if that's what we're discussing, they

20· ·get that BMV 2444 as discussed.· And then if the

21· ·customer -- unless the customer is attempting to

22· ·receive the refund, or they are waiting on their

23· ·card, they don't have a need to go back into the

24· ·deputy registrar until -- unless they have to go


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                    Page 159
·1· ·back for purposes of a denial to get a refund.

·2· · · ·Q.· And in that instance are the deputy

·3· ·registrars permitted to hold on to their

·4· ·documents?

·5· · · ·A.· No.· The deputy registrars hand the

·6· ·documents back to the applicant after the

·7· ·procedure has been completed assuming there's no

·8· ·other process or reason to have kept the

·9· ·documents, but we don't advise on that.

10· · · ·Q.· They don't -- when you say you don't

11· ·advise on that, you mean you don't advise on

12· ·when it's appropriate to hold -- for the deputy

13· ·registrar to seize documents from someone?

14· · · ·A.· Correct.

15· · · ·Q.· Do you ever get calls asking about that?

16· · · ·A.· They may call us about the seizure or

17· ·confiscation of documents, but we refer them to

18· ·their investigative procedures, and that's where

19· ·we end in license control with it.

20· · · ·Q.· Okay.· To your knowledge, all of the

21· ·steps that are required through SAVE --

22· · · · · ·Let me rephrase.· All -- none of the

23· ·steps that are required through SAVE for the

24· ·verification would allow the deputy registrars


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 160
·1· ·to seize documents for the purpose of the

·2· ·verification procedure?

·3· · · ·A.· If you're speaking of solely to SAVE

·4· ·verification, no, SAVE verification doesn't

·5· ·require the seizure of documents.

·6· · · ·Q.· Okay.· Does the BMV have a record of the

·7· ·results of all submissions to SAVE?

·8· · · ·A.· Yes.

·9· · · ·Q.· And is that just contained in BASS?

10· · · ·A.· Yes.· BASS holds the data for SAVE

11· ·verification.

12· · · ·Q.· So would it be possible to find how many

13· ·not like findings of non -- how -- what term do

14· ·you use for a document that isn't successfully

15· ·verified through SAVE through the three steps?

16· · · ·A.· It's used as we call it a denial once

17· ·it's gone through the verification process.

18· · · ·Q.· So are there -- so would it be possible

19· ·to get -- to run a search for all the denials of

20· ·people who presented a refugee I-94, for

21· ·instance?

22· · · ·A.· At this moment in time we would be able

23· ·to see the number of denials that occurred, and

24· ·other than that I don't know the exact


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                   Page 161
·1· ·limitations of the reporting inside of BASS.              I

·2· ·do know that we can see numbers.

·3· · · ·Q.· And then flipping over to the first page

·4· ·of Exhibit 17, you were testifying earlier about

·5· ·how sometimes refugees might have their I-94

·6· ·information, sometimes they would have the

·7· ·I-797 -- so it might be entered under document

·8· ·description as I-797 or it could be entered as

·9· ·I-94, correct?

10· · · ·A.· Depending on the information that is

11· ·entered by that clerk, yes.· They select -- the

12· ·way it's driven is they select a document on one

13· ·screen, and then when they click next to

14· ·navigate to this screen, it gives the indication

15· ·of what information's required to be entered.

16· · · ·Q.· And so if you were to do a search of the

17· ·denials that we were just talking about and you

18· ·said you could see the number of denials by a

19· ·certain category, would those be sorted by

20· ·everyone that mentioned refugee in the term

21· ·document description, or how would you go about

22· ·doing that?

23· · · ·A.· It is based on the document that the

24· ·clerk selected for issuance.· If you look at the


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 162
·1· ·very top of the sheet, it's kind of blurry --

·2· ·not the very top, but if you look right there,

·3· ·it says issuing USCIS document name.· It is

·4· ·sorted based on that document.· So whether they

·5· ·select the I-797 or I-94 refugee or I-551, it's

·6· ·sorted by that.· It's not sorted by the

·7· ·individual fields on this page.

·8· · · ·Q.· But if a refugee did present an I-797C

·9· ·and an I-94, you don't know which of those would

10· ·be in that field for issuing USCIS document

11· ·name, right?

12· · · ·A.· If they selected -- if it falls under

13· ·the situation where that customer has the

14· ·refugee status that's over two years old and

15· ·they present the I-797, that clerk is advised

16· ·per the Proof of Identity Manual to select I-797

17· ·as the issuing document which will mean that it

18· ·is categorized inside of the reporting system

19· ·that I referred to for the number purpose as

20· ·I-797.

21· · · ·Q.· And then if it's a refugee who's been

22· ·here less than two years and they present an

23· ·I-94 only, it will obviously say I-94 I would

24· ·assume, right?


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 163
·1· · · ·A.· Yeah.· There's a separate selection for

·2· ·them to select I-94 refugee.

·3· · · ·Q.· And it wouldn't say I-94.· It would say

·4· ·I-94 refugee?

·5· · · ·A.· If they're a refugee.· There is a

·6· ·separate I-94 for those that are not a refugee.

·7· · · ·Q.· And would it -- even if a person

·8· ·presented an I-797C, would it still say I-797?

·9· · · ·A.· Yes.

10· · · ·Q.· It wouldn't say the C?

11· · · ·A.· No.

12· · · ·Q.· If a person applies for an Ohio

13· ·credential and their information gets run

14· ·through SAVE and after the three steps USCIS is

15· ·unable to verify their documents, is that person

16· ·considered to be having had their application

17· ·denied?

18· · · ·A.· Yes.

19· · · ·Q.· And those people are tracked, the

20· ·denials are all tracked?

21· · · ·A.· Yes.

22· · · ·Q.· And maintained by the BMV?

23· · · ·A.· Yes.

24· · · ·Q.· You referred to the retention policy


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 164
·1· ·earlier, and there may be multiple retention

·2· ·policies, but how long would that sort of

·3· ·information be retained?

·4· · · ·A.· I don't know the retention policy on

·5· ·that.

·6· · · · · · · · · · · · ·-=0=-

·7· · · · · · (Deposition Exhibit 18 marked.)

·8· · · · · · · · · · · · ·-=0=-

·9· ·BY MS. BROWN:

10· · · ·Q.· How long are BASS records generally

11· ·maintained -- retained, if you know that?

12· · · ·A.· I don't know the retention policy on the

13· ·BASS records either.· I don't know the exact

14· ·retention policy.

15· · · ·Q.· So if a refugee only -- just still

16· ·staying on Exhibit 17 for another minute.· If a

17· ·refugee has only issued an I -- only brought an

18· ·I-94 as their sole legal presence document,

19· ·would they even get to the step of doing this

20· ·verification through SAVE, or would they just be

21· ·told that they didn't -- I'm sorry.· Let me

22· ·rephrase, because I think I might have forgotten

23· ·an important part of the question.

24· · · · · ·If a refugee who's been -- whose I-94 is


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 165
·1· ·more than two years old presents the I-94 as

·2· ·their sole legal presence document to the deputy

·3· ·registrar, would the deputy registrar even use

·4· ·the SAVE verification system?

·5· · · ·A.· No.

·6· · · ·Q.· Okay.· So this exhibit is a number of

·7· ·potential forms that could be issued to

·8· ·customers.· So I just want to direct your

·9· ·attention to Form 2444 which is stamped

10· ·page 1126 of the exhibit.· In what instances is

11· ·this form issued?

12· · · ·A.· It is issued any time SAVE provides a

13· ·response that has been interpreted as not

14· ·verified.

15· · · ·Q.· Okay.· And so the applicant is at the

16· ·deputy registrar's office, they do the initial

17· ·step of SAVE verification, it comes back not

18· ·verified, does the deputy registrar then hand

19· ·this to them and tell them they'll be in touch?

20· · · ·A.· No.· So this section 9.2 right here

21· ·inside this document actually lists the process

22· ·that happens, but I'll try to explain it in a

23· ·way that's aware.· The agency finishes the

24· ·transaction, and will actually take the image of


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 166
·1· ·the customer, and then save the transaction

·2· ·inside of the BASS system, and then it goes into

·3· ·the tracking system I referred to earlier where

·4· ·they track the SAVE responses and all the DL

·5· ·applications once they've been completed.· At

·6· ·that time after they take the image and save

·7· ·that transaction that is when that paper, that

·8· ·form is handed to the customer, at the end.

·9· · · ·Q.· So if the person is -- referring back to

10· ·Exhibit 17, if the person's information is

11· ·entered into the -- this screen and then the

12· ·first response comes out information has been

13· ·verified right there at the deputy registrar

14· ·office, the person wouldn't get this document?

15· · · ·A.· That's correct.

16· · · ·Q.· 2444.· Okay.

17· · · · · ·So it's only if their verification has

18· ·not been -- they don't have a final decision

19· ·yet?

20· · · ·A.· Correct.

21· · · ·Q.· And so it's provided to the applicant

22· ·right there at the deputy registrar's office?

23· · · ·A.· Yes.

24· · · ·Q.· Page 1128 of Exhibit 18.· What is this


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 167
·1· ·document?

·2· · · ·A.· This is the document that once it goes

·3· ·through that three-step verification process and

·4· ·we have, you know, gone through that process, we

·5· ·will mail this to the customer along with the

·6· ·SAVE Fact Sheet advising them that their

·7· ·application has been denied.

·8· · · ·Q.· And is this -- this could be mailed to

·9· ·the applicant or provided to them at the deputy

10· ·registrar's office?

11· · · ·A.· It is always mailed to them, and that is

12· ·because the -- once that customer saves that

13· ·transaction and they receive the 2444, at that

14· ·point they have -- I don't want to say no

15· ·contact, but they don't have a necessity to go

16· ·back to the deputy registrar until they

17· ·either -- there was an issue discovered with

18· ·their application, or it has been denied and

19· ·they need to go back to the deputy registrar for

20· ·a refund which it states in this letter as well.

21· · · ·Q.· If you could turn to the next page,

22· ·which is 1199.· It refers to the BMV

23· ·investigation receipt.· The BMV investigation

24· ·receipt would never be issued in connection with


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                    Page 168
·1· ·a SAVE verification issue, correct?

·2· · · ·A.· I can't speak to when the investigation

·3· ·receipt's been issued.· That is the BMV

·4· ·investigation section.

·5· · · ·Q.· But license control doesn't advise on

·6· ·investigation receipts at all?

·7· · · ·A.· If they have to follow the investigative

·8· ·procedures, that's all we tell them to do, is

·9· ·follow their procedures.

10· · · ·Q.· Okay.· And if you could turn to the last

11· ·page of this exhibit, of Exhibit 18, is this the

12· ·SAVE Fact Sheet?

13· · · ·A.· Yes.

14· · · ·Q.· And this is provided to anyone along

15· ·with a pending, say, verification letter and a

16· ·notice of denial letter or one or the other?

17· · · ·A.· It should be given to the customer at

18· ·the time post application has been completed at

19· ·the deputy registrar.· It's available for them

20· ·to print at any time.· It's not generated with

21· ·an application.· And then we also mail them a

22· ·copy with the denial letter just in an attempt

23· ·to give them all the information that we can

24· ·give them.


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 169
·1· · · ·Q.· Okay.

·2· · · · · ·MS. BROWN:· Exhibit 19.

·3· · · · · · · · · · · · ·-=0=-

·4· · · · · · (Deposition Exhibit 19 marked.)

·5· · · · · · · · · · · · ·-=0=-

·6· ·BY MS. BROWN:

·7· · · ·Q.· So this document was provided to the

·8· ·Plaintiffs in discovery in response to a

·9· ·question about training on USCIS procedures and

10· ·other procedures.· Do you see at the top where

11· ·it says New Forms?

12· · · ·A.· Yes.

13· · · ·Q.· Are all of these six forms listed new?

14· · · ·A.· These forms were all new with the

15· ·exception of the 5745 and 2424 as of July 2018.

16· ·Once central issuance, as we call it, went live

17· ·and became in existence, that's when the rest of

18· ·the documents were created or made accessible to

19· ·the deputy registrar.

20· · · ·Q.· Okay.· So other than those two that you

21· ·just mentioned the rest of them all became

22· ·used -- started to be used around July of 2018?

23· · · ·A.· July 2nd would have been the date.

24· · · ·Q.· And why was it necessary to create new


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 170
·1· ·forms at that point?

·2· · · ·A.· The license issuance process completely

·3· ·changed, and a lot of the procedures changed

·4· ·mostly related to the compliant card and the

·5· ·Real ID Act.

·6· · · ·Q.· So the Acceptable Document List 2430

·7· ·were -- was the list of acceptable documents

·8· ·changed because the requirements changed to

·9· ·issue compliant cards then?

10· · · ·A.· The 2430 is the Acceptable Document List

11· ·for the compliant DL/ID.

12· · · ·Q.· And the Ohio Interim Documentation form

13· ·went into effect because the policy changed

14· ·about mailing the credential instead of giving

15· ·the credential on-site to the customer?

16· · · ·A.· Yes.

17· · · ·Q.· And why did the BMV SAVE Fact Sheet

18· ·change?

19· · · ·A.· That SAVE Fact Sheet is the one that is

20· ·contained in Exhibit 18.· That was implemented,

21· ·because we provided the customer -- we as in

22· ·Ohio BMV gave the intent to apply the SAVE

23· ·verification process across the board for all

24· ·individuals presenting USCIS documentation, and


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 171
·1· ·in discussion with USCIS for purposes of SAVE

·2· ·verification that was the advice that they gave

·3· ·to us.

·4· · · ·Q.· Is the SAVE Fact Sheet issued by USCIS?

·5· · · ·A.· Yes.· It's issued by USCIS.

·6· · · ·Q.· Was there a similar sheet before

·7· ·July 2nd, 2018?

·8· · · ·A.· No.· I misspoke.· It may have been in

·9· ·existence with USCIS, but Ohio BMV did not use

10· ·it.

11· · · ·Q.· And the information -- the USCIS

12· ·informational paper, is that also known as the

13· ·pending SAVE verification form?

14· · · ·A.· Yes.· This training document as you

15· ·referred to it is from what I discussed as the

16· ·roundtables earlier, and this was given before

17· ·July 2018 to give the deputy registrars

18· ·introduction into the new process.· That was

19· ·what it was called prior to being called the

20· ·pending SAVE verification.

21· · · ·Q.· And then we discussed the USCIS Denial

22· ·Letter which was also part of Exhibit 18, right?

23· · · ·A.· Yes.

24· · · ·Q.· Now, why did there need to be a new 2444


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 172
·1· ·and 2445 after July 2nd?· Or let me ask it this

·2· ·way:· Before July 2nd, 2018 there were still

·3· ·some people whose information was being run

·4· ·through SAVE, correct?

·5· · · ·A.· Yes.

·6· · · ·Q.· So were there existing documents that

·7· ·provided notice of a pending SAVE verification

·8· ·and provided notice of a denial?

·9· · · ·A.· No.

10· · · ·Q.· So how did those people get notified

11· ·before?

12· · · ·A.· They coordinated with the deputy

13· ·registrar and the license control department.

14· · · ·Q.· But there was no standard form?

15· · · ·A.· No.

16· · · ·Q.· You just -- people were individually

17· ·notified in different ways?

18· · · ·A.· However the deputy registrar discussed

19· ·it with the customer.· I can't speak for the

20· ·processes that they had for it, but there was no

21· ·formal document similar to the 2444 or 45.

22· · · ·Q.· And why did the BMV decide to make -- go

23· ·from a system of not having formal documents to

24· ·hand out to having formal documents to hand out?


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                    Page 173
·1· · · ·A.· I can't speak to that.· It was made by

·2· ·the previous administration.

·3· · · ·Q.· You don't know why?

·4· · · ·A.· I don't know.

·5· · · ·Q.· But you were the director at that

·6· ·time -- right?· -- of license control?

·7· · · ·A.· I was customer service manager of

·8· ·license control as of January, February 2018 so

·9· ·I followed the policies that were in place at

10· ·the time, but I don't know why the policy was

11· ·implemented to not give similar documents to the

12· ·customers.

13· · · ·Q.· Do you think there's anyone at the BMV

14· ·that would know that?

15· · · ·A.· The administration has changed so I

16· ·don't believe so.

17· · · ·Q.· And then let me ask about the overall

18· ·change from pre July 2nd, 2018 to July 2nd, 2018

19· ·and going forward.· Why did the BMV decide to

20· ·change who is run through -- who's required to

21· ·be run through SAVE?

22· · · ·A.· I don't know the exact reason.· I just

23· ·know the decision was made to, across the board,

24· ·verify everyone that has been presented a USCIS


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                   Page 174
·1· ·document.· I know it was just made in

·2· ·accordance -- the Real ID Act stated that if

·3· ·they're being issued a compliant credential,

·4· ·they must have their legal presence status

·5· ·verified if they're presenting a verifiable

·6· ·document such as a U.S. passport, and that

·7· ·included we decided to implement SAVE

·8· ·verification across the board for all

·9· ·individuals presenting USCIS documentation for a

10· ·compliant or standard issuance.

11· · · ·Q.· Was there a concern before July 2nd,

12· ·2018 there were certain groups of noncitizens

13· ·who weren't being run through SAVE and that was

14· ·resulting in people being issued licenses who

15· ·weren't eligible for them?

16· · · ·A.· Not to my knowledge.· I don't know.               I

17· ·can't speak to that.

18· · · ·Q.· Have you ever heard anyone in the BMV

19· ·say that that might have been a reason to do it?

20· · · ·A.· No.

21· · · ·Q.· To make the change?· No?· Okay.

22· · · · · ·Just to go back to Exhibit 17, all

23· ·refugees no matter when they entered the United

24· ·States now have to have their information run


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 175
·1· ·through SAVE if they apply for an Ohio

·2· ·credential, correct?

·3· · · ·A.· Can you repeat that?· I'm sorry.

·4· · · ·Q.· All refugees, people who are currently

·5· ·in refugee status, have to have their

·6· ·documentation run through SAVE to be able to get

·7· ·any kind of license, correct?

·8· · · ·A.· They may or may not have their refugee

·9· ·information entered depending on the date that

10· ·they entered the U.S. per our policy.

11· · · ·Q.· Say more about that.

12· · · ·A.· Well, as we discussed earlier, if they

13· ·have the I-797 with the 485 because their

14· ·refugee stamp is over two years and that I-797

15· ·will be entered in and their status will be

16· ·verified.

17· · · ·Q.· Their I-94 number wouldn't be entered in

18· ·in that case?

19· · · ·A.· It may or may not be depending on the

20· ·document they have at the time.· They have to

21· ·enter either the alien number or I-94 number

22· ·when they're presenting an I-797 for

23· ·verification.

24· · · ·Q.· If a refugee had been here for more than


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 176
·1· ·two years and presented an I-94 as their sole

·2· ·proof of legal presence, I understand that that

·3· ·person wouldn't be permitted to apply with that

·4· ·as their sole purpose of legal presence,

·5· ·correct?

·6· · · ·A.· Correct.

·7· · · ·Q.· Assuming, though, for a minute that they

·8· ·could be entered into SAVE -- or I'm sorry.

·9· ·Assuming for a minute that the deputy registrar

10· ·did allow them to apply, if they entered in

11· ·their I-94 number and their name and date of

12· ·birth, could USCIS verify that that I-94 is an

13· ·accurate document?

14· · · · · ·MR. HONEN:· Objection.· I think it's --

15· ·the question seems a bit confusing and it's a

16· ·hypothetical.· It's a confusing hypothetical.

17· · · · · ·MS. BROWN:· I will restate it to try to

18· ·make it less confusing, because I want to make

19· ·sure that I get a good answer.

20· ·BY MS. BROWN:

21· · · ·Q.· So assuming that an I-94 was the only

22· ·document that the person had for legal presence,

23· ·and they've been here for more than two years,

24· ·if the deputy registrar inputted their I-94


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 177
·1· ·number and their name and date of birth into

·2· ·this system, could USCIS verify that I-94

·3· ·document?

·4· · · ·A.· Possibly.· Depends on the response that

·5· ·USCIS gives.· We have no knowledge of the

·6· ·response that USCIS may or may not give.· We

·7· ·have no list of responses.· They provide the

·8· ·response and we interpret it as such.· Is there

·9· ·a chance, which is the question?· Assumably so

10· ·there's a chance for every document we enter to

11· ·be verified.

12· · · ·Q.· So if USCIS verifies that document that

13· ·means that this refugee has legal presence,

14· ·correct?

15· · · ·A.· If that's a response they provide, yes.

16· · · ·Q.· So would there be any reason not to

17· ·issue them a license?

18· · · ·A.· Other than current BMV policy holds that

19· ·if it's over two years old they're required to

20· ·have the I-485.

21· · · ·Q.· I understand the BMV policy doesn't

22· ·permit them to get a license, but would there be

23· ·any concern that they weren't legally present if

24· ·USCIS verified that the I-94 was valid and they


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 178
·1· ·were in refugee status?

·2· · · ·A.· Based on the interpretation of our

·3· ·response, no.

·4· · · ·Q.· Turning to -- actually just a little bit

·5· ·more on topic 18.· Okay.· So we're talking about

·6· ·the policy change before July 2nd and after

·7· ·July 2nd.· To verify certain categories of

·8· ·people -- certain categories of noncitizens and

·9· ·now all noncitizens are verified, correct?

10· · · ·A.· Yes.

11· · · ·Q.· Do you know why that change was made?

12· · · ·A.· No.

13· · · ·Q.· You've never talked to anybody at the

14· ·BMV who's indicated why that might have been --

15· ·why that policy might have changed?

16· · · ·A.· No.

17· · · ·Q.· So I know we talked about the July 2nd,

18· ·2018 is the date that the compliant cards became

19· ·available as well, right?

20· · · ·A.· Yes.

21· · · ·Q.· Okay.· So is that related to the reason

22· ·why all noncitizens became subject to

23· ·verification through SAVE, or is it not related?

24· · · ·A.· My understanding is that once the


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 179
·1· ·systematic changes were made to allow for SAVE

·2· ·verification for a compliant credential, the

·3· ·decision was made to implement it across the

·4· ·board to all U.S. citizens that have those

·5· ·appropriate documents and non-U.S. citizens.

·6· · · ·Q.· Is the BMV's position that it wasn't --

·7· ·let me back up.

·8· · · · · ·So now there are standard licenses and

·9· ·compliant licenses, right?

10· · · ·A.· Yes.

11· · · ·Q.· And is the BMV's position that before

12· ·July 2nd, 2018 no licenses were compliant before

13· ·then?

14· · · ·A.· I believe they may have considered them

15· ·what they called materially compliant, but they

16· ·weren't compliant per the Real ID Act so they

17· ·weren't truly a compliant credential.

18· · · ·Q.· Explain what materially compliant means.

19· · · ·A.· It fell within some guidelines of what

20· ·was the Real ID Act -- or what is the Real ID

21· ·Act, but it didn't follow all the guidelines so

22· ·they didn't qualify under the federal Real ID

23· ·Act.

24· · · ·Q.· Okay.· If a refugee comes in with an


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 180
·1· ·I-94 that is dated one year and nine months ago

·2· ·and it is entered into this screen on Exhibit 17

·3· ·as their sole lawful presence document, USCIS

·4· ·can verify that document, right?

·5· · · ·A.· Sure, yes.

·6· · · ·Q.· And so would it come -- when it says a

·7· ·document has been verified, does that mean that

·8· ·USCIS considers that person lawfully present?

·9· · · ·A.· It just means USCIS provides a response

10· ·that says whatever their status is, if it's a

11· ·student, a refugee, if they're employment

12· ·authorized, if they're admitted as an asylee, it

13· ·just means that they verified their status.

14· · · ·Q.· Does that mean -- does it also mean that

15· ·the document is current and unexpired?

16· · · ·A.· It just means that USCIS has verified

17· ·their status.· We don't -- I can't speak for the

18· ·responses that USCIS provides except for what

19· ·they provide to us or their own interpretation

20· ·of their response.

21· · · ·Q.· Let's move on to 16.· We've already

22· ·covered how cosigner information is inputted

23· ·into BASS, and we covered how the SAVE system --

24· ·what is inputted into BASS for transmission to


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 181
·1· ·the SAVE system.

·2· · · · · ·Is Exhibit 17 the only legal presence

·3· ·information that would be inputted into BASS by

·4· ·the deputy registrars for an applicant?

·5· · · ·A.· For purposes of verification, yes.· They

·6· ·capture it when they're selecting what documents

·7· ·are required to be scanned, but it's the only

·8· ·time they enter in information for legal

·9· ·presence to be verified for SAVE.· There is --

10· · · ·Q.· Go ahead.

11· · · ·A.· There is a passport verification process

12· ·for United States passports.· So that's also

13· ·related to legal presence, but it's not

14· ·associated with SAVE.

15· · · ·Q.· What about not per se verification

16· ·purposes but just for issuance of the license,

17· ·do they collect -- does the deputy registrar

18· ·employee collect any additional information in

19· ·BASS related at all to legal presence?

20· · · ·A.· Unless it's for purposes of scanning the

21· ·document, no.

22· · · ·Q.· Returning to Exhibit 5.· This section of

23· ·the drivers manual deals with credential

24· ·issuance procedures, Chapter 3 of the drivers


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 182
·1· ·manual.

·2· · · ·A.· What page?· I'm sorry.

·3· · · ·Q.· I'm sorry.· Page 149.· Now, in section

·4· ·B2 under personal information, if an Ohio

·5· ·credential is not presented, it says the BMV

·6· ·5745 must be scanned, correct?

·7· · · ·A.· Say that one more time.· I'm sorry.

·8· · · ·Q.· Under B2 b ii it says -- so in response

·9· ·to the question was an Ohio credential

10· ·presented, it says, if no is selected, then the

11· ·BMV 5745 must be scanned.· Do you see that?

12· · · ·A.· Yes.

13· · · ·Q.· So if a person getting a credential for

14· ·the first time is -- if someone is applying to

15· ·get a credential for the first time, this

16· ·particular form has to be filled out, correct?

17· · · ·A.· Yes.· That is the application for the

18· ·DL/ID.

19· · · ·Q.· And that's the one that you said in

20· ·Exhibit 19 does not -- was not -- is not a new

21· ·form?

22· · · ·A.· Correct.· It was in existence prior.

23· · · ·Q.· And has that form changed since

24· ·July 2nd, 2018?


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 183
·1· · · ·A.· Yes.

·2· · · ·Q.· How did it change?

·3· · · ·A.· Before July 2nd, 2018 it changed to add

·4· ·the fact that the applicant was applying for a

·5· ·compliant credential.· So it's a double-sided

·6· ·form now as well as it -- there were some

·7· ·maneuvering of the information that's captured

·8· ·on there to make it just make more logical sense

·9· ·to the deputy registrar.

10· · · ·Q.· Okay.· In section b ii e here it uses

11· ·the phrase PDPS checks and PDPS match.· What

12· ·does that mean?

13· · · ·A.· The PDPS is the Problem Driver Point

14· ·System.· It's the national database that holds

15· ·license information for individuals that may

16· ·have a block or unpaid suspension in another

17· ·state.

18· · · ·Q.· In section C where it says, was license

19· ·control contacted for document approval, would

20· ·that just be document approval related to legal

21· ·presence documents?

22· · · ·A.· It's anything that they're asking

23· ·questions about relating to document approval.

24· · · ·Q.· Could that include identification --


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 184
·1· ·identity documents like a foreign passport or

·2· ·something like that?

·3· · · ·A.· Yes.

·4· · · ·Q.· So license control will approve those

·5· ·kinds of documents sometimes as well?

·6· · · ·A.· If they have a question speaking to a

·7· ·passport specifically, yes.· As I said, we don't

·8· ·issue solely based on the passport if they don't

·9· ·have legal presence contained in the passport,

10· ·but yes.

11· · · ·Q.· Turning to N, which is page 157.· Before

12· ·we talk about section N, we were discussing a

13· ·minute ago foreign identity document

14· ·verification.· If someone had a type of Visa

15· ·that required a valid foreign passport, would

16· ·that be the kind of thing that they would call

17· ·license control to get approval of?

18· · · ·A.· Yes.

19· · · ·Q.· In section N, Social Security Online

20· ·Verification, we're on page 157 now.· I think we

21· ·may have gotten to this a little bit earlier,

22· ·but the Social Security number verification

23· ·process involves comparing the Social Security

24· ·number that the applicant presents with what the


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 185
·1· ·Social Security Administration has on file,

·2· ·right?

·3· · · ·A.· It's the name, date of birth, and the

·4· ·Social Security number.

·5· · · ·Q.· Okay.· And is that -- is that

·6· ·verification like a fairly quick process?

·7· · · ·A.· It's immediate.

·8· · · ·Q.· Is that done through BASS similarly to

·9· ·SAVE or in a different way?

10· · · ·A.· It communicates with BASS through

11· ·another system to get to SSA, but yes.

12· · · ·Q.· Is the Social Security card uploaded or

13· ·the number's just entered?

14· · · ·A.· If it's required to be scanned based on

15· ·the application, such as a compliant credential

16· ·issuance or non-U.S. citizen or whatever the

17· ·other requirements are, the card may be scanned

18· ·in, but for Social Security verification it's

19· ·just the number and name and date of birth.

20· · · ·Q.· And you said previously the cosigner

21· ·would not have to go through this process?

22· · · ·A.· Not for sole purpose of cosigning, yes.

23· · · ·Q.· Just to flip back to Exhibit 19, what

24· ·training did BMV staff get on the new forms that


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                  Derek Casper
                                                                  May 23, 2019
                                                                    Page 186
·1· ·you testified about in Exhibit 19?

·2· · · ·A.· The BMV staff were given training

·3· ·depending on their individual sections and what

·4· ·their job duties are.· License control

·5· ·specifically received training on, you know,

·6· ·introduction to the new form and in particular

·7· ·the changes to the forms.

·8· · · ·Q.· And was that -- who did that training?

·9· · · ·A.· For license control it would have been

10· ·myself and Chad after he arrived.

11· · · ·Q.· And did deputy registrar staff get

12· ·training on these forms as well through this

13· ·roundtable?

14· · · ·A.· I can't speak to what the staff received

15· ·at the deputy registrar, only say deputy

16· ·registrars may or may not have been present at

17· ·the roundtable through the BMV-provided

18· ·training, but I can't speak to what the deputy

19· ·registrar trained their own staff on.

20· · · ·Q.· Is the roundtable mandatory?

21· · · ·A.· Yes, it is mandatory for the deputy

22· ·registrar.

23· · · ·Q.· But not all their staff necessarily?

24· · · ·A.· Correct.


                  PRI Court Reporting, LLC· · · www.priohio.com
                        614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 187
·1· · · ·Q.· And so you don't know what training, if

·2· ·any, the deputy registrar staff received on-site

·3· ·or elsewhere about the new forms?

·4· · · ·A.· No.

·5· · · ·Q.· Did the system where information for

·6· ·SAVE verification is uploaded through BASS and

·7· ·transmitted to SAVE, did that system get changed

·8· ·in the last two years?

·9· · · ·A.· It never existed prior to July 2nd.

10· · · ·Q.· So prior to July 2nd --

11· · · ·A.· 2018 obviously.

12· · · ·Q.· Yeah.· Prior to July 2nd, 2018 how was

13· ·information transmitted to USCIS?

14· · · ·A.· The agency provided a copy of the

15· ·document via fax to license control.· License

16· ·control accessed the SAVE application through

17· ·their provided website, and the information was

18· ·input by license control into SAVE, and the

19· ·response was given to the deputy registrar.

20· · · ·Q.· Okay.· So you all were sort of the

21· ·middleman in that process and now it's more

22· ·direct through the deputy registrars themselves?

23· · · ·A.· Correct.· It's done systematically

24· ·through BASS inside of an internal website


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 188
·1· ·application.

·2· · · ·Q.· Okay.· Moving on to topic 19, does the

·3· ·BMV have any written policies or procedures

·4· ·regarding when it's appropriate for a BMV staff

·5· ·member to contact a federal immigration agency?

·6· · · ·A.· Not that I recall.

·7· · · ·Q.· Okay.· If this type of policy existed,

·8· ·do you think you probably would have seen it?

·9· · · ·A.· Most definitely.· I communicate with

10· ·USCIS for SAVE verification if there's a delay

11· ·in their verification, but other than that I

12· ·don't reach out to SAVE.· USCIS I should say.

13· · · ·Q.· Okay.· Sorry.· I don't know if that was

14· ·the answer to exactly what I asked.· So the

15· ·question I asked before --

16· · · · · ·MS. BROWN:· Actually, would you read

17· ·back the question.

18· · · · · · · (Record read as requested.)

19· · · ·Q.· So you don't -- and you don't -- they

20· ·don't have a policy or you're not sure?

21· · · ·A.· Not that I'm aware of.

22· · · ·Q.· Okay.· And if they did have such a

23· ·policy, you would probably have seen it, right?

24· · · ·A.· Yes.


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 189
·1· · · ·Q.· So and that -- there's no such policy

·2· ·with regard to USCIS specifically either?

·3· · · ·A.· No.

·4· · · ·Q.· The Department of Homeland Security?

·5· · · ·A.· No.

·6· · · ·Q.· Immigration and Customs Enforcement?

·7· · · ·A.· No.

·8· · · ·Q.· Can you think of a reason why anyone

·9· ·outside license control would call a federal

10· ·immigration agency for any reason?

11· · · ·A.· None that I can speak to.· Other

12· ·sections inside of the BMV may contact them for

13· ·reasons related to their job duties, but I'm not

14· ·privy to that information.

15· · · ·Q.· Do you think the telecommunications

16· ·department might?

17· · · ·A.· I can't speak to that.

18· · · ·Q.· Do you know of any time that anyone in

19· ·another department besides license control

20· ·contacts USCIS, DHS, ICE or any other federal

21· ·immigration agency?

22· · · ·A.· I know investigations may contact them

23· ·for purposes of their own that I'm not exactly

24· ·aware of all of the purposes that they may.


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 190
·1· ·Other than that, no.

·2· · · ·Q.· And you said that you yourself have

·3· ·sometimes had occasion to call a federal

·4· ·immigration agency or department?

·5· · · ·A.· Related to SAVE verification purposes,

·6· ·yes.

·7· · · ·Q.· Have you ever had a contact with any of

·8· ·those agencies that didn't have to do with SAVE

·9· ·verification?

10· · · ·A.· No.

11· · · ·Q.· Have you ever had to call USCIS for

12· ·advice on any immigration matter or legal

13· ·presence documentation issue related to your

14· ·work at license control?

15· · · ·A.· Not unless it's related to SAVE

16· ·verification.

17· · · ·Q.· And when you call for SAVE verification

18· ·matters, there's not a specific policy or

19· ·procedure around when you're supposed to call?

20· · · ·A.· No.

21· · · ·Q.· When do you usually find it appropriate

22· ·to call?

23· · · ·A.· Oftentimes if there's a situation where

24· ·the BMV does not understand the response


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 191
·1· ·provided by SAVE, if it doesn't line up with

·2· ·something that we expected to receive as in they

·3· ·provide a response that is completely different

·4· ·than the document that we provided to them, or

·5· ·if it's taking, you know, an exorbitant amount

·6· ·of time to verify that document, USCIS provided

·7· ·us with guidelines verbally that if the

·8· ·verification process takes longer than 30 days

·9· ·then we should reach out to them as well.

10· · · ·Q.· And who do you call at SAVE?

11· · · ·A.· SAVE has their own help desk.

12· · · ·Q.· So it's like a hotline number that a lot

13· ·of BMVs around the country presumably...

14· · · ·A.· Yeah.· It's a number that's available to

15· ·the public as well.· So when you call the

16· ·number, it directs you to whether you're a state

17· ·agency or an outside customer, not associated

18· ·with an agency.

19· · · ·Q.· All right.· Topic 20.· Other than

20· ·inputting documents to the SAVE system via BASS

21· ·are deputy registrars authorized by the BMV to

22· ·have any communication with any federal

23· ·immigration agency?

24· · · ·A.· Not that I'm aware of.


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 192
·1· · · ·Q.· Is there an express prohibition by the

·2· ·BMV on that kind of communication?

·3· · · ·A.· Not that I'm aware of.

·4· · · ·Q.· Okay.· Has the BMV ever encountered an

·5· ·instance where the deputy registrars -- where it

·6· ·came to your attention that the deputy

·7· ·registrars were calling immigration agencies?

·8· · · ·A.· No.

·9· · · ·Q.· So if they have an issue with SAVE, they

10· ·always go through license control at the BMV?

11· · · ·A.· Correct.· They may contact their field

12· ·representatives, you know, as I stated earlier

13· ·in the day.· If they have questions and the

14· ·customer's not at the agency, they may contact

15· ·their field rep to ask questions, but if it's

16· ·directly related to issuance, then yes, they'll

17· ·contact license control.

18· · · ·Q.· Do the field reps ever contact USCIS or

19· ·ICE or DHS or any other agency?

20· · · ·A.· Not that I'm aware of.

21· · · ·Q.· Would they ever contact SAVE about

22· ·verification issues?

23· · · ·A.· No, not that I'm aware of.

24· · · ·Q.· Do you ever have any contact with the


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 193
·1· ·Columbus field office of USCIS?

·2· · · ·A.· No.

·3· · · ·Q.· The Cleveland or Cincinnati field

·4· ·offices?

·5· · · ·A.· No.

·6· · · ·Q.· Do you have any idea if the deputy

·7· ·registrars ever reach out to those local field

·8· ·offices?

·9· · · ·A.· I'm not aware if they do.· The only

10· ·advice we give related to any field office is

11· ·that if the customers have questions and they

12· ·don't want to wait on the call center line they

13· ·should schedule an appointment with those

14· ·offices, but other than that I'm not aware of

15· ·any communication given to the customer.

16· · · ·Q.· And do deputy registrars ever receive

17· ·any training from a federal immigration agency?

18· · · ·A.· Not that I'm aware of.

19· · · ·Q.· USCIS?

20· · · ·A.· Not that I'm aware of.

21· · · ·Q.· ICE?

22· · · ·A.· No.

23· · · ·Q.· Okay.· 21.· I think we've covered most

24· ·of this in earlier topics, but we previously


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 194
·1· ·discussed the difference between being denied

·2· ·and being not permitted to apply.· If the

·3· ·customer isn't permitted to apply, does the BMV

·4· ·require the deputy registrars to give any kind

·5· ·of explanation to the customer?

·6· · · ·A.· We advise them as license control to let

·7· ·the customer know that the reason we're not

·8· ·completing the application is because this

·9· ·document is missing.· If you are able to obtain

10· ·this document, then we'll proceed with an

11· ·application unless there's something else that's

12· ·discovered that is missing.

13· · · ·Q.· And is that -- do you encourage them to

14· ·do that verbally or in writing?

15· · · ·A.· Yeah, verbally when they contact license

16· ·control.

17· · · ·Q.· There's no form or notice that is issued

18· ·to them, though?

19· · · ·A.· Not for license control.

20· · · ·Q.· Do you know if the deputy registrars

21· ·have their own forms?

22· · · ·A.· I can't speak to the deputy registrar.

23· · · ·Q.· If a deputy registrar -- if an applicant

24· ·comes into a deputy registrar and the deputy


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 195
·1· ·registrar looks at their legal presence

·2· ·documentation and thinks it's insufficient, are

·3· ·they required to contact license control or is

·4· ·it just if they need your advice?

·5· · · ·A.· On an as-needed basis.

·6· · · ·Q.· Okay.· So there's no requirement that

·7· ·they have to contact license control before

·8· ·turning someone away?

·9· · · ·A.· No.

10· · · ·Q.· Okay.· Topic 22.· So I know you said

11· ·that license control does not authorize deputy

12· ·registrars to seize documents related to legal

13· ·presence for any reason.· Do they ever authorize

14· ·the deputy registrars to make a copy of, say, an

15· ·I-94 or some other legal presence document, or

16· ·is that not authorized either?

17· · · ·A.· We won't advise them to make copies of,

18· ·seize, keep, confiscate, however you want to say

19· ·it, documents for those purposes.· We advise

20· ·them to scan the documents in for BASS purposes

21· ·for related to issuance, but nothing else.

22· · · ·Q.· You advise them to scan them in even if

23· ·they have to tell the customer they can't apply?

24· · · ·A.· No.· Only if they're completing the


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 196
·1· ·application they scan the documents.

·2· · · ·Q.· Just to clarify.· Thanks.

·3· · · · · ·And I know you said that if a person

·4· ·isn't permitted to apply their information will

·5· ·not be entered into BASS, correct?

·6· · · ·A.· Correct.

·7· · · ·Q.· So I assume that means there's no -- the

·8· ·BMV doesn't track in any way the people who have

·9· ·come to apply but were not permitted to apply?

10· · · ·A.· Correct.

11· · · ·Q.· And if such a person eventually got a

12· ·license after coming back with additional

13· ·documents or if their status changed or

14· ·something like that, there would be no record

15· ·that they had previously tried to apply?

16· · · ·A.· Correct.

17· · · ·Q.· Does the BMV have any idea how many

18· ·noncitizens each year are told by deputy

19· ·registrars that they can't apply due to

20· ·insufficient legal presence documentation?

21· · · ·A.· No.

22· · · ·Q.· So I assume there's also no way of

23· ·knowing which deputy registrars have turned the

24· ·most or the least people away?


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 197
·1· · · ·A.· No.

·2· · · ·Q.· And there wouldn't be any way of

·3· ·figuring that out for refugees specifically?

·4· · · ·A.· No.

·5· · · ·Q.· Okay.· Or for minors who don't have a

·6· ·cosigner specifically?

·7· · · ·A.· No.

·8· · · ·Q.· In the phone logs, which we'll discuss

·9· ·in more detail in a later topic, but related to

10· ·this tracking issue in topic 22 would those

11· ·phone logs -- would you be able to piece

12· ·together from a phone log an applicant's name

13· ·and the fact that they had insufficient proof of

14· ·legal presence?

15· · · ·A.· The intent is that information is

16· ·captured in the phone log, yes.

17· · · ·Q.· And the phone logs are all maintained --

18· · · ·A.· Yes.

19· · · ·Q.· -- subject to the retention policy?

20· · · ·A.· Yes.

21· · · ·Q.· Okay.

22· · · · · ·MS. BROWN:· We're on Exhibit 20.

23· · · · · · · · · · · · ·-=0=-

24· · · · · · (Deposition Exhibit 20 marked.)


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 198
·1· · · · · · · · · · · · ·-=0=-

·2· ·BY MS. BROWN:

·3· · · ·Q.· Topic 23.

·4· · · · · ·MR. HONEN:· I believe 23 is

·5· ·Mr. Ballinger's topic.

·6· · · · · ·MS. BROWN:· I thought 24 --

·7· · · · · ·MR. HONEN:· I think it's 23 and 24.

·8· · · · · ·MS. BROWN:· Could you tell me what his

·9· ·topics are?

10· · · · · ·MR. HONEN:· I believe it was --

11· · · · · ·MS. BROWN:· Is it 13, 17, 23 and 24?

12· · · · · ·MR. HONEN:· Correct.

13· · · · · ·MS. BROWN:· Okay.· 23 is related to 24

14· ·so that works.· All right.· I guess we can still

15· ·have the exhibit.

16· · · · · ·MR. HONEN:· Sure.· I think it may come

17· ·up later.· Okay.

18· ·BY MS. BROWN:

19· · · ·Q.· So we'll do topic 25.· When did the BMV

20· ·first enact the policy that refugees with I-94s

21· ·that are two years or older must also show an

22· ·I-797C for proof of legal presence in addition

23· ·to the I-94?

24· · · ·A.· Based on conversations with current


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 199
·1· ·administration, it predates everyone here so we

·2· ·don't know the time frame of when that was

·3· ·enacted.

·4· · · ·Q.· Who all did you talk to that it

·5· ·predated?

·6· · · ·A.· My administrator, Tom Wilson, as well as

·7· ·the registrar's office.

·8· · · ·Q.· Okay.· And so when you say it predated

·9· ·everybody, how long ago are we talking?

10· · · ·A.· I believe administration that's

11· ·previously there is 2015 or '14.· I don't know

12· ·the exact year.

13· · · ·Q.· But presumably there were people

14· ·working -- did Tom Wilson not work here before

15· ·2015?

16· · · ·A.· Not to my knowledge.

17· · · ·Q.· Okay.· What about -- was there anyone in

18· ·the registrar's office that worked here before

19· ·2015?

20· · · ·A.· Not to my knowledge that's currently

21· ·still here.· I can't speak to that.· I started

22· ·in June 2016, and to my knowledge, no.

23· · · ·Q.· So do you have electronic access or any

24· ·other kind of access to old versions of the


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 200
·1· ·Deputy Registrar Procedure Manual Proof of

·2· ·Identity Section?

·3· · · ·A.· There are records maintained of the old

·4· ·copies.· I am not aware of how far back it goes

·5· ·or what the retention policy and what copies we

·6· ·have.

·7· · · ·Q.· As part of your preparation for this

·8· ·deposition did you look through old manuals to

·9· ·try to figure out when that policy might have

10· ·come into existence?

11· · · ·A.· Yeah.· We attempted to find the date,

12· ·but we could not.

13· · · ·Q.· And how far back -- what's the farthest

14· ·back version of the manual that you looked at?

15· · · ·A.· If I recall, they were revision dates in

16· ·2014 that I know I saw.· I can't recall if there

17· ·were earlier dates, however.

18· · · ·Q.· And so in the 2014 version this policy

19· ·with the I-797, I-94 policy was in effect?

20· · · ·A.· Yes.

21· · · ·Q.· So does the BMV not maintain copies of

22· ·old versions of the registrar manual longer than

23· ·five years ago?

24· · · ·A.· There's a retention policy.· I don't


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                                Derek Casper
                                                                May 23, 2019
                                                                  Page 201
·1· ·know how long it is, but I know that as I said

·2· ·there are copies, but I can't recall how far

·3· ·back it goes.

·4· · · ·Q.· There are copies of what?· I'm sorry.

·5· · · ·A.· Old documents, old manuals and

·6· ·procedures.

·7· · · ·Q.· But it may go back farther than 2014?

·8· · · ·A.· Possibly.· I don't recall how far back

·9· ·it goes.

10· · · ·Q.· What I'm trying to get at is did you

11· ·only look at the one revised in 2014 because you

12· ·couldn't find any others before 2014 or did you

13· ·not look before 2014?

14· · · ·A.· I don't recall a date earlier than that.

15· ·I can't say definitively that they're not in

16· ·existence.· That's what was provided to me by

17· ·the individual who maintains those documents.

18· · · ·Q.· And who is that?

19· · · ·A.· The publications coordinator I mentioned

20· ·earlier.

21· · · ·Q.· What's her name?

22· · · ·A.· Tiffany Crawford.

23· · · ·Q.· Okay.· Was she the one that actually

24· ·looked through the manuals for you or did you do


                PRI Court Reporting, LLC· · · www.priohio.com
                      614.460.5000 or 800.229.0675                             YVer1f
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 202
·1· ·it?

·2· · · ·A.· I looked through the manuals.

·3· · · ·Q.· Did she have hard copies of old manuals?

·4· · · ·A.· Not that I recall.· They're all digital.

·5· · · ·Q.· So she helped you look through the

·6· ·electronic version, or did she email them to

·7· ·you?· How did it work?

·8· · · ·A.· She just provided the documents

·9· ·electronically.· If I recall, they may have been

10· ·through a CD since the file sizes were too large

11· ·to email.

12· · · ·Q.· And did you ask her to look at the

13· ·oldest version of the Deputy Registrar Procedure

14· ·Manual that she could find?

15· · · ·A.· I asked her -- I don't remember the

16· ·exact definition of the discovery, but it was

17· ·whatever was in the request for information that

18· ·was provided to us.

19· · · ·Q.· So the request -- the discovery

20· ·responses -- I will pull them out now.· That was

21· ·Exhibit 11.· And I'm assuming that you're

22· ·referring to interrogatory number five, page 8?

23· · · ·A.· No.

24· · · ·Q.· Is that what you're referring to?


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 203
·1· · · ·A.· No.· I'm referring to the discussions

·2· ·that happened prior to -- it was just a request

·3· ·for information that was given to me.· It may

·4· ·have been from Winston that just said, hey, can

·5· ·you provide us with old copies of the manual,

·6· ·and you know, go back to when you can, and the

·7· ·conversation happened with Tiffany, and she

·8· ·provided the copies that were appropriate with

·9· ·that, but it wasn't directly related to -- I

10· ·misspoke when I said discovery.· I attempted to

11· ·clarify, but it was just a request for

12· ·information that came down from Winston.

13· · · ·Q.· So on interrogatory number five though

14· ·on page 8, if you can just go back to that.· You

15· ·do see that interrogatory number five asks the

16· ·question of on what date did the BMV implement

17· ·the policy?

18· · · ·A.· Yes.

19· · · ·Q.· And you did not answer.· You objected or

20· ·your lawyer objected.· Is that correct?

21· · · ·A.· Yes.

22· · · ·Q.· Okay.· Did you try to figure out the

23· ·answer to that question?

24· · · ·A.· We could not come up with a conclusive


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                   Page 204
·1· ·answer, yes.

·2· · · ·Q.· Normally, when a policy is changed in

·3· ·the deputy registrar manual, will there be

·4· ·written records that the BMV keeps relating to

·5· ·drafts of the policy or discussions about the

·6· ·merits of changing the policy versus keeping it

·7· ·the same, that kind of thing?

·8· · · ·A.· I'm not privy to the discussions that

·9· ·happen until I see the document.· And since I

10· ·have been employed, I can remember broadcasts

11· ·being distributed with changes to the policy,

12· ·but I can't speak of what occurred prior to.              I

13· ·don't know if every change to a manual or policy

14· ·warranted a broadcast, or what documents or

15· ·records were maintained to implement that

16· ·policy.

17· · · ·Q.· Okay.· So, again, I just want to make

18· ·certain I understand.· You're not sure if there

19· ·exists previous editions of the deputy registrar

20· ·manual before 2014, if they're even in existence

21· ·and maintained?

22· · · ·A.· Correct.

23· · · ·Q.· And you have not asked Tiffany Crawford

24· ·directly if she has older versions than 2014?


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675                             YVer1f
                                                               Derek Casper
                                                               May 23, 2019
                                                                 Page 205
·1· · · ·A.· No.

·2· · · ·Q.· And why did you not ask her that?

·3· · · ·A.· Once I asked around if anyone's aware of

·4· ·the change in policy and once I asked, as I

·5· ·discussed, the administrator and registrar's

·6· ·office, no one was aware and I did not consult

·7· ·Tiffany at that point.

·8· · · ·Q.· Okay.

·9· · · · · ·MR. HONEN:· Can we take a break, please?

10· · · · · · · · · ·(Recess taken.)

11· · · · · · · · · · · · ·-=O=-

12· · · · · · ·Thereupon, the testimony of May 23,

13· ·2019, was adjourned at 2:52 p.m.

14· · · · · · · · · · · · ·-=O=-

15

16

17

18

19

20

21

22

23

24


               PRI Court Reporting, LLC· · · www.priohio.com
                     614.460.5000 or 800.229.0675
                                                                 Derek Casper
                                                                 May 23, 2019
                                                                   Page 206
·1· · · · · · · · · · · CERTIFICATE

·2· ·STATE OF OHIO· · · :
· · · · · · · · · · · · · ·SS:
·3· ·COUNTY OF FRANKLIN :

·4·   · · · · · ·I, Julia Lamb, RPR, CRR, a Notary
· ·   ·Public in and for the State of Ohio, duly
·5·   ·commissioned and qualified, do hereby certify
· ·   ·that the within-named DEREK CASPER was first
·6·   ·duly sworn to testify to the truth, the whole
· ·   ·truth, and nothing but the truth in the cause
·7·   ·aforesaid; that the testimony then given was
· ·   ·reduced to stenotypy in the presence of said
·8·   ·witness, afterwards transcribed; that the
· ·   ·foregoing is a true and correct transcript of
·9·   ·the testimony; that this deposition was taken at
· ·   ·the time and place in the foregoing caption
10·   ·specified.

11·   · · · · · ·I do further certify that I am not a
· ·   ·relative, employee or attorney of any of the
12·   ·parties hereto; that I am not a relative or
· ·   ·employee of any attorney or counsel employed by
13·   ·the parties hereto; that I am not financially
· ·   ·interested in the action; and further, I am not,
14·   ·nor is the court reporting firm with which I am
· ·   ·affiliated, under contract as defined in Civil
15·   ·Rule 28(D).

16· · · · · · ·In witness whereof, I have hereunto
· · ·set my hand and affixed my seal of office at
17· ·Columbus, Ohio, on this 6th day of June, 2019.

18

19

20

21
· · · · · · · · · · ·Julia Lamb, RPR, CRR
22· · · · · · · · · ·Notary Public, State of Ohio.

23· ·My commission expires:· 10-10-22

24


                 PRI Court Reporting, LLC· · · www.priohio.com
                       614.460.5000 or 800.229.0675
                                                                                        Derek Casper
                                                                                        May 23, 2019
                        Exhibit 23                1276 61:10                 183:3 187:11,12
        Exhibits
                        Exhibit 24                12:15 140:15              2019 26:10 141:1
                                                                             205:13
Exhibit 1 21:12,15      Exhibit 25                13 10:10 112:7,9
                                                   198:11                   21 193:23
Exhibit 2 35:4,6 37:2   Exhibit 26
 40:8 45:1                                        1328 143:18               22 195:10 197:10
Exhibit 3 38:21,23                   -            1329 151:9                2203 111:15 112:18
 124:18                                                                      113:7 114:9,13,19
                                                  14 51:13 116:13
                        -=0=- 21:14,16 35:5,7                                115:4 123:14 140:2
Exhibit 4 54:17,21                                 199:11
                         38:22,24 54:16,18                                  23 141:1 198:3,4,7,11,
 56:5 61:11                                       149 62:18 182:3
                         62:7,9 74:11,13 79:23                               13 205:12
Exhibit 5 62:6,8         80:1 81:23 82:1 95:11,   15 18:21 60:4 118:1,3,
 181:22                  13 100:3,5 102:20,22                               24 10:10 198:6,7,11,13
                                                   14
                         112:8,10 116:12,14                                 2424 169:15
Exhibit 6 74:12,24                                157 184:11,20
                         117:24 118:2 121:5,7
 77:11 78:14,19                                                             2430 170:6,10
                         143:13,15 164:6,8        16 109:15,17,20 121:4,
Exhibit 7 79:22,24       169:3,5 197:23 198:1      6 136:15,21 137:18       2443 131:24
 80:3                                              138:15 139:11 140:4
                        -=O=- 140:13,16 141:4                               2444 132:10 158:20
Exhibit 8 81:22,24       205:11,14                 180:21
                                                                             165:9 166:16 167:13
 82:8 83:10 85:20                                 17 10:10 143:14 152:3      171:24 172:21
 91:16 93:2,24                                     157:18 161:4 164:16
                                     1                                      2445 133:11 172:1
Exhibit 9 95:17,22                                 166:10 174:22 180:2
 96:11                  1 21:12,15 104:14          181:2 198:11             25 55:20 198:19
Exhibit 10 95:20 96:2    105:23 111:3             18 130:22 141:6 164:7     2621 116:18
                        1.1 74:24                  166:24 168:11 170:20
Exhibit 11 100:2,4                                 171:22 178:5
                                                                            27th 14:7
 101:2 202:21           1.2 113:4                                           2:52 205:13
                                                  19 18:5 169:2,4 182:20
Exhibit 12 102:21,24    10 95:16,20 96:2 101:2     185:23 186:1 188:2       2nd 169:23 171:7
 138:18                  119:4 120:21 121:1,4                                172:1,2 173:18 174:11
                                                  1992 14:7
Exhibit 13 112:7,9      104 157:10                                           178:6,7,17 179:12
                                                  1:24 141:3                 182:24 183:3 187:9,
Exhibit 14 116:13       108 36:6 37:5                                        10,12
Exhibit 15 118:1,3,14   11 15:23 100:2,4 101:2                 2
Exhibit 16 121:4,6       125:16 202:21                                                   3
 136:15,21 137:18       111 45:1                  2 35:4,6 37:2,5 40:8
 138:15 139:11 140:4                               45:1                     3 38:21,23 113:4
                        1126 165:10                                          124:18 181:24
Exhibit 17 143:14                                 20 55:20 191:19
 152:3 157:18 161:4     1128 166:24                197:22,24                30 191:8
 164:16 166:10 174:22   116 45:15                 2014 200:16,18 201:7,     30(b)(6) 11:8 13:10,19
 180:2 181:2
                        117 38:4 40:9              11,12,13 204:20,24        21:13 22:3
Exhibit 18 164:7
                        1199 167:22               2015 199:11,15,19         3481 39:22
 166:24 168:11 170:20
 171:22                 12 101:9 102:21,24        2016 67:16 88:23
                         136:14 138:18             199:22                                4
Exhibit 19 169:2,4
 182:20 185:23 186:1    126 43:1 103:7            2017 14:3 24:4
                                                                            4 54:17,21 56:5 61:11
Exhibit 20 197:22,24    127 138:19                2018 18:14 20:22 24:5,
                                                   6 67:7,17 68:9,20 76:4   4-2 86:3
Exhibit 21              1274 56:5                  169:15,22 171:7,17       400 56:3 57:5,18 66:20
Exhibit 22              1275 54:20                 172:2 173:8,18 174:12
                                                   178:18 179:12 182:24



                        PRI Court Reporting, LLC· · · www.priohio.com                                i1
                              614.460.5000 or 800.229.0675
                                                                                      Derek Casper
                                                                                      May 23, 2019
45 172:21                                         additional 80:8 91:13     advises 59:8 66:12
                                    A              94:8 101:19 102:1,12,
4507.07 110:3                                                               advising 41:18 52:5
                                                   16 120:24 131:8,9
                                                                             167:6
477 74:22               abide 37:12,15             132:14 151:10 155:16,
                                                   20 156:12,16,22          affects 24:16
479 78:14               abilities 21:9             157:24 181:18 196:12
                                                                            affirmatively 110:10
485 91:20 175:13        ability 10:24             address 40:11 75:6
                                                   105:8 116:8
                                                                            AFTERNOON 141:2
                        Absolutely 153:22
            5                                                               agencies 68:6 190:8
                        accept 49:2 63:6,21       adjourned 205:13
                                                                             192:7
                         97:11,19 98:12,20,23     adjustment 90:23
5 62:6,8 74:22 181:22                                                       agency 41:4 45:5 47:3
                         99:2 146:3                92:4
528 82:9                                                                     50:12 73:7 135:4
                        acceptable 52:5           Adkins 19:9 24:2 34:5      153:10 158:18 165:23
529 91:16                61:24 63:4 80:7 98:21,    52:15 53:11               187:14 188:5 189:10,
                         24 99:5,10,14,17,19                                 21 190:4 191:17,18,23
530 83:10 85:20          170:6,7,10               Adkins' 19:11
                                                                             192:14,19 193:17
531 87:19 93:2,23       accepted 99:7,24          administration 33:5
                                                                            agent 18:4
551 148:22               103:23 105:18             92:9 94:2,23 116:23
                                                   173:2,15 185:1 199:1,    Agreement 23:8,11
56 100:22               accepts 97:8               10
                                                                            ahead 181:10
5745 169:15 182:6,11    access 34:23 51:7,11      Administration's
                         72:10 199:23,24                                    alien 10:3 146:16
                                                   117:16
                                                                             175:21
            6           accessed 187:16           Administrative 52:2
                                                                            allowed 85:8 106:10
                        accessible 169:18          125:6
6 74:12,24 77:11                                  administrator 11:22       alternate 153:13
 78:14,19               accomplishes
                         158:10                    12:8,19,23,24 13:1       amended 22:2
                                                   29:2,4 30:15,16 32:18
                        accordance 76:9            33:18 34:9 41:10 70:4,   amount 191:5
            7
                         137:21 174:2              6,16,19 94:24 120:13,    analyst 16:14
7 79:22,24 80:3 119:8   accounting 155:1           15 199:6 205:5
                                                                            Angela 13:22 20:3
7.1 152:3,4             accurate 11:1 39:20       admission 39:9,15
                                                   100:15,22 101:6          Ann 12:13
                         102:6 106:4 116:24
7500 56:19                                                                  annual 29:1
                         176:13                   admissions 124:20
7600 56:17                                                                  answering 17:19
                        acronym 9:22 10:5         admit 101:11 102:3
766 148:22                                                                   53:11 69:1 120:2
                        Act 76:10,11,15,19        admittance 85:2
797 146:21               93:8,13,14,17,20                                   answers 100:14,19
                         170:5 174:2 179:16,      admitted 84:17,19,24       118:19
                         20,21,23                  89:10 180:12
            8                                                               anyone's 205:3
                        action 44:5 82:13         adult 106:12
                                                                            apologize 119:5
8 81:22,24 82:8 83:10    95:18,21 152:11,20       advice 17:24 19:5          143:18
 85:20 91:16 93:2,24    actions 44:12              31:4 49:3 50:7 63:22
 202:22 203:14                                     64:9,22 70:5 73:8,24     appears 148:5 149:6
                        acts 143:11                146:6 171:2 190:12        153:8 154:21

                        actual 25:1 72:4 83:4      193:10 195:4             applicant 80:8 81:12
            9
                         150:1,8 152:15 156:15    advise 19:3 50:4,9,24      91:7,12 101:12,16,18
                                                   51:3 64:5 69:5,13 73:6    102:4 106:1 110:12
9 95:15,17,22 96:11     add 183:3                                            121:21 123:21 124:5,
                                                   159:9,11 168:5 194:6
9-10 95:12              added 102:4                195:17,19,22              16,24 125:7,14,16
                                                                             133:17 138:20,24
9.2 165:20              addition 23:22 198:22     advised 162:15             139:17 143:20 149:2



                        PRI Court Reporting, LLC· · · www.priohio.com                                i2
                              614.460.5000 or 800.229.0675
                                                                                     Derek Casper
                                                                                     May 23, 2019
 159:6 165:15 166:21      129:3 146:2 183:19,      91:6 180:12              188:17 196:12 200:4,
 167:9 181:4 183:4        20,23 184:17                                      13,14 201:3,7,8 203:6,
                                                  asylees 85:7
 184:24 194:23                                                              14
                         approve 63:1,14,19
                                                  asylum 85:3,4,5 91:3
applicant's 136:11        184:4                                            bad 28:21
 142:22 147:18 149:3,4                            attached 82:24
                         approved 62:22,24                                 Ballinger 10:13 46:14
 197:12
                          129:2,10,24 133:6,8     attempt 29:22 49:3
                                                                           Ballinger's 198:5
applicants 88:14          136:2                    50:3,17,18 59:1
 124:14                                            153:19 158:2 168:22     Bargaining 23:7,11
                         approves 63:10
application 52:7                                  attempted 44:9 74:8      barrier 50:14
                         approximately 15:5
 55:14 63:17 64:1 68:3                             200:11 203:10
 75:10 79:13 82:15
                          22:14 30:7 55:20 57:7                            based 44:7 93:18
 99:9 110:14,17 121:14
                          66:21 157:10            attempting 53:1           141:12 143:22 144:6,8
                                                   60:21 151:17 158:21      145:12 146:20 147:22
 123:7 125:20,21         approximation 30:8
                                                                            152:11 156:7 157:9
 126:13,15 128:4,17,21                            attempts 137:2,6
 129:5,7,13,19 131:1,
                         April 14:7                                         161:23 162:4 178:2
 20,23 132:15,21 136:2                            attention 37:4 103:6      184:8 185:14 198:24
                         areas 48:1 53:12
 137:9,15,17 138:4,21                              124:21 143:17 165:9
                                                                           basic 9:21 37:1
 139:7,14 143:6,10       argument 102:14           192:6
 152:21 155:22 157:4                                                       basically 136:21
                         Army 16:3                attestation 104:11
 158:17 163:16 167:7,                                                      basis 38:12 76:15,19
 18 168:18,21 182:17     arrival 85:23            Attorney 11:19 12:16
                                                                            92:2,10 93:22 94:3,11,
 185:15 187:16 188:1     arrived 186:10           attorneys 11:18           20 95:5,7,8 103:22
 194:8,11 196:1                                                             104:7 128:4 195:5
                         articulated 95:5         authentic 156:3
applications 29:19                                                         BASS 40:4 71:5 72:8,
 112:22 127:15 129:10    as-needed 195:5          authorization 59:4        9 79:9,12,15 90:3,5
 166:5                                             87:10 101:20,23 102:7
                         asks 31:5 203:15                                   91:19,23 114:9,15,21,
                                                   147:17
applied 90:20,23                                                            24 115:7 116:4
                         assist 28:7 60:10                                  121:11,14 123:7
 101:24 125:20 126:10                             authorize 195:11,13
                          120:1                                             129:1,13 130:4 137:1
 133:19 138:6,13                                  authorized 63:15
                         assistance 51:21                                   139:12 142:24 143:5,
applies 107:9 163:12                               157:8 180:12 191:21      8,10 144:1 152:24
                          52:17 61:23 80:12
                                                   195:16                   153:18 160:9,10 161:1
apply 82:20,22 92:13,    assistant 12:12,20,23
                                                  automated 157:24          164:10,13 166:2
 18 104:9 126:18 127:1    13:2 17:11,13,15                                  180:23,24 181:3,19
 131:2 137:2,6 138:8      19:22 23:17 53:22       automatically 143:1       185:8,10 187:6,24
 144:19 170:22 175:1      54:2 70:1,3 120:14
                                                  aware 41:21 67:20         191:20 195:20 196:5
 176:3,10 194:2,3
 195:23 196:4,9,15,19    assistants 51:21          95:2 98:11 119:22       Bates 56:5
                                                   150:11 158:10 165:23
applying 24:21 68:1      assisting 54:5                                    begin 148:9
                                                   188:21 189:24 191:24
 182:14 183:4            associate 146:18          192:3,20,23 193:9,14,   begins 68:2 80:4
appointed 32:16                                    18,20 200:4 205:3,6
                         assumably 93:16                                   behalf 11:9,10
appointees 32:22          109:23 177:9
 33:4                                                       B              belief 39:12 100:16
                         assume 9:13 27:23
appointment 193:13        42:1 57:23 85:11                                 bilingual 47:22 48:3,4
                          100:19 109:19 110:2     B2 182:4,8                50:12
appointments 99:13        145:1 146:12 162:24     back 13:7 40:8 56:4      biometric 99:3
appoints 32:20            196:7,22                 57:3 74:3 77:17 91:16
                                                   93:2 102:11 124:18      birth 14:6 40:11 75:5
appropriately 72:11      assuming 63:16                                     136:11 155:7 176:12
                          155:22 159:7 176:7,9,    128:11,22 132:9 133:1
                                                   158:23 159:1,6 165:17    177:1 185:3,19
approval 62:20 68:24      21 202:21
 82:15 83:5 96:17,22                               166:9 167:16,19         birthdays 90:7 91:24
 97:9 98:14,17 99:21     asylee 84:12,20,22        174:22 179:7 185:23      145:19



                         PRI Court Reporting, LLC· · · www.priohio.com                               i3
                               614.460.5000 or 800.229.0675
                                                                                       Derek Casper
                                                                                       May 23, 2019
bit 15:12 79:3 113:4      BMVS 35:13 191:13                                   case 13:14 17:22
 157:12 176:15 178:4                                           C               35:24 36:2 73:9 82:21
                          board 170:23 173:23
 184:21                                                                        90:13,22 91:17,20
                           174:8 179:4
                                                    call 31:3,6 49:2,11,18,    93:6 98:15 101:17
black 89:9
                          bold 154:20 155:19         22 50:4,15 51:1 55:16,    128:16 132:11,12
block 183:16                                         19 56:10,18,20,23         146:12,22 155:9
                          bolded 154:14                                        175:18
blue 89:9                                            57:3,17 58:10,11,12
                          border 95:23               59:3,10,15 63:14         case-by-case 103:22
blurry 162:1                                         65:17 67:17 71:2          104:6
                          born 14:8
BMV 9:22 11:9,18 12:6                                72:24 73:3,6,16 74:3
                          bottom 86:3 123:4          81:12 108:1,2,7 134:1,   cases 13:17 99:16
 14:17 15:21 16:1 17:8,
                           153:5 155:15              3,8,12,18,22 135:14,
 15 19:18 20:22 22:14,                                                        Casper 8:1,6 10:18
                                                     23 137:4 149:8 159:16     14:5 21:21
 15 23:10 24:15 27:16     bounds 29:18
 28:6 29:2 30:18 32:16                               160:16 169:16 184:16
                          box 121:24 122:8           189:9 190:3,11,17,19,    categories 93:7,12
 33:7,10 35:13 37:17,
                                                     22 191:10,15 193:12       130:14 146:1 154:11
 24 38:15 39:21 40:24     break 9:16,19 205:9                                  178:7,8
 41:3,24 43:11,14,15,                               called 20:19 134:19
 17,20 44:6,12,14         briefings 16:20                                     categorized 162:18
                                                     171:19 179:15
 45:19,23 46:10,19        brings 73:10
                                                    calling 192:7             category 68:11 89:24
 47:9,15,24 48:11 49:4
                          Broad 39:22                                          122:23 161:19
 51:5,7 53:14,17 56:22                              calls 17:19,23 55:9
 70:22 73:3 79:16 83:7    broadcast 71:2,5,6,8,      56:1,9,12 57:6,22        CD 202:10
 84:15 88:12 90:12         9,15,21 204:14            58:3,6,8 66:6,20,23
 94:15,19 95:8 97:8
                                                                              CDL 27:11,12 31:14,
                                                     67:12,21 68:23 90:13      16,18,19 52:24 53:1,2
 98:8,10,12 101:14        broadcasts 41:18
                                                     118:19 128:22 135:21      151:23
 107:22 109:7 110:4        204:10
                                                     159:15
 112:18 113:7 114:9,      broader 25:13                                       CDLS 52:22
 13,17,18 115:3 116:20                              cancel 153:17
 118:14,18,22,24          brought 164:17                                      center 193:12
                                                    cancellations 62:2
 120:1,11 125:6,10,12,    Brown 8:5,7 21:11,19,                               central 19:14 20:14,
 18,19 126:16 127:4,18                              capabilities 79:10         16,18,20,21 21:3,6
                           20 35:3,8 36:3,5 38:20
 129:11,22 130:3           39:1 54:19 62:5,10       capability 40:16           25:20 67:4,18 169:16
 132:10 133:11,24          74:14 79:22 80:2
 136:4 137:10 141:9,                                capable 50:12             centralized 20:24
                           81:20,22 82:2 95:14
 10,11,22 143:9 149:20     100:2,6 102:23 103:1     capture 58:19 59:2,       certificate 104:5
 154:12 157:23 158:20      112:7,11 116:15           11,14 140:6 181:6         130:19,20 147:9,11
 160:6 163:22 167:22,      118:3,4 120:23 121:8                                150:14 151:11,12,13
 23 168:3 170:17,22        140:10 141:5 143:16
                                                    captured 58:22 59:5
 171:9 172:22 173:13,                                60:3 63:8,11 134:20      certified 8:2
                           164:9 169:2,6 176:17,
 19 174:18 177:18,21                                 136:9,10,13 137:14       Chad 19:9 24:2 34:5
                           20 188:16 197:22
 178:14 182:5,11                                     138:3 183:7 197:16        54:1 186:10
                           198:2,6,8,11,13,18
 185:24 186:2 188:3,4                               card 68:11 87:11
 189:12 190:24 191:21     Brunton 13:2 19:22                                  chain 12:18 34:12
                                                     101:20,23 116:10,11       69:23
 192:2,4,10 194:3          34:8
                                                     137:4 139:16,18 140:8
 196:8,17 198:19          Bs 97:13                   147:13,14,16 148:3,6,    Chalker 14:24
 200:21 203:16 204:4                                 15 149:12 158:23
                          building 72:18                                      chance 177:9,10
BMV's 76:16,20 93:22                                 170:4 185:12,17
 97:1 114:12 124:23       bullet 46:4 61:14                                   change 20:17 24:22
                                                    cardholder 115:19          32:22 33:18 67:7
 126:23 132:22 179:6,     Bureau 9:23
 11                                                 cards 68:10 170:9          71:13 170:18 173:18,
                          business 41:5 58:3         178:18                    20 174:21 178:6,11
BMV-INITIATED 41:1         143:6                                               183:2 204:13 205:4
 42:12                                              carrier 16:7,8
                                                                              changed 25:12 33:8
BMV-PROVIDED                                        carry 41:20                67:2 72:2 153:6,11
 186:17                                                                        170:3,8,13 173:15


                          PRI Court Reporting, LLC· · · www.priohio.com                                i4
                                614.460.5000 or 800.229.0675
                                                                                     Derek Casper
                                                                                     May 23, 2019
 178:15 182:23 183:3     clause 105:15 107:11,    comparing 184:23         confiscate 195:18
 187:7 196:13 204:2       14
                                                  comparison 56:2          confiscation 159:17
changing 24:24 204:6     clerk 148:17 161:11,
                                                  compiling 13:7 35:18     conflict 70:4
                          24 162:15
Chapter 181:24
                                                  complaint 44:7 50:18     confusing 176:15,16,
                         clerks 19:6 28:9
character 147:7                                                             18
                                                  complaints 13:13,19
                         Cleveland 193:3
charge 70:8,12,17                                  43:10,13,17,19,21       connection 167:24
                         click 55:1,12 123:4       44:3,9
chart 56:7 91:2 111:6                                                      considered 32:22
                          155:8,12,20 161:13
                                                  complemented 71:2         33:4 81:15 104:8,23,
chat 55:2,12,16 135:1,
                         co-head 24:1                                       24 123:21 126:9,12
 3,8,9                                            complete 32:13 48:18
                                                                            128:16 130:24 133:18
                         code 84:18 89:12          66:13 121:13 130:10
chats 55:20 57:9                                                            138:6,12,13 139:7
                          106:12 107:13 111:7
                                                  completed 15:3,4          163:16 179:14
chatted 135:5             125:5,6 152:9
                                                   29:19,21 32:11 64:2
                                                                           considers 180:8
check 132:12,17,19,      coded 152:16              114:9 125:21,23
 21                                                127:16 129:8,14         consistent 119:10
                         cohort 34:5
                                                   131:20 138:4,16 139:8
checked 122:3                                                              consult 64:17 205:6
                         collaborated 11:23        159:7 166:5 168:18
checks 183:11                                                              contact 49:16 50:21
                         collect 121:17 181:17,   completely 170:2
                                                                            60:18,23 61:2 63:4,6
chief 12:13,21,23         18                       191:3
                                                                            64:21 65:4,12 66:14,
 13:2,3 19:22 70:3,13,
                         collected 123:12         completing 151:20         15 72:13,14 80:11
 16 120:14
                                                   194:8 195:24             133:3 167:15 188:5
                         Collective 23:7,11                                 189:12,22 190:7
chiefs 70:1,2,17                                  compliance 37:5,9
 120:14                  collectors 16:19                                   192:11,14,17,18,21,24
                                                   98:2 113:12 115:22,23
                                                                            194:15 195:3,7
child 110:19             college 15:4,14 17:5     compliant 75:24 76:2,
                                                                           contacted 62:20
children 14:14           Columbus 14:11            7,8 77:3,14 115:11
                                                                            183:19
                          193:1                    151:18,23 170:4,9,11
Chinese 15:13                                      174:3,10 178:18         contacts 55:5 189:20
                         column 88:7 154:18        179:2,9,12,15,16,17,
chosen 36:2                                                                contained 27:22
                          155:15                   18 183:5 185:15
Cincinnati 193:3                                                            51:23 53:16 66:3 72:7
                         command 12:18            complies 37:7,10          89:19 93:15 106:14
circumstance 50:23        34:12 69:23              38:7 39:6,19 40:21       129:13 135:9,17 160:9
circumstances 69:9       commercial 27:10          43:4 61:15 100:24        170:20 184:9
                          31:20                    110:24 125:3
citizen 53:5 109:17,18                                                     content 59:3,14 60:3
 111:11 112:1 113:5,18   commonly 82:13           comply 110:4
                                                                           contents 85:1
 115:10,24 142:18                                 comprehensive
                         communicate 49:24                                 context 81:3,6 106:23
 185:16                                            40:23 61:16 144:9
                          70:22 82:13 188:9                                 109:5
citizens 25:23 54:9,                              concentrations 48:2
                         communicates                                      continued 28:16
 10,12,13 68:3,5 77:12
                          185:10                  concern 174:11
 112:6 113:13 115:12,                                                      continuing 38:12
 16 116:1 130:17,18,19   communicating             177:23
 147:12 150:13 179:4,5    47:16 48:24                                      continuous 13:9
                                                  concerned 135:16
citizenship 96:1,4       communication 51:2                                contract 36:12 37:12
                                                  concerns 61:5
 130:20 147:12 150:18     71:11 191:22 192:2                                43:2 44:14
 151:13                   193:15                  conclusive 203:24
                                                                           contracted 28:5
claiming 156:9           company 129:19           conditional 143:22
                                                                           contracts 35:12,14
                                                   157:9
clarify 196:2 203:11     compare 117:15                                     36:4,8,16,24 44:21
                                                  conditionally 149:18      45:22 46:1
classification 30:17     compared 116:22



                         PRI Court Reporting, LLC· · · www.priohio.com                              i5
                               614.460.5000 or 800.229.0675
                                                                                        Derek Casper
                                                                                        May 23, 2019
control 14:1 17:17,22      23 93:9,19 96:6 97:2,9   counselor 149:12           22:13,21 23:15,17,21,
 23:19,24 24:14 26:18      98:18 99:21 100:16                                  23 31:4,8 44:11 48:12
                                                    countries 133:21
 28:13,19,23 29:7,9        103:3 105:14 109:6                                  49:6,9,16,24 50:10,11
 31:3 32:13 49:2,4,12,     110:15,20 111:19,22      country 191:13             51:14,21 52:16 53:10,
 16,18,19,23 50:5,7        112:21 113:1,2,7,18                                 17,22 54:2 56:21
                                                    couple 21:24
 52:5 54:21 55:21 60:6,    116:8 117:18 119:17                                 58:17,23 60:22 65:3
 9,17,23 61:13,17          120:3 123:13 125:8       courses 15:4,9             72:17 73:13 74:6 75:8
 62:20,23 63:1,9 65:23     126:11,14 130:12                                    80:12 128:10 133:3
 66:4,14 67:15 69:2,4,     131:15,19 132:1          coursework 15:6            134:9 135:6 137:15
 10,15 70:2 72:14          133:12,13 136:19         court 8:13,17 11:5         142:3 146:20 153:9,12
 80:11 108:2,8 127:20      138:17,22 139:1,2,4,      13:16 33:2 103:11,14      158:17,21 162:13
 134:19,22 135:5           13,19,20,22 140:3                                   166:1,8 167:5,12
 159:19 168:5 172:13       143:2 144:14,20          covered 23:7,10            168:17 170:15,21
 173:6,8 183:19 184:4,     148:13 155:4,11           104:13 136:14 180:22,     172:19 173:7 191:17
 17 186:4,9 187:15,16,     157:14 159:14 161:9       23 193:23                 193:15 194:3,5,7
 18 189:9,19 190:14        166:15,20 168:1 172:4    covering 47:13             195:23
 192:10,17 194:6,16,19     175:2,7 176:5,6
                                                    Crawford 201:22           customer's 69:3 73:7
 195:3,7,11                177:14 178:9 182:6,
                                                     204:23                    114:14,18,23 141:12
                           16,22 186:24 187:23
control's 108:9,11                                                             156:8 192:14
                           192:11 196:5,6,10,16     create 46:24 169:24
conversation 94:15         198:12 203:20 204:22                               customers 43:10
 127:10 135:16 203:7                                created 169:18             47:17 56:18 57:15
                          correctly 155:8
                                                    creation 77:5              165:8 173:12 193:11
conversations 95:4
                          cosign 106:10 108:13
 198:24                                             credential 63:24 75:2,    Customs 189:6
                           110:7 142:12
conversion 61:20                                     12,15 76:1,7,8,9 77:3,   cycle 154:7
                          cosigner 38:1,2 62:2,      4,13,19,21 78:1,4,9,
coordinate 64:12           3 75:1 76:12 77:18,23     16,22,24 79:4 104:15,
 128:9                     78:8,20 79:2 104:14,      20 105:3,6,10,12,16,                  D
                           18 105:2,9,24 106:6,9,    17,22 110:14 115:17,
coordinated 141:19         20 109:20,22 110:5,
 172:12                                              18 117:5,6,8,9,12,13     daily 114:14,16,22
                           13,18,22 111:12,14,       122:6 124:9,17 138:21
coordinating 28:7          16,18,22,24 112:18        142:10,15,20 150:24
                                                                              data 40:7 143:3
                           113:5,18 115:9,10                                   147:23 160:10
coordinator 34:16                                    151:2,18 163:13
                           121:13 123:9,13,20        170:14,15 174:3 175:2    database 40:4 183:14
 201:19                    124:3 136:17,19           179:2,17 181:23
copies 87:8,16 158:6       137:7,8,12,20 138:1,      182:5,9,13,15 183:5      date 14:5 26:11 38:10
 195:17 200:4,5,21         10,20 139:1,3,18,22       185:15                    40:11 59:22 60:1,2
 201:2,4 202:3 203:5,8     140:1,6,7 142:12,14,                                63:5 75:4 85:13 87:24
                           18 180:22 185:20         credentials 76:2           89:13 90:7,8 92:1
copy 22:1 79:14            197:6                                               101:14 121:2 123:17
 111:22 113:21 114:19                               CRIS 8:9 100:9
                                                                               136:11,12 145:4,6,7,8,
 115:1,3,6 131:6 150:1,   cosigner's 75:23          CROSS-                     11,14,18,19 146:17
 8 158:4 168:22 187:14     76:24 112:1 113:6        EXAMINATION 8:4            148:15 155:7 169:23
 195:14                    121:17                                              175:9 176:11 177:1
                                                    Cs 97:13                   178:18 185:3,19
correct 10:10,16 20:9,    Cosigner/
 10 21:18 24:4 25:4       emancipated 103:6         current 19:21 24:18,       200:11 201:14 203:16
 26:6 37:13,17 43:8                                  19 26:5 38:19 39:24
                          cosigners 76:16,20                                  dated 90:10 180:1
 44:22 46:15,20 52:19                                40:5 88:12 90:7 92:1,8
                           112:20 117:3 124:13       94:2,24 101:20 102:10    dates 59:6 134:20
 54:22 55:6,11 57:2,10
                           142:7,9                   117:17 177:18 180:15      200:15,17
 61:7 68:15,22 69:12
 70:15 72:20 76:14,22     cosigning 106:22           198:24
                                                                              day 56:3 57:6 66:21
 77:15 78:6,7,11 79:4      185:22                   Curt 12:14                 85:14 108:17 153:21
 83:11 86:19 87:21,22                                                          192:13
                          counsel 8:7 21:22         customer 17:11,12,15
 88:1,2,5,10,11 90:13
                           98:6 117:20               18:4,7,9,16 19:24        day's 113:23,24
 91:10,14,15 92:13,22,



                          PRI Court Reporting, LLC· · · www.priohio.com                                 i6
                                614.460.5000 or 800.229.0675
                                                                                      Derek Casper
                                                                                      May 23, 2019
 114:1,3                 department 14:19           73:13 74:7,15 79:11     Dickens 20:3,5,6 24:7
                          20:19 21:2,4 27:16        80:17,21,24 81:8 82:4
days 191:8                                                                  differ 19:10
                          29:24 36:7,9 52:2 53:2    86:15 87:3,15,16
dead 107:16 108:22        60:6,9 61:3 70:10         101:15 102:12 107:20,   difference 78:4
                          85:24 95:24 96:3          22 108:1,24 111:21       84:11,22 97:16 139:24
deal 52:17 61:21,23       119:16 120:12 127:20      114:1,2,6 119:11,18      194:1
dealing 31:16             172:13 189:4,16,19        121:10,12,16 125:17
                          190:4                     126:6,16 127:6,8,11
                                                                            differences 20:11
deals 21:2,4 23:2                                   128:8,10,13,21 129:16
                         departments 17:16                                  differing 69:16
 27:16 61:17 91:17                                  130:6,11 132:3 133:2
 181:23                   26:17 53:7                                        differs 64:16
                                                    134:4 135:4 136:18
dealt 135:21             departure 85:24            137:11 140:5 142:23     digital 158:6 202:4
                                                    143:20,24 146:4
Dean 12:13               dependent 89:18            147:20 148:2,12,24      digitally 158:5
                          145:7
December 14:3 24:4                                  149:23 150:4,7 152:7,   direct 25:14 37:4
                         depending 22:24            10,18,20,24 153:3        61:12 69:2 103:5
decide 64:9 69:21         57:14,18 68:10 74:23      154:1,19 157:2,4,14      143:17 165:8 187:22
 109:1 147:21 149:2       144:4 149:14 161:10       158:13,16,24 159:2,5,
 172:22 173:19            175:9,19 186:3            12,24 165:2,3,16,18     directed 49:11,22
                                                    166:13,22 167:9,16,19    107:22
decided 174:7            depends 30:18 47:12        168:19 169:19 171:17    directing 49:15
deciding 109:12           131:3 177:4               172:12,18 176:9,24
                         deposes 8:3                181:4,17 183:9          directive 73:2 125:13
decision 97:19,21
 166:18 173:23 179:3                                186:11,15,18,21         directives 37:17 43:8
                         deposition 8:10,11,        187:2,19,22 191:21
                          16 9:22 10:9 11:8,14,                              70:23
decreasing 67:11                                    192:5,6 193:6,16
                          15 13:6,11 21:15 35:6,    194:4,20,22,23,24       directly 32:17,19
define 58:7               17 38:23 54:17 62:8       195:11,14 196:18,23      33:16 40:14 43:11
defined 87:23             74:12 79:24 81:24         200:1 202:13 204:3,19    46:19 49:7 52:24 53:7,
                          95:12 100:4 102:21                                 21,23 54:1,6 55:9
defines 97:17             112:9 116:13 117:21      Derek 8:1 10:18           56:9,12,24 65:2 73:12
definition 83:14,16       118:1 121:6 143:14       Deschaine 13:3 34:8       75:22 154:15 192:16
 84:4,7,23 85:17 105:1    164:7 169:4 197:24                                 203:9 204:24
 124:23 125:1,7,13        200:8                    describe 143:8
                                                                            director 29:8 173:5
 202:16                  deputy 17:23 19:5         description 51:14,15,
                          20:23 21:7 25:8,21        24 52:1,3 134:18        directs 191:16
definitions 84:14
                          26:3 27:17,20 28:2,9,     145:21,23 146:17,23     discovered 167:17
definitively 201:15       10,17,19,24 29:13,16,     147:3 161:8,21           194:12
delay 154:6 188:10        21,22 30:10,11,12
                                                   desk 54:21 61:12         discovery 11:16 12:4
                          31:8,15 33:22 35:12,
denial 129:6 159:1                                  80:11 191:11             13:20 35:18 39:7
                          21 36:2,7 37:11,16
 160:16 168:16,22         38:9,16 39:22 41:4,7,    destroyed 79:18           74:18 100:7,9 169:8
 171:21 172:8             11,21 42:2,19,22,24                                202:16,19 203:10
                                                   detail 147:6 157:5
denials 127:22            43:5,7,11,13,15,18,21                             discuss 50:16 197:8
                                                    197:9
 160:19,23 161:17,18      44:6,14,21 45:10,18
                          46:10,18,23 47:14,19,    details 132:16           discussed 24:1 25:21
 163:20
                          21 48:1,21,22 49:3,5,                              111:10 119:23 136:3
denied 101:5 110:15                                determine 133:7           151:6 157:1,17 158:20
                          10,14,15,17,19,22
 125:19,22 126:13         50:2,3,19,24 51:8,10     determined 19:19          171:15,21 172:18
 127:16 128:4,17,21       52:18 53:21,23 54:5       36:22 41:3 133:6         175:12 194:1 205:5
 129:2 131:1 133:10,      55:5,9,15,17,22 57:12,
                                                   determining 61:23        discusses 83:11
 11,15 137:9,15,20        15 59:7,9,20 60:10,18                              155:19
 138:22 139:4 163:17      61:11 62:15 63:20        DHS 189:20 192:19
 167:7,18 194:1           65:4,8 66:15 68:2,24                              discussing 158:19
                          69:2,16,21,23 70:23      Dicken 13:22 20:2         184:12
deny 101:10,18
                          71:3,14 72:6,12,18,23



                         PRI Court Reporting, LLC· · · www.priohio.com                                i7
                               614.460.5000 or 800.229.0675
                                                                                       Derek Casper
                                                                                       May 23, 2019
discussion 66:1            52:18 54:11 57:12        driven 161:12            effective 71:11
 140:12 171:1              65:1,13,20 66:24 68:4,
                                                    driver 25:8,10 30:20,    effectively 8:20
                           5 80:8,13,22 84:9
discussions 21:22                                    23 31:9 33:22 56:16
                           101:19 102:11,17                                  effort 48:6,8,17
 203:1 204:5,8                                       71:13 151:23 183:13
                           103:7,10,19 104:10,
                                                                             electronic 86:9
display 148:2,18           12,22 106:2 124:5        driver's 18:1 19:4
                                                                              110:13,17 135:15
 154:7 155:18              126:5,8 127:3 128:7,      25:14 27:10 29:20
                                                                              138:21 199:23 202:6
                           12 130:8,10 133:20,22     31:20 52:20 54:8
displays 148:19            134:14,16 137:8           59:22 61:19 62:2 67:1   electronically 202:9
distinction 72:15          138:11 139:1,2            68:1 75:8 93:8 105:20
                           170:12,24 174:9 175:6     109:21 121:21 122:11,
                                                                             elements 37:20 48:20
distinguish 86:23          190:13 195:2 196:20       18 124:23 125:7 137:7
                                                                              63:8 75:2,3,7 77:15,19
                                                                              78:6,10,18,23 105:5,7
distributed 71:6                                     138:9 140:8 145:15
                          Documentation-wise                                  117:14 124:8 137:24
 204:11                    84:15                    drivers 62:14,18 97:7     142:19
district 30:10 41:11                                 103:2 123:19 181:23,
                          documents 11:17,21,                                eligibility 93:18
 70:12,13,15,16,17                                   24
                           24 12:3 13:5 25:24
                           27:23 39:17 41:17        driving 16:7 54:10       eligible 174:15
districts 30:9 70:14
                           52:5 59:6,7,23 60:13                              email 56:21 202:6,11
DL 166:4                   61:4,24 66:11 69:3,5,
                                                    Ds 83:18 84:2,5 97:13
                           11 73:8,11,14,17,19      due 67:22 74:3 196:19    emancipated 103:12,
DL/ID 121:11 143:12
                           75:23 76:17,21,24                                  15,20,24 104:9 111:8
 170:11 182:18
                           77:12 79:7,10 80:7,9     duly 8:2                  123:2
document 35:9 39:2,        81:7,10,15 86:19,24      duration 24:9,12         emancipation 103:8
 16 40:24 42:1,8 45:17     87:9,17 91:8,14           83:21,23 84:2,6 88:3,
 46:11,13 59:17 61:11      102:13 103:11,23          20 89:6,16
                                                                             Emily 8:7
 62:11,17,20,22,24         112:1 113:6,12
                                                    duties 16:16 18:17,20    employ 48:6
 63:2,3,7,13,20,21         114:15,18,23 115:6,9,
 68:24 74:22 77:1 81:4,    13,15,20 116:7 125:17     19:10,11 20:12 30:24    employed 15:20
 13 85:11,14 87:10,20      127:4 128:13 130:23       186:4 189:13             204:10
 88:9 90:6,11 91:24        131:6,23 141:13,18
 95:22 102:7 113:15
                                                                             employee 23:13
                           142:12,21,22 144:18                 E              50:12 62:24 71:4
 116:2,5 119:5,15          149:11,24 150:19                                   98:10 143:24 148:8,24
 122:6 124:20 131:7,12     151:14 154:16 155:16,
                                                    EAD 102:6                 155:10 181:18
 132:1 136:9,23,24         23 156:1 159:4,6,9,13,
 143:22 144:4,6,8          17 160:1,5 163:15        earlier 19:23 24:2       employees 18:21
 145:21,23 146:15,17,      169:18 170:7 172:6,       25:21 29:5 33:6 41:8     19:3 23:10,12 28:6,12
 22 147:3,8,17,19          23,24 173:11 179:5        46:21 52:16 56:8         38:5 40:9 42:5 47:22
 148:16 149:3,4,7,15       181:6 183:21 184:1,5      60:17 63:7 64:3,12       48:3,4 71:4
 150:1,2,8 151:3,21        191:20 195:12,19,20       67:16 70:20 86:14
 153:9,10,13,15,16                                                           employment 68:10
                           196:1,13 201:5,17         113:4 134:2 147:2        87:10 101:20,22,23
 156:3 158:5 160:14        202:8 204:14              151:7 153:14 161:4
 161:7,12,21,23 162:3,                                                        102:7 147:17 157:8
                                                     164:1 166:3 171:16       180:11
 4,10,17 164:18 165:2,    double-sided 183:5         175:12 184:21 192:12
 21 166:14 167:1,2        DPS 11:18                  193:24 200:17 201:14,   enact 198:20
 169:7 170:6,10 171:14                               20
 172:21 174:1,6 175:20    draft 25:5                                         enacted 94:5 199:3
 176:13,22 177:3,10,12                              East 39:22               encountered 192:4
                          drafted 25:3
 180:3,4,7,15 181:21                                editions 204:19
 183:19,20,23 184:13      drafters 25:1                                      encourage 194:13
 187:15 191:4,6 194:9,                              education 15:2,16        end 64:19 115:2
                          drafting 24:15 33:21
 10 195:15 204:9                                    Edwards 120:16            139:11 158:8 159:19
                           34:1 36:11
documentary 124:4                                                             166:8
                          drafts 33:20 36:7         effect 119:3 170:13
documentation 23:3         204:5                     200:19                  Enforcement 189:6
 27:18 28:14 31:5 45:8



                          PRI Court Reporting, LLC· · · www.priohio.com                                i8
                                614.460.5000 or 800.229.0675
                                                                                        Derek Casper
                                                                                        May 23, 2019
English 47:16 48:2,13    exam 30:23 31:11          16 145:4,6,8,13,14,18     189:9,20 190:3 191:22
                                                   146:17 148:15             193:17
ensure 27:6 29:17,23     exam/compliance
 41:20 128:11             56:17                   expire 145:15             fee 97:8 99:20 142:1,3
entails 45:3             examinations 31:18       expired 91:22,23          fell 179:19
enter 25:24 57:15        examining 30:20          expires 145:11            field 12:21 28:5 29:13
 60:21 62:21 90:6                                                            30:2,5,10 31:14,15
                         examples 25:16           explain 67:22 79:7
 91:24 122:13,15,17                                                          41:19 44:1 46:21
                                                   101:5 156:13 165:22
 144:8,24 145:8 146:4,   exception 169:15                                    64:11,13,17,22,23
                                                   179:18
 5,6,7 148:14 150:2,4                                                        65:5,11,16,19 66:17
                         exempt 23:13
 175:21 177:10 181:8                              explained 94:7             69:15,24 70:9,11
                         exhibit 21:12,15 35:4,                              72:13,24 73:4,6 128:8
entered 137:1 138:1                               explanation 120:6
                          6 37:2 38:21,23 40:8                               145:22,23,24 146:4,8,
 146:13 149:19 155:8                               194:5
                          45:1 54:17,21 56:5                                 16 147:8,19 162:10
 161:7,8,11,15 166:11
                          60:5 61:11 62:6,8       express 192:1              192:11,15,18 193:1,3,
 174:23 175:9,10,15,17
                          74:12,24 77:11 78:14,                              7,10
 176:8,10 180:2 185:13                            expressed 59:15 95:4
                          19 79:22,24 80:3
 196:5                                                                      fields 62:21 144:10,
                          81:22,24 82:8 83:10     eyes 131:7                 11,12,18 146:15 148:9
entering 86:1 148:9       85:20 91:16 93:2,24
                                                                             149:23 162:7
 149:22                   95:17,20,22 96:2,11
                                                               F            figure 36:3 86:3
                          100:2,4 101:2 102:21,
enters 153:10
                          24 112:7,9,12 116:13                               128:22 200:9 203:22
entire 18:17 43:2         118:1,3,14 121:4,6      facilitate 51:2
                                                                            figured 120:18
 115:3 123:22             124:18 136:15,21        fact 13:4 56:8 64:18
                          137:18 138:15,18         133:15 167:6 168:12      figuring 197:3
entitled 61:11
                          139:11 140:4 143:14      170:17,19 171:4 183:4    file 43:10,12,17 72:7
Entitlements 10:3         152:3 157:18 161:4       197:13                    113:22,23 114:2
                          164:7,16 165:6,10
entries 90:3 91:19        166:10,24 168:11        facts 36:1                 116:22 117:17 185:1
                                                                             202:10
error 61:1                169:2,4 170:20 171:22   fairly 9:21 57:8 185:6
                          174:22 180:2 181:2,22                             filed 21:23 44:7 52:7
escalated 69:22 70:5      182:20 185:23 186:1     fall 89:17,20,22,23
                          197:22,24 198:15         106:11 111:12 130:14     files 99:6 114:2
essence 30:4
                          202:21                                            filings 13:16
essentially 32:13                                 falls 162:12
 63:9 86:16              exhibits 95:12,15        familiar 10:2 35:11,14    filled 182:16
Estimated 56:3           exist 95:6 156:19         66:3 74:18 82:5          filling 148:8
                                                   111:15 112:13 116:16
estimation 22:20         existed 52:13 60:6        118:5,8                  fills 111:14 138:24
 57:17,20 58:4            119:15 187:9 188:7
                                                  family 14:16              final 166:18
evaluated 103:21         existence 118:7
                          169:17 171:9 182:22     farther 201:7             financial 109:19
 104:6
                          200:10 201:16 204:20                              find 50:17,19 96:8
evaluations 29:16                                 farthest 200:13
                         existing 172:6                                      108:4 160:12 190:21
eventually 64:19                                  fast 74:1 154:3            200:11 201:12 202:14
 133:1 196:11            exists 94:16 204:19      father 111:7 122:23       findings 160:13
Everything's 158:6       exorbitant 191:5         fax 55:1 73:20,23 74:1,   fine 51:19
evolved 20:13            expectation 63:23         5 187:15
                                                                            finish 8:22 155:22
exact 26:10,16 51:18     expected 191:2           February 18:14 24:6
                                                   173:8                    finished 10:15
 69:18 103:17 106:13     expiration 59:6,22
 153:1 160:24 164:13      60:1,2 63:5 85:13       federal 47:3 84:18        finishes 165:23
 173:22 199:12 202:16     87:24 89:13 90:8 92:1    85:2,9 89:12 92:24       fit 24:19
                          101:14 121:2 136:12,     141:9 179:22 188:5



                         PRI Court Reporting, LLC· · · www.priohio.com                               i9
                               614.460.5000 or 800.229.0675
                                                                                         Derek Casper
                                                                                         May 23, 2019
fits 24:18               fourth 89:3                66:10 73:8,16,24
                                                    82:21 87:4 119:7                     H
fix 128:23               frame 131:8 199:2
                                                    146:5 152:14 156:17,
flip 39:4 185:23         fraud 10:11 32:3           20 168:23,24 171:17      half 15:5 18:11 22:5
                          156:10                    173:11 177:6 193:10       57:21,24
flipping 77:17 91:16                                194:4
 161:3                   fraudulent 40:24                                    hand 148:6 159:5
                          42:1,7 46:11,13 81:2,4   giving 170:14              165:18 172:24
fluctuate 57:17
                         French 15:13              Golden 97:24              handed 166:8
fluctuates 57:19
                         frequency 38:10           good 8:6 176:19           handle 25:22 43:19
focus 15:8
                          66:23 67:11                                         50:3 54:4 66:5 70:7
                                                   governing 125:6
focuses 45:12                                                                 71:19 93:1
                         front 37:1 73:14 83:15
                                                   government 85:3
follow 36:24 37:16        84:5,14 93:14,20                                   happen 41:9,13 42:18
 43:6,7 64:4,9 72:16      99:22 118:13 123:22      governor 32:17,19,20       71:17 155:13 204:9
 154:9,13,18 168:7,9                                33:14
                         full 10:17 121:20                                   happened 129:6
 179:21
                                                   grab 144:9                 203:2,7
                         full-time 15:15
follow-up 151:10
                                                   graduate 14:22            hard 202:3
                         function 135:1 148:14
foregoing 100:13
                                                   grant 93:8,13             head 23:24 24:14 70:9
                         functioning 27:7 61:1
foreign 15:9,11 86:1                                                          120:11 157:11
                                                   granted 85:3 98:14
 149:11,12 184:1,13,15   future 145:19
                                                   great 9:21 10:2 143:19    heard 174:18
forgotten 164:22
                                   G               green 87:11               held 17:17 20:7 24:3
form 82:12,16,18 83:2,                                                        42:14
 4,11 95:18,19 101:16                              Greg 120:16
 106:20 111:15,18        gather 36:11                                        helped 202:5
                                                   ground 8:16
 112:13,20,24 113:21     gathering 16:23                                     helping 25:18
 114:11,19,21 115:4                                group 36:10
 116:17,20 119:21        gave 16:22 69:15                                    hereinafter 8:2
 123:14 131:24 132:7,     125:2 170:22 171:2       groups 174:12
                                                                             hey 203:4
 10 133:11 140:2         general 18:24 26:4        Guard 16:3,10 17:2,5
 165:9,11 166:8 170:12                                                       high 14:23,24 15:3
                          50:15 51:15 54:5         guardian 106:1,15,23
 171:13 172:14 182:16,                                                        17:6,7 48:1
                          67:14 118:20              107:6,7,9,15,19 108:4,
 21,23 183:6 186:6                                                           higher 16:20 29:3
 194:17                  General's 11:19            5,13,16,17,19 109:2
                          12:16                     110:6,19 111:2,7         hire 50:24 65:22
formal 80:21 172:21,                                122:23
 23,24                   generalized 51:24                                   historical 40:1,2,7
                                                   guardians 107:16
formalized 66:9          generally 34:3 70:22                                hits 148:17
                          164:10                   guardianship 106:3
format 71:21,24                                                              hold 17:1 18:6 20:9
 122:12                  generate 135:19           guess 35:24 85:1           24:7 69:3,10 84:6
                                                    198:14                    102:9 159:3,12
forms 23:3 96:5,9,18     generated 118:22
 97:16,17,19,20 112:24    168:20                   guessing 31:15            holder 143:10
 113:22 165:7 169:11,    generates 135:23          guidance 69:16 80:20      holders 21:6
 13,14 170:1 185:24       154:12                    125:13
 186:7,12 187:3 194:21                                                       holding 69:5
                         gestures 9:4              Guide 121:11
formulate 25:19                                                              holds 85:11 160:10
                         girlfriend 14:13          guidelines 179:19,21       177:18 183:14
forward 32:12 56:20                                 191:7
 173:19                  give 11:1 22:20 25:16                               home 40:11
                          30:8 34:6,17 41:12,14    guys 56:9
four-year 88:15,18                                                           Homeland 86:1 95:24
                          45:23 49:3 57:14,16,
 90:15                                                                        96:3 189:4
                          19 58:4 60:2 63:22



                         PRI Court Reporting, LLC· · · www.priohio.com                              i10
                               614.460.5000 or 800.229.0675
                                                                                        Derek Casper
                                                                                        May 23, 2019
HONEN 21:17 32:24          175:17,21 176:1,11,       10,21 190:4,12 191:23     19 45:21 52:8 58:23
 35:22 94:17 176:14        12,21,24 177:2,24         192:7 193:17              59:3,7 68:1 73:10
 198:4,7,10,12,16          180:1 195:15 198:23                                 82:14 87:2 97:18
                                                    immigration-related
 205:9                     200:19                                              144:21 146:19 162:7
                                                     86:18
                                                                               186:3 201:17
hotline 191:12            I-94S 86:9 198:20
                                                    impair 10:24
                                                                              individual's 148:16
hours 40:12               ICE 189:20 192:19
                                                    implement 174:7
                           193:21                                             individualized 46:22
huh-uh 9:4                                           179:3 203:16 204:15
                          ID 76:10,11,15,19 93:8,                             individually 46:24
hypothetical 111:11                                 implemented 20:22
                           13,14,17,20 121:22                                  149:21 172:16
 176:16                                              67:4,24 119:1 170:20
                           122:8,13,14 139:18
                                                     173:11                   individuals 11:23
                           140:8 149:12 170:5
                                                                               12:6,16,20 28:4,8
          I                174:2 179:16,20,22       important 164:23
                                                                               29:15 48:6 68:10
                          idea 65:11 111:1 193:6    imposed 110:3              82:19 85:4 130:14
I-485 90:13,22 92:4        196:17                                              147:10 170:24 174:9
 93:6 101:17 177:20                                 imputed 151:5              183:15
                          identification 79:15
I-551 147:15 148:4         112:1 113:6 114:14,
                                                    In-house 98:6             influence 10:23
 162:5                     18,23 115:9,13 137:3     include 37:19 40:23       informal 80:21
I-766 101:22 147:16        139:16 183:24             58:17 105:8 116:6
 148:4 153:16,17,19                                  122:22 183:24            information 16:18,22,
                          identified 98:15,21
                                                                               24 17:24 19:1,2,15
I-797 82:12,24 83:4,7      99:4,7,10,14,17          included 12:15 25:11       25:4,24 26:3 27:1
 90:13 91:17,20 92:3       103:22 128:6              42:16 45:11 52:9
                                                                               28:18,21 32:12 34:17
 93:6 95:21 97:1 98:19                               58:16 66:1 105:22
                          identifier 58:17,18                                  40:10,12 41:12,19
 99:9,12 101:16 146:1,                               135:10 174:7
                           134:9 135:6                                         44:1 50:16 52:10
 5,7,8,15,18,23 161:7,8                             includes 12:9,18           56:20 58:14,16 59:11
 162:5,15,16,20 163:8     identifies 112:3 124:7
                                                     45:7,9 55:21 105:4        63:5 64:11 65:15 66:6
 175:13,14,22 200:19      identify 58:22 59:1        136:21 150:6              70:7 81:7 86:18 87:5
I-797A 83:1,4 98:13,                                                           101:9 103:7 116:22
                          identity 74:17,19         including 37:21 60:13      118:20 119:11 121:15,
 17,20                     75:23 76:24 77:1 79:6     94:23 124:24              16,18 123:9,11 127:7,
I-797AS 97:13              80:11,17 82:4 85:23
                                                    incompleted 126:14         18 129:23 130:11
                           98:16 101:7 104:17
I-797B 98:23                                                                   131:21 132:11,14,15
                           112:3 113:11 115:6       increase 67:3,20           135:2,3,8 136:3,4,8,22
I-797C 95:18 97:4          116:6 122:7 124:6,11,
                                                    increased 67:19            137:11,13,18 138:1,15
 99:3,6,16 146:2,10        12 162:16 184:1,13
                                                                               139:10 140:4,5 142:24
 162:8 163:8 198:22        200:2                    increasing 67:11           143:11,19 144:7
I-797S 97:13              IDS 115:12                incremental 20:17          148:14,17,18 149:22
                                                                               150:3,5 152:4,5 153:6,
I-94 82:16,18,19,22       ii 62:19 110:23 182:8     indefinite 89:4,6,14,      11 154:2 155:4,8,11
 83:2,11,17 84:1,10,16,    183:10                    23 90:1 91:3,7,12 93:5    156:7,21,23 157:17
 19 85:21 86:5,8,22       IJPC 8:8 100:8            indefinitely 85:10         161:6,10 163:13 164:3
 87:10,19 88:8 89:4,16                               89:11                     166:10,12 168:23
 90:9 91:3,6,11,22        image 86:7 147:24                                    171:11 172:3 174:24
 92:6,14,16,19 93:4        148:1,5,20,21 149:5,6    independently 28:3         175:9 180:22 181:3,8,
 98:12 101:12,13 102:4     165:24 166:6                                        18 182:4 183:7,15
                                                    Indiana 122:11
 119:8 121:2 127:1        immediately 64:18,                                   187:5,13,17 189:14
 131:11,12 134:14          20 129:15 132:2 152:6    indicating 81:11           196:4 197:15 202:17
 136:10 144:15,24          154:5,8                   131:10                    203:3,12
 145:24 146:5,10,12,
                          immigration 26:19         indication 161:14         information's 136:24
 16,17 147:4,5 153:14
 156:18 160:20 161:5,9     28:14 29:10 59:16        individual 17:20 27:6      139:9 161:15
 162:5,9,23 163:2,3,4,6    65:21 75:20 86:23         30:23 31:4,7,11 34:11,   informational 171:12
 164:18,24 165:1           92:24 96:1,4 105:14       14 36:9 41:22 43:18,
                           109:16 188:5 189:6,


                          PRI Court Reporting, LLC· · · www.priohio.com                              i11
                                614.460.5000 or 800.229.0675
                                                                                       Derek Casper
                                                                                       May 23, 2019
inherently 81:15         Interim 131:24 170:12      151:19,23 161:24         June 67:16 88:23
                                                    169:16 170:2 174:10       199:22
initial 45:1,2 66:1      internal 26:2 129:12
                                                    181:16,24 185:16
 75:10 165:16             187:24                                             justification 95:4
                                                    192:16 195:21
initiate 155:9,12,20     international 15:8
                                                   issuances 115:23
                          54:11                                                        K
ink 89:9,10
                                                   issue 60:19 63:15,24
                         interpret 107:23
input 142:24 143:20                                 72:20 74:8 80:4,6        keeping 204:6
                          108:24 109:13 154:22
 187:18                                             101:15 102:2,18
                          177:8                                              keyword 135:18
                                                    167:17 168:1 170:9
inputted 176:24
                         interpretation 152:7       177:17 184:8 190:13      kind 16:16 23:4 28:15
 180:22,24 181:3
                          157:22 178:2 180:19       192:9 197:10              44:5 52:6 53:13 54:6
inputting 157:16                                   issued 53:1 58:19          58:24 64:8 65:21
                         interpreted 152:19
 191:20                                                                       71:23 86:24 120:6
                          165:13                    64:19 68:4,5 71:15
inquire 55:16                                       75:24 76:9 77:2 82:12     121:12 130:24 135:2
                         interpreter 48:13,16,      85:24 88:14 101:21,24     156:10 158:14 162:1
inquiries 54:6 56:13,     18 49:6,8,10,23 51:1
                                                    103:10 115:16,18          175:7 184:16 192:2
 22 57:1,11                                         116:3,5 117:6,9,11        194:4 199:24 204:7
                         interrogatories 39:9,
inquiry 54:4              14 100:14 124:19          128:24 142:9 147:14      kinds 53:9,12 59:18
                                                    151:1 156:4 164:17        127:21 184:5
inside 27:24 40:4 65:4   interrogatory 124:21,      165:7,11,12 167:24
 72:7 79:12 121:14        22 202:22 203:13,15       168:3 171:4,5 174:3,     knowing 196:23
 127:19 161:1 162:18                                14 194:17
                         interruption 33:2                                   knowledge 26:19,22,
 165:21 166:2 187:24
 189:12                  interview 99:12           issues 23:2 27:17          23 27:8,11 32:18
                                                    31:16 60:10,24 61:3,      33:15 34:6 39:12
instance 41:24 49:21     introduction 171:18        17 75:18 85:5 86:18       44:17 46:12 64:1 66:3
 74:6 104:1 106:21        186:6                     95:22 192:22              71:18 73:1 100:15
 121:3 123:24 126:24                                                          107:24 133:24 134:24
                         investigation 31:24       issuing 26:4 31:7
 135:22 144:22 159:2                                                          141:24 159:20 174:16
                          32:11 167:23 168:2,4,     151:18 162:3,10,17
 160:21 192:5                                                                 177:5 199:16,20,22
                          6
instances 44:13,16,                                Italian 15:13
                         investigations 32:3
 18 64:23 108:9 124:1                                                                  L
                          69:7 189:22
 126:17 165:10                                               J
                         investigative 31:21                                 labeled 90:1
instantaneously
                          122:1 159:18 168:7
 73:22 130:4                                       January 24:5 26:10        language 15:9,11
                         investigators 32:6         33:6 173:8                25:2,5,11 40:16 50:13,
instructed 72:23
                         involve 37:23             job 8:20 16:6,16 17:9      14 51:1,8,18 52:9
Instruction 116:17                                                            76:23 106:13,14
                                                    18:6 20:7,9 22:22 30:4
 137:3                   involved 19:13,20                                    107:1,13 111:2 139:5
                                                    51:14 52:3 54:5 186:4
                          25:15 33:24 34:1,3                                  152:10
instructions 112:23                                 189:13
                          36:13 109:11
 121:12 154:10,13,18                                                         large 22:17 202:10
                                                   jobs 16:4 32:16
                         involves 184:23
insufficient 195:2                                                           latest 21:17
                                                   John 97:24
 196:20 197:13           irrelevant 35:24 36:1
                                                   judgment 149:8            law 29:10 37:12
integrated 26:1          issuance 18:2 19:5,
                          14 20:15,16,18,20,21     July 14:3 20:22 67:7      lawful 136:16 180:3
intelligence 16:13,17
                          21:3,5,6 25:15,20,23      68:9,20 76:4 169:15,     lawfully 180:8
intended 66:2             52:20 53:4,8 59:5         22,23 171:7,17 172:1,
                          60:12,15 61:20,24         2 173:18 174:11          laws 37:6 43:6 64:4
intent 28:20 71:16,20                                                         92:24
                          63:10 65:3 66:9 67:1,     178:6,7,17 179:12
 149:5 170:22 197:15
                          4,19 69:17 77:13 78:5,    182:24 183:3 187:9,      lawsuit 94:12
intention 71:7            15 110:14 113:12,22       10,12
                          115:22 116:5 117:8                                 lawsuits 8:8
                          128:6,7 138:22


                         PRI Court Reporting, LLC· · · www.priohio.com                               i12
                               614.460.5000 or 800.229.0675
                                                                                      Derek Casper
                                                                                      May 23, 2019
lawyer 203:20              61:13,17,19 62:2,19,    local 193:7               149:8 172:22 174:21
                           22,23 63:1,9,10,15                                176:18 183:8 195:14,
lays 62:21                                         located 39:22
                           64:19 65:3,23 66:4,8,                             17 204:17
lead 25:5 54:3             14 67:1,15 68:2 69:1,   location 21:1
                                                                            manage 18:21 30:12,
                           4,10,15,17 70:2 72:14
learn 86:17 97:15                                  log 58:13,15,17 134:18    22
                           75:8 77:14,24 80:11
                                                    135:14,23 136:1
learned 118:6              88:15,18 90:16 101:15                            managed 28:3
                                                    197:12,16
                           102:2 104:2,9 105:2,
leave 15:14 69:11          20 106:17 108:2,8,9,
                                                                            management 66:12
                                                   logged 58:12
led 15:16 127:11           11 109:21 112:22                                 manager 18:8,10,16,
                           116:3 121:22 122:11,    logical 183:8
                                                                             22 19:8 20:1 23:15,21,
left 95:23 134:9           15,19 123:21 124:23     logs 71:4 134:1 197:8,    23 51:14 53:18 67:17
legal 26:19 27:12,17       125:7 127:20 128:24      11,17                    173:7
 28:14 37:21 45:8 63:4,    129:20,21 130:1
                           132:20,21 133:9         long 15:20 17:1 18:3     managers 22:13,21
 13 65:1,12,20 66:8
                           134:19,22 135:5          24:7 26:14 52:12 60:5    52:17 53:10 70:1
 73:15 75:5 76:17,21
                           137:7,14 138:9 139:4,    74:4 84:2 85:7 88:19
 81:9,10 83:14 84:4,7,                                                      mandatory 40:24
                           22 140:8 145:8,11,15     152:17 164:2,10 199:9
 13,23 85:17 87:20                                                           41:24 42:2 146:7
                           150:22 151:16 153:21     201:1
 88:9 90:11 91:8,13                                                          186:20,21
 101:13 102:1,17           159:19 168:5 170:2      longer 20:23 132:4,6,
                           172:13 173:6,8 175:7                             Mandrin 15:12
 104:22 106:1,24                                    8 191:8 200:22
 107:4,5,7,8 110:6         177:17,22 181:16                                 maneuvering 183:7
                           183:15,18 184:4,17      looked 100:8 111:3
 116:7 125:18 126:7,8
                           186:4,9 187:15,18        122:24 136:15 200:14    manual 25:8,9,11,14
 127:3 130:8,9 131:12
                           189:9,19 190:14          201:24 202:2             27:20,21 33:22,23
 133:22 134:13,16
                           192:10,17 194:6,15,19                             34:11,15,18,23,24
 136:5,6 138:10                                    lose 82:19
                           195:3,7,11 196:12                                 37:16 41:18 43:7
 141:12,19 142:6,8,11
 144:17 164:18 165:2
                                                   lot 22:11 136:15 170:3    45:10,11,13 62:14,19
                          license/driver 56:16      191:12                   71:1,8,13,14 72:2,5,8
 174:4 176:2,4,22
                          licenses 20:23 75:19                               74:16,19 80:17 82:5,6
 177:13 181:2,8,13,19                              loud 82:10 95:17
                           93:9,13 174:14 179:8,                             83:8 85:23 86:16,19
 183:20 184:9 190:12
                           9,12                    luncheon 140:14           97:7 98:16 99:20
 195:1,12,15 196:20
                                                                             101:8 103:2 112:3,24
 197:14 198:22            licensing 69:17                                    113:11 117:20,22
legally 103:12 177:23                                        M               118:5 119:12,19,24
                          lies 31:8
                                                                             120:7 123:19,22
legislated 41:1           limit 93:17 147:7        made 41:17,21 44:10       124:2,7 162:16 181:23
legislative 42:11                                   56:13,22 59:10 97:18,    182:1 200:1,14,22
                          limitations 161:1         21 169:18 173:1,23       202:14 203:5 204:3,
lengthy 124:2             limited 40:24 47:16       174:1 178:11 179:1,3     13,20
letter 167:20 168:15,      48:2,13 115:11,12
                                                   mail 16:7 129:20         manual's 118:7
 16,22 171:22             lines 55:8 59:24          133:8,9 167:5 168:21
                                                                            manuals 28:17 33:21
liability 106:20 111:16   list 38:15 39:21 56:5    mailed 20:24 167:8,11     65:24 66:2 97:1 200:8
 112:19                    61:14,16 81:14 135:20
                                                   mailing 170:14            201:5,24 202:2,3
license 14:1 17:17,22      144:9 152:17 170:6,7,
                                                   maintain 129:22          marked 21:12,15 35:6
 18:1 19:5 21:5 23:18,     10 177:7
                                                    200:21                   38:23 54:17 62:8,17
 24 24:14 25:14 26:4,     listed 85:14,15 89:13                              74:12 79:24 81:24
 18 27:10 28:13,18,23      136:12 144:11,13        maintained 79:12          83:18 84:2 88:3 89:6,
 29:6,8,20 30:20 31:3,     169:13                   114:13 163:22 164:11     15,16 95:12 100:4
 9,11,20 32:12 41:4                                 197:17 200:3 204:15,     102:21 112:9 116:13
 49:1,4,12,16,18,19,23    listen 64:5               21                       118:1 121:6 143:14
 50:4,6,7 52:4,20 53:3,
                          lists 165:21             maintains 201:17          164:7 169:4 197:24
 8 54:9,11,13,21 55:21
 58:19,20,21,24 59:22     live 14:10,12,13         make 9:2 11:24 24:17     marriage 104:2,5
 60:6,9,11,14,15,17,23     169:16
                                                    27:8,13 48:5,16 65:17



                          PRI Court Reporting, LLC· · · www.priohio.com                              i13
                                614.460.5000 or 800.229.0675
                                                                                        Derek Casper
                                                                                        May 23, 2019
married 104:3              104:2,8 110:7,9 137:2,   Naturalization             40:11 52:8 54:24 55:1
                           6,19,22 138:8,12          130:20 147:11 150:14      56:17,18,19 57:8,19
Mary 13:2 19:22 34:7
                           139:16,17                 151:11,12                 58:5,8,20,21,24 67:14
match 147:18 148:1,                                                            75:6,13 93:18 104:16
                          minor's 137:9             nature 74:4
 19 183:11                                                                     105:11 113:20 114:8
                          minors 38:1 76:13         navigate 161:14            116:21 117:7,13,16,17
materially 179:15,18                                                           121:22 122:11,13,15,
                           197:5
                                                    necessarily 19:12          16,20 124:21,22
matter 174:23 190:12
                          minute 119:7,10            24:21 33:24 186:23
                                                                               144:16,24 146:12,16,
matters 21:3,5 28:13       129:9 164:16 176:7,9
                                                                               18 147:9,13 148:15
                                                    necessity 167:15
 190:18                    184:13
                                                                               149:14,19 156:18
                                                    needed 37:20 62:22         160:23 161:18 162:19
Mayhew 12:14              minutes 33:21 46:8
                                                    neighbor 109:18,21         165:6 175:17,21
meaning 107:18            miscommunication                                     176:11 177:1 184:22,
                                                     111:11
 109:5                     28:21                                               24 185:4,19 191:12,
                                                    non-ohio 75:11             14,16 202:22 203:13,
means 38:13 42:2          misentry 155:2
                                                     104:24                    15
 57:1 63:1 76:8 79:7
                          mismatch 155:7
 80:22 89:14 90:20,22,                              non-u.s. 25:23 53:4       number's 136:10
 23 96:23 107:23 109:1    missing 194:9,12           54:9,12 68:3 112:6        185:13
 177:13 179:18 180:9,                                113:18 115:16 116:1
                          misspoke 171:8                                      numbering 74:23
 13,16 196:7                                         130:17,18 179:5
                           203:10
                                                     185:16                   numbers 55:1 56:6
meant 126:3
                          mixed 16:4                                           57:17 151:4 161:2
                                                    noncitizen 59:16
mechanism 133:20
                          moment 40:15 73:9          69:17
 135:1
                           147:15 148:17 156:6                                          O
                                                    noncitizens 23:4
medications 10:24          160:22
                                                     27:19 52:19 57:13
meet 12:7                 moments 69:18              67:1 68:13 93:7,12       oath 11:4 39:7
                                                     150:13 174:12 178:8,
meetings 11:18            month 15:22 18:13          9,22 196:18              object 35:22,24
 19:13,15,17 29:1
                          months 15:23 18:5         nonexempt 23:12,16        objected 203:19,20
member 188:5               180:1
                                                    nonrenewable              Objection 32:24
members 14:16             morning 8:6                115:17                    94:17 176:14
memo 71:22,24             mother 111:7 122:23       nontransferable           obligation 110:3
mention 52:4 135:24       motor 9:23 32:6            115:17                   obtain 53:5 194:9
mentioned 19:23           move 74:10 120:20,24      Norman 8:8,9 12:11        obtained 102:1
 29:4 46:8,12,20 50:17     180:21                    26:6 100:8,10
 53:14 57:5 60:16 64:3,
                                                                              obtaining 105:2
                          moving 35:2 44:24         notes 134:11
 21 67:16 70:20 72:15                                                         obtains 116:21
                           51:13 60:4 70:21 91:2
 128:20 161:20 169:21                               notice 13:11,19 21:12,
                           102:19 125:16 141:6                                occasion 97:15
 201:19                                              13 22:3 82:13 83:5
                           188:2                                               108:23 190:3
                                                     95:18,21 96:8,9,12,15,
merits 204:6                                         17,22 97:8,9 98:15,17,
                          multiple 164:1                                      occur 41:13
message 154:10,11,                                   22,24 99:3,5,8,11,15,
 12,14,15,19                                         18,20,21 106:20          occurred 44:19
                                      N              111:15 112:18 146:3,      160:23 204:12
met 12:8,14                                          11 158:14 168:16         occurs 157:2
Michael 13:2 34:8         names 12:22                172:7,8 194:17
                                                                              offer 46:22 50:8
middleman 187:21          narrative 134:5,6,10,     notices 97:12 99:19
                           18                                                 offered 46:4,9,18
military 16:19                                      notified 137:16
                          national 16:3,10 17:2,     172:10,17                office 11:19,22 12:9,
minor 75:24 77:2           4 183:14                                            16 29:3 34:10 41:10
 103:7,9,13,15,20,24                                number 22:16,17            94:23 157:14 165:16



                          PRI Court Reporting, LLC· · · www.priohio.com                               i14
                                614.460.5000 or 800.229.0675
                                                                                      Derek Casper
                                                                                      May 23, 2019
 166:14,22 167:10         142:15                   PDPS 183:11,13           personnel 18:23
 193:1,10 199:7,18                                                           26:18 39:21 45:16
                         outage 61:2               pending 9:18 90:19
 205:6                                                                       51:22
                                                    168:15 171:13,20
                         overnight 158:1
officer 98:2                                        172:7                   pertaining 17:20
                         oversight 24:22 34:13                               19:15 21:7 54:13 66:8
offices 193:4,8,14                                 people 33:7 34:2
                         owned 157:21               36:10 48:3 75:19        Petit 26:12,14
official 98:4,7 103:14
                                                    133:21 144:17 160:20
                                                                            petition 82:15
officials 33:3,13                                   163:19 172:3,10,16
                                    P
                                                    174:14 175:4 178:8      phone 17:19 40:11
oftentimes 66:4 70:6,                               196:8,24 199:13          54:24 55:1,9,16,18
 24 71:10 74:2 82:23     p.m. 140:15 141:3                                   58:3,16 66:5 73:23
 84:10 89:9 90:24         205:13                   per-transaction
                                                                             74:2 118:19 134:11
 134:8 154:4 190:23                                 142:1
                         paid 96:23                                          135:24 197:8,11,12,
Ohio 14:9,11,17 15:1                               performed 41:7            16,17
 16:3 37:12 43:6 75:2    paper 19:12 85:23
                          114:22,24 158:6 166:7    period 18:18 36:22       photo 147:18 148:10,
 77:18 78:9,22,23
                          171:12                    135:22                   19,21 149:1
 104:14,18,19,20,21,23
 105:3,5,8,9 106:11      paragraph 37:6,8          periodic 28:24 41:13,    phrase 183:11
 107:13 110:14 116:8      38:11 40:19 43:1 48:5     17
                                                                            piece 197:11
 117:5,6,8,9,11 121:21    80:3,6 150:16            periodically 29:5
 124:8,16 125:5 131:24                                                      place 92:8 94:1 95:1
 132:15 138:21 141:9,    paragraphs 71:22          permanent 90:21           150:23 173:9
 10,11 142:9,20 143:12   parent 106:1,14            91:1 115:18 116:9,11
 149:20 157:23 163:12
                                                                            Plaintiffs 8:8 12:3
                          107:4,7,9,15,19 108:4,    147:16
                                                                             74:18 169:8
 170:12,22 171:9 175:1    5,12,16,17,19 109:2
 182:4,9
                                                   permanently 18:13
                          110:6,19 111:2                                    Plaintiffs' 35:3 38:20
                                                    24:6
                                                                             62:5 80:3 81:22
older 198:21 204:24      parents 107:16            permit 90:19 137:3        102:23
oldest 202:13             109:15 110:10             177:22
                                                                            point 17:5 60:17 64:2
on-site 65:8 170:15      parolee 85:16 91:12       permits 93:8,13           79:16,18 138:2,11
 187:2                   part 24:21 62:19 66:20     101:15                   139:8 143:11 167:14
                          116:2 141:16 149:22                                170:1 183:13 205:7
one's 71:20                                        permitted 84:3
                          164:23 171:22 200:7       106:19 108:13 126:18    points 46:4 61:14 97:2
online 132:18 184:19
                         part-time 15:17            131:2 159:3 176:3
                                                                            policies 19:4 24:15
open 145:24 146:3,8                                 194:2,3 196:4,9
                         participate 36:11                                   25:17,20,22 29:10,18
opening 45:4                                       person 70:8,12,18         45:21 164:2 173:9
                         participated 25:18         97:23 107:13 108:3,16    188:3
operating 41:4
                         participates 47:3          110:2 111:10,12 122:5
                                                                            policy 25:13 45:16
operation 12:21                                     125:20 126:5,9,10
                         passed 88:1 142:3                                   48:11 68:8 70:22 73:2
                                                    128:20,24 131:1
opposed 52:22 55:18                                 133:19 138:5,11,13
                                                                             77:6 79:20 88:12,18,
 77:3                    passes 24:17 34:7,8,                                21 92:7 94:1,3,4,16,21
                          12                        144:3 147:21 149:9
                                                                             95:2,5,7,9 106:4
option 55:2,13,18                                   153:20 156:4 163:7,
                         passport 91:22 92:5,                                108:11,14,20 109:12
                                                    12,15 166:9,14 176:3,
options 72:16 78:12       20 144:16 149:11,14,                               110:4 113:9 114:7
                                                    22 180:8 182:13
 152:13                   17,19,20 174:6 181:11                              124:24 125:12,19
                                                    196:3,11
                          184:1,7,8,9,15                                     131:16 163:24 164:4,
ORC 110:3                                          person's 69:11            12,14 170:13 173:10
order 8:19 153:18        passports 181:12           116:21 129:23 131:21     175:10 177:18,21
                                                    166:10                   178:6,15 188:7,20,23
out-of-state 61:19       pay 141:22
                                                                             189:1 190:18 197:19
 75:12,15 77:20 78:23    payment 158:17            personal 85:5 121:18
                                                                             198:20 200:5,9,18,19,
 104:15 105:6,10,16,17                              182:4
                                                                             24 203:17 204:2,5,6,
 117:12 122:6,18         PDF 72:9
                                                                             11,13,16 205:4



                         PRI Court Reporting, LLC· · · www.priohio.com                              i15
                               614.460.5000 or 800.229.0675
                                                                                       Derek Casper
                                                                                       May 23, 2019
political 32:22 33:4       126:7,8 127:3 130:8,     prints 129:19            progress 132:22
 85:4                      10 131:12 133:22
                                                    prior 45:4 68:9 92:8     prohibition 192:1
                           134:14,16 136:5,6,16
pop 144:3                                            94:1 171:19 182:22
                           138:11 141:12,19                                  promoted 18:7 19:24
                                                     187:9,10,12 203:2
portal 27:24               142:6,8,11 144:17                                  67:17
                                                     204:12
                           164:18 165:2 174:4
portion 58:2 62:18                                                           proof 63:6 74:16,19
                           176:2,4,22 177:13        privately 28:4
 74:15 80:16 82:6                                                             75:2,4,5,6,12 77:14,19
                           180:3 181:2,9,13,19
 103:2 124:11
                           183:21 184:9 190:13
                                                    privy 44:16 64:6 65:14    78:5,9,18,22,24 80:16
                                                     189:14 204:8             82:3 84:8 85:22 98:16
position 17:1,17,18        195:1,13,15 196:20
                                                                              101:7,12 104:16
 18:12 24:8 26:9 30:17     197:14 198:22            probationary 138:9
                                                                              105:4,7,8 112:3
 51:15,23,24 52:7,8,13
                          present 73:9 76:16,20     problem 128:23            113:11 116:7 117:14
 65:23 179:6,11
                           84:10 90:12 91:8,13       130:24 183:13            124:6,8,11 137:24
positions 15:15,16         92:3,16 102:6,14,15                                142:19 162:16 176:2
                           104:15 105:7,10          procedure 25:9 27:21      197:13 198:22 200:1
 32:20,21
                           108:22 109:16 116:3,      45:10 71:14 74:16
possess 38:16              11 124:8,17 125:17        81:5 82:5 95:1 117:2    proper 128:7
                           129:7 133:23 141:13       119:11 159:7 160:2
possession 114:12                                                            properly 9:5
                           144:4 145:24 151:2,15     190:19 200:1 202:13
 126:23
                           153:15 162:8,15,22                                prove 80:10
                                                    procedures 25:10
Possibly 177:4 201:8       177:23 180:8 186:16       41:2 42:12 61:20 64:4   provide 16:23 17:23
post 157:3 168:18         presentation 151:21        69:12 110:22 128:15      25:4 38:9 48:12 50:20
                                                     159:18 168:8,9 169:9,    51:7 59:23 75:1 106:2
postal 16:2,5             presentations 120:6        10 170:3 181:24 188:3    128:11 155:14 157:4,6
potential 165:7                                      201:6                    177:7,15 180:19 191:3
                          presented 12:17
                                                                              203:5
Powerpoint 66:10           47:11 59:8 73:15 80:7,   proceed 18:1 26:4
                           9 105:1 128:13 130:8      64:14 194:10            provided 13:18 16:18
PPR 90:6,18 91:23          143:23 146:1 153:13                                22:4 28:1 40:10,13,17
                           160:20 163:8 173:24      proceeding 103:15
practice 38:13                                                                46:1 49:6 52:1 55:15
                           176:1 182:5,10           process 19:14 20:21       62:14 74:17 97:20
practices 24:19,20                                   21:6 25:21 34:3 36:13    101:8 117:20 135:6
                          presenting 92:15
pre 173:18                                           42:12 60:12 79:19        156:7 166:21 167:9
                           105:4 130:19 142:12
                                                     85:2 129:17 131:4,5      168:14 169:7 170:21
preceding 64:21            146:10 149:15 170:24
                                                     150:9,10 154:7 156:24    172:7,8 187:14,17
                           174:5,9 175:22
predated 199:5,8                                     157:1,13,21,23 158:1,    191:1,4,6 201:16
                          presents 80:12 84:16,      3 159:8 160:17 165:21    202:8,18 203:8
predates 199:1             19 87:19 89:2 101:12,     167:3,4 170:2,23
                           16 102:4,5 126:5
                                                                             providing 19:5 51:20
premise 18:24 145:12                                 171:18 181:11 184:23
                                                                              52:17
 146:20                    131:11 137:7 142:14,      185:6,21 187:21 191:8
                           19 151:12 153:12                                  proving 106:3
preparation 11:16,20       165:1 184:24             processes 41:2
 13:6 35:17 200:7                                    172:20                  public 14:19 50:15
                          pretty 147:7                                        53:21,24 54:4,7 56:6,
prepared 11:17                                      produced 11:16,24
                                                                              10,11,13,14,24 118:19
                          previous 77:11 98:2        12:3 13:20
preparing 16:19                                                               120:2 191:15
                           118:8,11 129:5 138:18
                           173:2 204:19             produces 34:21
prescribed 45:3                                                              publications 34:16
                          previously 13:24          production 39:17          201:19
presence 26:20                                       124:20
 27:12,18 28:15 37:21      117:22 141:14 142:10                              pull 154:22 202:20
                           185:20 193:24 196:15     products 47:1
 45:8 63:4,14 65:1,13,                                                       purpose 17:16 32:10
 20 66:8 73:15 75:5        199:11
                                                    proficient 47:16 48:2,    60:8 77:7 119:24
 76:17,21 81:9,11         print 129:20 133:8         14                       141:6,8 145:16 160:1
 87:20 88:9 90:11 91:8,    168:20                                             162:19 176:4 185:22
 14 101:13 102:1,18                                 program 10:6 30:14,
 104:22 116:7 125:18      printed 20:23              16                      purposes 85:13 96:19



                          PRI Court Reporting, LLC· · · www.priohio.com                              i16
                                614.460.5000 or 800.229.0675
                                                                                       Derek Casper
                                                                                       May 23, 2019
 105:2 159:1 171:1        102:3 110:23 119:10      recognizes 158:1           197:3 198:20
 181:5,16,20 189:23,24    125:2 188:16,18
                                                   record 32:9,14 62:21      refund 158:22 159:1
 190:5 195:19,20
                         reading 124:2              65:17 85:24 126:22        167:20
pursuant 37:11 84:17                                129:4,23 134:23
                         ready 11:14,15                                      refuses 110:13
 89:11                                              140:10,12 160:6
                                                                              138:20
                         Real 76:10,11,15,19        188:18 196:14
put 58:14 60:2 70:24
                          93:8,13,14,17,20                                   regard 136:5 189:2
 95:1 152:9                                        records 32:9 135:15
                          170:5 174:2 179:16,
                                                    164:10,13 200:3          registrar 12:10,12,13
putting 16:21             20,22
                                                    204:4,15                  19:6 25:9 26:5,15
                         reason 10:19 44:15                                   27:20 28:11,20 29:13,
                                                   reenter 155:3
          Q               72:22 73:4,5 119:14                                 21,22 30:10 31:8,15
                          126:18,20 128:2,3        refer 53:4 76:1 89:6       33:11,22 36:7 39:22
qualify 179:22            137:10 159:8 173:22       97:1,4 154:20 159:17      41:4 42:2,22,24 43:7,
                          174:19 177:16 178:21                                8,11,13,16 44:6,20
quality 143:18                                     reference 51:20 72:1
                          189:8,10 194:7 195:13                               45:4,10 46:23 49:3,5,
quarter 58:1                                       references 10:11           10,14,15,17,20,22
                         reasonable 48:6,8,17
                                                                              50:2,4,20,24 54:5 55:5
queries 53:20                                      referred 13:4 41:6
                         reasons 64:8 82:14                                   59:7,9,20 61:12 63:20
                                                    56:8 63:7 67:8 83:3,6,
question 8:21,22 9:8,     127:21,23 156:17                                    65:4,9 68:2 69:21,24
                                                    7 101:23 107:12 134:1
 12,13,17,18 31:5,6       189:13                                              70:23 71:14 72:23
                                                    162:19 163:24 166:3
 33:3 59:4,17,21 63:12                                                        73:13 74:7,16 79:12
                         recall 52:10 97:6          171:15
                                                                              80:17 81:1,8 82:4 87:3
 64:15 101:8,11 106:7,    121:3 123:7,23 124:1
 16 108:3 110:5 113:3                              referring 9:23 33:9        102:12 111:21 114:1,
                          125:15 188:6 200:15,
 120:24 126:2 135:7                                 113:3 154:14 156:10       2,6 119:11 121:11,13,
                          16 201:2,8,14 202:4,9
 142:17 148:10 151:10                               166:9 202:22,24 203:1     17 125:17 126:6 127:8
 164:23 169:9 176:15     receipt 96:13,21,23,                                 128:8,10,14,22 129:16
                                                   refers 42:11 89:8          130:6,11 132:3 133:2
 177:9 182:9 184:6        24 97:8 99:20 146:11
                                                    145:14 167:22             134:4 135:4 143:24
 188:15,17 203:16,23      167:23,24
                                                   reflected 121:15           148:3,12,24 152:7,10,
question's 150:18        receipt's 168:3                                      18 153:1 154:1,19
                                                    122:7 134:17
questionable 80:10,      receipts 168:6                                       157:3,4 158:14,16,24
                                                   reflection 106:4           159:13 165:3,18
 13,22 81:3,6,13,16      receive 43:21 55:9,20
                                                   reflects 130:22            166:13 167:16,19
questions 10:20 11:4      56:1,9,12,24 58:3                                   168:19 169:19 172:13,
 21:7 53:9,23,24 54:8     65:17 66:5 74:1,4 87:2   refugee 83:13,17           18 176:9,24 181:17
 57:16 60:11,20 61:8,     88:18 90:15 120:5         84:1,11,17,22,24 85:1     183:9 186:11,15,19,22
 20 64:24 65:13 66:7      131:9,24 132:8            87:19 88:8 89:5,15        187:2,19 194:22,23,24
 69:1 81:12 108:6         133:10,14 152:19          90:11 92:14,16,17         195:1 200:1,22 202:13
 118:20 120:2 135:21      158:22 167:13 191:2       93:5,18,19 94:9 98:12     204:3,19
 183:23 192:13,15         193:16                    101:12 102:3 119:9
 193:11                                             121:1 131:11 135:16,     registrar's 11:22 12:9
                         received 22:6 29:9                                   29:3 34:10 38:16
                                                    17,24 144:22,23
quick 65:7 185:6          64:10 130:3 133:5                                   41:10,21 44:14 48:22
                                                    145:4,10,17 146:5,9
                          186:5,14 187:2                                      72:18 94:23 157:14
quickly 153:23                                      147:2,6 153:15,16
                         receives 158:16            160:20 161:20 162:5,      165:16 166:22 167:10
                                                    8,14,21 163:2,4,5,6       199:7,18 205:5
          R              receiving 68:23
                                                    164:15,17,24 175:5,8,    registrars 17:23
                         recent 22:6 47:12          14,24 177:13 178:1        20:24 21:7 25:22 26:3
ran 151:22                                          179:24 180:11             27:17 28:3,10,18 29:1,
                         recently 118:6
reach 188:12 191:9                                 refugee's 89:10            17 30:11,12 35:12,21
 193:7
                         recess 81:19 120:22                                  36:2 37:11,16 38:9
                          140:14 205:10            refugees 68:16,20          41:7,11 42:20 43:5,18,
read 13:18,21 37:6                                  84:8,9 85:12 92:13        21 44:21 45:17,18
 38:5 43:2 61:14 66:2
                         recognize 86:22            93:6,11 126:24 135:21
                          136:1 145:9                                         46:10,18 47:19,21
 80:5 82:9 91:19 95:16                              161:5 174:23 175:4        48:1 51:8,11 52:18



                         PRI Court Reporting, LLC· · · www.priohio.com                             i17
                               614.460.5000 or 800.229.0675
                                                                                        Derek Casper
                                                                                        May 23, 2019
 53:21,24 55:10,15,18,    remind 11:7                159:21,23 161:15          18,23 153:1,24 166:4
 22 57:12,15 60:10,18                                173:20 177:19 181:7       177:7 180:18 202:20
                          renew 150:22 151:1
 62:15 66:15 68:24                                   184:15 185:14 195:3
                                                                              responsibilities 16:6
 69:2,16 71:3 72:6,13     renewed 151:16
                                                    requirement 38:14          17:14 18:23 20:12,13,
 80:21 86:15 87:15,16
                          reopen 99:16               48:7,15 78:5,21 92:3      14 22:23 30:19 32:1,2,
 101:15 107:21,22
                                                     93:4,23 94:8 115:8,11     5
 108:1,24 119:18          rep 72:24 73:7 192:15      150:21,23 195:6
 126:16 127:6,11                                                              responsibility 28:10
 136:18 137:11 140:6      repeat 9:9 76:18 175:3    requirements 23:4          31:7 109:19
 142:23 143:20 147:20     rephrase 9:10 44:5         27:12 37:9,19,24 38:1
 150:4,7 152:20 153:3
                                                                              responsible 29:16
                           51:6 107:21 125:11        42:8,10 48:19 51:22,
                                                                               53:11 106:12 107:12
 159:3,5,24 171:17         141:15 159:22 164:22      23 52:19 54:12 57:13
                                                                               110:2
 181:4 186:16 187:22                                 66:24 67:5 76:12,16,
 191:21 192:5,7 193:7,    replaced 33:13             20 77:22 78:15 79:1      rest 169:17,21
 16 194:4,20 195:12,14    replacement 82:16,         90:3 91:18,19 92:12
 196:19,23                                           124:4,5,10,13 139:21
                                                                              restart 153:18
                           17,20,23 83:2
                                                     144:6 151:24 170:8       restate 176:17
registrars' 47:14         report 70:3                185:17
 149:23                                                                       restored 62:3
                          reporter 8:17 33:2        requires 151:2,20
registration 53:6,15                                                          restricted 112:5
                          reporting 161:1            156:12,16 158:4
regular 46:9 115:18        162:18                                             result 21:21 44:4
                                                    rescheduled 99:12
regulation 124:24         representative 28:5                                 resulting 174:14
                                                    reside 104:21
regulations 43:6           29:14 30:11 31:14,16
                                                    residency 90:19,21        results 133:1 160:7
                           41:20 46:21 64:11,13,
reinstatement 53:14        17,22 65:5 128:9          149:17                   retained 164:3,11
rejected 137:22           representatives 44:1      resident 75:11 78:21,     retention 79:20
                           64:24 65:12,16,19         23 79:2 91:1 104:15,      137:21 163:24 164:1,
rejection 99:9
                           66:17 69:15,24 70:9,      18,23,24 105:9 115:19     4,12,14 197:19 200:5,
relate 32:2                11 72:13 192:12           116:10,11 147:16          24
related 11:17 19:16       reps 73:4 192:18          residents 78:16           retired 14:3,4 20:8
 21:3,5 23:3 25:13,20                                                          98:1
                          request 39:17 73:19       residing 104:19
 27:17 28:13 51:4 52:9,
 20 54:8 59:16 60:11,      100:21 101:6 147:24      resolution 44:10          retirement 98:3
 15,20 61:3,8 63:10        148:12 202:17,19          50:17,19                 return 76:23 77:10
 65:2 66:6 67:5 118:21     203:2,11
                                                    resolved 74:8              96:24 102:11,16
 127:23 132:11,19         requested 12:1 16:21                                 147:24
 152:5 170:4 178:21,23     188:18                   respect 141:9
 181:13,19 183:20                                                             returned 147:22
                          requesting 32:15          respective 11:22
 189:13 190:5,13,15                                                           Returning 181:22
                                                     134:11
 192:16 193:10 195:12,    requests 39:9,15
 21 197:9 198:13 203:9                              respond 8:21              returns 148:16
                           100:14 124:19
relating 52:22 183:23                               responding 64:24          reverify 158:3
                          require 47:24 104:12
 204:4                     116:10 126:16 137:10                               review 13:9,10,13
                                                    response 65:7 101:8
relation 58:8              155:16 160:5 194:4                                  24:17,20 25:2 28:16
                                                     108:9,12 127:24 131:9
                                                     133:4,5,6,7 152:6,8,9,    34:5 35:16 71:7 72:10
relationship 106:3        required 26:20 27:13
                                                     11,23 154:4 156:15        122:1 158:8
 121:21 122:22 123:17      37:12,15 42:5 43:5
                           45:18 47:14 48:19         157:6,9 165:13 166:12    reviewed 11:20 12:2
relayed 56:14              60:13 63:20 64:4 77:1,    169:8 177:4,6,8,15        13:5 22:2,4 39:8
                           12 80:9 81:10 103:8       178:3 180:9,20 182:8      100:18 124:12
remained 18:17
                           106:2 112:4 113:17        187:19 190:24 191:3
remember 202:15            128:12 130:13,15
                                                                              reviewing 8:15 16:17
                                                    responses 35:20 39:8       25:18 29:19 34:2
 204:10                    133:20 136:8 139:19
                                                     100:8,9 152:14,16,17,
                           144:8 152:1 155:24


                          PRI Court Reporting, LLC· · · www.priohio.com                               i18
                                614.460.5000 or 800.229.0675
                                                                                        Derek Casper
                                                                                        May 23, 2019
revise 117:4              150:6,8,15 151:5,14,      10,11 31:24 37:5        service 16:3,5 17:11,
                          22 152:13,14 154:4        45:15 49:5 53:3,15,16    12,15 18:4,8,9,16 20:1
revised 106:11 107:13
                          159:21,23 160:3,4,7,      56:15 61:13 70:10        22:13,21 23:15,17,21,
 125:5 201:11
                          10,15 163:14 164:20       71:9 72:1,11 74:17,19    23 51:14,21 52:16
revision 22:6 200:15      165:4,12,17 166:1,4,6     80:17 82:3,4 83:11       53:10,17,22 54:2
                          167:6 168:1,12            89:11,18 101:7 103:6     173:7
revisions 41:17           170:17,19,22 171:1,4,     104:14 106:11 110:12,
                                                                            Services 52:2 96:1,4
role 24:3,15,16 52:4      13,20 172:4,7 173:21      23 111:1,3,6 113:4
                                                                             143:6
                          174:7,13 175:1,6          118:16,17,18 121:10
roles 26:24               176:8 178:23 179:1        124:12 134:5,6,10       serving 74:24 78:20
roster 38:5,10,18,19      180:23 181:1,9,14         165:20 168:4 181:22      79:1
 39:24 40:5,9             185:9 187:6,7,16,18       182:3 183:10,18
                          188:10,12 190:5,8,15,     184:12,19 200:2
                                                                            SESSION 141:2
roster's 40:3             17 191:1,10,11,20                                 sessions 11:19
                                                   sections 26:21 27:1,
roughly 51:17             192:9,21
                                                    4,14,22 53:13 186:3     set 37:24 100:7
roundtable 41:9          saved 135:11 139:11        189:12
                                                                            sheet 116:17 133:15
 42:17 47:4,5 186:13,    saves 167:12              Security 58:20 75:6,      162:1 167:6 168:12
 17,20                                              13 86:1 95:24 96:3       170:17,19 171:4,6
                         scan 75:23 76:24
roundtables 42:19                                   104:16 105:11 116:17,
                          79:6,8 114:8,21                                   short 71:22
 46:8 87:4 171:16                                   21,23 117:7,13,15,16
                          128:14 195:20,22
                                                    122:16 151:4,6          show 37:20 71:9
row 88:7 89:1,3,4,16,     196:1
                                                    184:19,22,23 185:1,4,    73:15 75:8 84:8 92:20
 20,22 90:2,4,5 91:2     scanned 77:2 79:11         12,18 189:4              103:8 107:4 122:7
 93:3,23                  112:2,4,5 113:7,12
                                                   seek 87:8                 125:18 126:7,23 129:1
rows 89:3 91:11           114:9,15,24 115:7,9,                               134:16 137:19,23
                          14,19,21,23 116:4        seeking 85:4              198:21
rule 11:8 21:13 22:2      136:23 181:7 182:6,11
 125:5                                             sees 155:11              showed 136:6
                          185:14,17
rules 8:16                                         seize 159:13 160:1       showing 63:13 129:2,
                         scanner 79:11
                                                    195:12,18                6,24 133:11
run 130:11,13 131:22     scanning 79:10
 143:20 149:12 150:14                              seizure 159:16 160:5     shows 49:9
                          181:20
 151:4,13 160:19                                   select 90:6 91:23
                         schedule 193:13                                    sic 13:23
 163:13 172:3 173:20,                               148:7 161:11,12
 21 174:13,24 175:6      school 14:23,24 15:3       162:5,16 163:2          side 49:24
                          17:6,7                                            sign 35:12,13 39:7
                                                   selected 35:21 161:24
            S            scope 33:1,15 35:23        162:12 182:10            106:19 110:13 111:18
                                                                             112:20 138:20 140:1
Safety 14:20             screen 123:5,8,12         selecting 63:22 181:6
                          144:2,5,9 145:16                                  signature 100:11
sale 143:12                                        selection 163:1           101:1 123:16,17
                          148:2,5,13,20 150:19
sample 45:23 86:7         154:21 161:13,14         send 41:18 43:24         signed 114:19,21
                          166:11 180:2              129:18 131:6 145:6,10
 87:8                                                                       significant 58:5,7
                                                    148:11 149:24 150:7
sat 11:18                search 135:13,18
                                                    158:4,7                 signing 100:19
                          160:19 161:16
save 10:5 20:13 26:1                               sends 147:23              110:17 139:3
 60:16,19,21,22 61:4,8
                         searching 135:14,15
                                                   sense 106:24 183:8       signs 44:20
 67:6,22,24 68:7,13,21   second-to-last 39:5
 127:24 129:14 130:9,     100:10                   sentence 38:6 40:22      similar 31:15 171:6
 12,15,21,22 131:9,14,                              43:3 80:5 82:10          172:21 173:11
 18,22 132:23 133:14     Secretary 47:11
                                                   separate 111:8           similarly 185:8
 141:7,8,11,16,17,22     section 12:21 14:2
 142:6,21,23 143:1,3,                               128:14 163:1,6          simply 156:11
                          17:19,20 18:22 19:1
 21 144:1 149:12,24       22:19,24 23:1,20 27:5,   serve 78:8



                         PRI Court Reporting, LLC· · · www.priohio.com                             i19
                               614.460.5000 or 800.229.0675
                                                                                     Derek Casper
                                                                                     May 23, 2019
sit 66:4,10               199:21 204:12           stands 83:18             step 131:5,14 155:9,
                                                                            12,17 157:2,3,13,20,
situation 48:9 50:8      speaking 11:9 42:7       staple 113:21
                                                                            24 158:4,9,11 164:19
 73:10 147:1 162:13       87:3 160:3 184:6
                                                  start 8:15 22:12 26:8     165:17
 190:23
                         speaks 49:19              144:23 153:6 155:3
                                                                           steps 131:18 155:21
situations 69:14
                         specialized 53:3         started 15:24 17:8,10     159:21,23 160:15
sizes 202:10                                       169:22 199:21            163:14
                         specific 121:3 123:23
slightly 22:7,22 77:22    124:1 136:7 190:18      starts 37:5,9 43:1       stored 40:4,5
 96:14 124:12                                      45:16 76:24 144:1
                         specifically 23:2                                 street 39:23 75:6
small 57:8 147:7          31:17 52:4 53:4 76:13   state 10:17 28:6 31:19    105:8
                          136:4 184:7 186:5        36:1 39:20 47:11
social 58:20,24 75:5,                                                      structure 141:20
                          189:2 197:3,6            55:22 75:3,18 105:12,
 12 104:16 105:11
                                                   21 108:12,15,21 110:9   student 180:11
 116:16,21,23 117:7,     spit 152:24
                                                   122:19 123:20 124:22
 13,15,16 122:16                                                           studies 15:9
                         split 18:22               139:16,18 140:8
 151:4,6 184:19,22,23
                                                   142:16 183:17 191:16    study 15:7
 185:1,4,12,18           spoke 64:12 94:22
                                                  stated 93:4 94:22        studying 15:17
sole 87:20 88:9 90:11    spoken 14:2 50:14         95:10 99:19 120:17
 164:18 165:2 176:1,4     73:11
                                                   125:4 174:2 192:12
                                                                           subject 53:12 58:10
 180:3 185:22                                                               59:14 124:3 134:3
                         spot 96:15               statement 117:4           178:22 197:19
solely 160:3 184:8
                         spreadsheet 135:20        154:15
                                                                           submissions 160:7
solution 16:23 17:24
                         square 89:9              states 16:2 38:5 55:4
 50:20,22
                                                   75:1 85:11,22 86:2
                                                                           submit 45:18
solutions 60:11          SSA 185:11                93:8,13 97:7 105:24     subsection 106:24
                         SSN 78:24                 106:12 110:12 113:10     107:11,14 110:22
sort 33:7 51:1 73:21                               124:3,22 144:24          138:19
 80:24 86:17 119:23      staff 12:13 19:18 28:5    167:20 174:24 181:12
 129:3 135:20 153:2       29:2,3 38:15,18 41:22                            substantial 67:3
 155:1,2,3 164:2          42:2,20,23 46:5,10,21   stating 39:8 73:3
 187:20                                            110:18 158:14           successful 158:15
                          47:9,10,11,14 48:23
sorted 161:19 162:4,6     49:17,20,22 50:1,4      station 30:23 31:10,     successfully 154:17
                          51:22 54:5 87:3,17       12                       160:14
source 16:13 125:1,       120:1 126:6 128:9
 10                                               status 26:19 28:14       successor 68:6
                          149:23 185:24 186:2,
                          11,14,19,23 187:2        65:21 75:20 83:21,23    suffice 75:16
Southington 14:24                                  84:2,6 88:3 89:7,16
                          188:4
speak 13:22 22:15                                  90:24 91:1 92:4 102:2   sufficient 63:13 80:7
                         staffs 38:17              105:14 109:16 119:9      125:18 138:10
 24:9,12 30:22,24
 31:13,23 32:5 36:23     stage 131:3               129:24 131:10 132:13    sufficiently 80:10
 37:3 38:14 40:3,6,15,                             141:12,19 145:10,13
 18 41:10 43:18 44:8
                         stamp 88:8 89:5,8,9       156:8 157:5,7 162:14    summary 134:8
                          91:3,12 93:5 94:9        174:4 175:5,15 178:1
 45:20 47:18 51:18                                                         superiors 16:20
                          149:17 175:14            180:10,13,17 196:13
 67:14 69:18 71:19
 77:5 81:6 83:15 84:14   stamped 82:9 89:20                                supervisor 13:24
                                                  statuses 29:11            14:1 19:21 20:2,3,16
 85:9 87:1,4,5,12,13      165:9
 88:20,24 92:7 93:21                              statute 125:4             30:21 31:10,12
 94:3 107:2,18 109:9     stand 90:18 143:5
                                                  stay 60:4 73:23 83:22    supervisors 31:22
 114:7 118:16 120:8      standard 77:3 78:15                                34:7 44:2
 127:8 141:20 142:4       113:15 172:14 174:10    staying 164:16
 157:11,22 168:2          179:8
                                                                           Support 61:12
                                                  stays 79:15
 172:19 173:1 174:17                                                       suppose 64:7
 180:17 186:14,18        standing 65:3 73:14      steady 67:18
 189:11,17 194:22                                                          supposed 49:18



                         PRI Court Reporting, LLC· · · www.priohio.com                             i20
                               614.460.5000 or 800.229.0675
                                                                                      Derek Casper
                                                                                      May 23, 2019
 72:16 86:17 190:19       56:15 120:1             time 18:15 20:8 36:22      129:12,18 135:2 166:3
                                                   57:18 65:7 71:4,12,20     197:10
suspension 118:20        telecommunications
                                                   88:19 102:10,15 117:8
 183:16                   118:15,17 119:16                                  train 29:7 41:23 87:17
                                                   119:6 131:8 135:22
                          120:12 189:15
suspicious 122:2                                   142:11 150:21 151:1,     trained 29:23 86:21
                         telephone 56:6 58:13,     15,19 152:21 153:8        186:19
switch 129:9                                       156:6,20 160:22
                          15
                                                   165:12 166:6 168:18,
                                                                            trainers 47:8
switching 44:24
                         telling 154:19            20 173:6,10 175:20       training 27:16 28:2,7,
swore 100:13                                       181:8 182:7,14,15
                         template 37:1 45:24                                 8,12,16,23 29:9 40:20,
sworn 8:2                 46:1,4                   189:18 191:6 199:2        23 41:1,2,3,6,15 42:1,
                                                                             12 45:1,2,7,9 46:5,12,
system 26:1 40:4         templated 46:24          times 132:5
                                                                             14,17 47:15,20 65:20
 43:20,24 58:9 60:16,                             TIPIC 137:4,6 138:8
                         temporarily 18:13                                   66:5,10 86:15 87:2,7
 23,24 61:2 71:5 72:8
                          24:5                                               120:5 169:9 171:14
 74:23 79:9,15 103:11                             title 17:9 95:16 98:5,7
                                                                             185:24 186:2,5,8,12,
 129:1,12,18 136:1       temporary 78:16,20       titles 53:16               18 187:1 193:17
 137:14,19 138:2          79:2 137:3 149:17
 139:12 141:7,8,11,18,                            today 8:10,17,19          trainings 29:6 41:9
                         tend 54:7                 10:21 11:4,9,14 13:6      42:13 46:9,22 47:4,5
 23 143:1,4,7,12 144:1
 149:13 151:7,22         term 23:18 30:16         Todd 42:8                 transaction 115:3,20,
 154:4,6 162:18 165:4     160:13 161:20
                                                                             21 121:11 122:2
 166:2,3 172:23 177:2                             told 64:16 127:1 132:9
                         terms 36:4 59:18                                    125:23 153:7,18
 180:23 181:1 183:14                               164:21 196:18
                                                                             165:24 166:1,7 167:13
 185:11 187:5,7 191:20   testified 8:13 52:16     Tom 13:1 29:4 34:9
                          86:14 136:20 141:14                               transactions 80:4,6
systematic 10:3                                    70:19 199:6,14
                          150:12 186:1                                       115:15
 158:3 179:1
                                                  top 33:7,9 55:4 56:7
                         testify 46:14                                      transcribing 8:18
systematically                                     82:10 91:18 95:16,19,
 187:23                  testifying 10:9,14        23 157:11 162:1,2        transcript 135:8,9,11
                          161:4                    169:10
systems 26:2 27:6,9                                                         transfer 99:6
                         testimony 11:1 134:2     topic 22:11,12 34:6
                                                                            translation 48:19
                          205:12                   35:2 44:24 51:13 60:4
             T                                                               153:3
                                                   70:21 74:10 81:21
                         testing 48:18             101:3,4 102:19           transmission 180:24
table 74:24 88:6 91:17   text 145:24 146:4,8       120:18,20 121:1,4
 152:3,4                                                                    transmit 147:23
                          155:18,19                125:16 130:22 136:14
takes 44:12 74:4                                   141:6 178:5 188:2        transmits 143:3 145:9
                         theoretically 135:19      191:19 195:10 197:9,
 132:4 191:8                                                                transmitted 72:5
                         thing 23:5 28:15 52:6     10 198:3,5,19
taking 8:9 191:5                                                             114:4 119:21 136:3
                          65:21 71:23 86:24       topics 10:9,14 22:9,10     139:9 153:24 187:7,13
talk 8:23 130:7 157:12    184:16 204:7             47:12 193:24 198:9
 184:12 199:4                                                               treat 19:2
                         things 9:4 10:12 15:10   tops 154:5
talked 33:12,20 72:12     25:7 29:20 32:3 52:23                             tricky 58:24
 178:13,17                87:11 118:21 144:15     touch 165:19
                                                                            true 22:20 25:7 39:11
talking 10:6 129:9       thinks 81:1 195:2        touches 27:2               57:16,20 58:4 83:15
 147:2 161:17 178:5                                                          85:12 100:15 101:17
                         thought 198:6            track 58:9 126:17
 199:9                                                                       102:9
                                                   127:7 133:21 137:11
                         three-step 131:5          166:4 196:8              truthful 11:1
task 32:14                157:1,13,21 167:3
technical 156:15                                  tracked 43:23 65:16       truthfully 10:21 11:5
                         THURSDAY 141:2            127:16,19 129:11
technological 61:1                                 136:5,17,22 163:19,20    turn 36:6 38:4 39:16
                         Tiffany 201:22 203:7                                62:16 74:21 77:10
telecommunication         204:23 205:7            tracking 127:12            100:21 117:19 119:4,8



                         PRI Court Reporting, LLC· · · www.priohio.com                              i21
                               614.460.5000 or 800.229.0675
                                                                                       Derek Casper
                                                                                       May 23, 2019
 124:18,21 129:3           190:24 204:18                                     verifying 146:14
 151:8,9 167:21 168:10                                           V
                          understanding 50:13                                version 72:5 117:22
turned 126:24 131:17       141:17 178:24                                      118:9,11,13 152:19
 196:23                                             valid 75:19 101:21        200:14,18 202:6,13
                          understood 9:13 81:8       177:24 184:15
turning 56:4 61:10                                                           versions 199:24
                          unexpired 87:21,23        variations 97:13
 78:14 83:10 85:19                                                            200:22 204:24
                           88:4 91:21 92:5,20
 87:18 105:23 110:21                                varying 17:14
                           180:15                                            versus 58:3 72:19,24
 178:4 184:11 195:8
                                                    vehicle 32:6 53:5         77:23 96:22 124:13
                          unit 69:7
turns 126:9                                                                   149:6 204:6
                          United 16:2 86:2          Vehicles 9:24
twice-a-year 42:17                                                           Visa 91:22 92:5,21,23
                           144:23 174:23 181:12     verbally 191:7            144:16 184:14
twice-yearly 46:7                                    194:14,15
                          university 15:18
 47:4                                                                        vision 34:13
                          unpaid 183:16             verbiage 59:20
twos 23:15,17 53:22                                                          visitors 86:1
                          update 32:14 34:23        verifiable 174:5
type 15:6 59:19 61:5                                                         volume 67:18
                           71:8                     verification 10:3 68:7
 65:17 81:11 82:21
 86:5 90:13 91:17,20      updated 22:1 32:10         116:17 128:1 129:15
                                                     130:16 131:4 142:16                  W
 93:6 96:8,9,12,15         34:18 41:12 71:10
 98:15,22,24 99:5,8,11,    72:4,8 87:5 117:21        144:2 150:9 151:7
 15,18 101:17 134:11       118:6                     152:22 155:16,20        wait 8:20,22 74:7
 184:14 188:7                                        156:16 157:2 159:24      193:12
                          updates 34:11,15,18,       160:2,4,11,17 164:20
types 16:15 25:17          24 71:1                                           waiting 158:22
                                                     165:4,17 166:17 167:3
 61:17 67:12 86:23                                   168:1,15 170:23         waiver 97:8 99:20
 97:12 146:3
                          upload 149:24 150:1
                           154:1                     171:2,13,20 172:7
                                                     174:8 175:23 178:23
                                                                             walk 153:20
typically 28:11 53:17
 54:14 59:19 63:23
                          uploaded 72:9 185:12       179:2 181:5,11,15       walks 158:18
                           187:6                     184:14,20,22 185:6,18
 71:24 74:9 149:16                                                           wanted 21:24
                          uploads 143:1              187:6 188:10,11
typo 100:23 153:10                                   190:5,9,16,17 191:8     warrant 90:24
 155:2                    USCIS 19:2,14 23:3         192:22
                           27:2 47:2 52:9 58:2                               warranted 204:14
                           68:4,6 82:12,20 97:17,   verification's 132:23
          U                                                                  Warren 14:9
                           21 117:19,22 118:23      verified 60:22 68:9,21
                           127:24 131:6 132:12,      117:7 129:15,16         ways 172:17
U.S. 25:23 54:10,12        13 133:6 141:16,20,21     131:14,23 132:2         website 56:22 132:22
 68:4 77:12 84:3,24        144:7 145:7,9 147:15,     142:10,21 151:14         187:17,24
 85:8 95:24 96:3           22,24 148:11,16           153:19 154:17 156:2
 109:16,17,18 111:11,      152:8,16 153:2 154:3,                             week 22:5 55:21 57:9
                                                     158:19 160:15 165:14,
 24 113:5,13 115:10,       11 156:2,6 157:22         18 166:13 174:5         weeks 21:24
 12,24 130:18 142:18       158:1,5,10 162:3,10       175:16 177:11,24
 147:12 150:13 174:6       163:14 169:9 170:24                               white 113:21
                                                     178:9 180:7,13,16
 175:10 179:4              171:1,4,5,9,11,21         181:9                   who'd 145:4
uh-huh 9:4 111:9           173:24 174:9 176:12
                           177:2,5,6,12,24 180:3,   verifies 148:7 177:12    Wilson 13:1 29:4 34:9
unable 50:11 137:23        8,9,16,18 187:13                                   70:19 199:6,14
                                                    verify 130:23 136:9
 156:2 163:15              188:10,12 189:2,20        141:12,18 142:6,8       Winston 12:15 203:4,
undergo 47:15              190:11 191:6 192:18       145:12 146:19 149:5,     12
                           193:1,19                  20 153:12,17 156:3,8,
underneath 155:18                                    11 158:2 163:15         wishing 53:5
                          User 121:11
understand 9:8 11:3,                                 173:24 176:12 177:2     word 102:5 106:23
 11 50:11 85:10 115:2                                178:7 180:4 191:6        135:16,17,24
 139:3 176:2 177:21



                          PRI Court Reporting, LLC· · · www.priohio.com                            i22
                                614.460.5000 or 800.229.0675
                                                                         Derek Casper
                                                                         May 23, 2019
wording 22:8
words 9:3 84:21 90:9
 134:7
work 14:16 16:1 18:3
 23:20 27:1 29:21
 33:16 44:2 48:17 49:5
 50:9 53:2,7 73:18
 113:23,24 114:2,3,14,
 16,22 156:12 190:14
 199:14 202:7
worked 16:2,9 44:9
 98:8 199:18
workers 54:3
working 15:24 27:9
 30:18 40:12 49:8
 199:14
works 17:21 27:5,8
 28:6 198:14
write 107:1
writing 194:14
written 45:16 122:10
 126:22 188:3 204:4


          X

XYZ 122:11

          Y

year 15:19 18:10 33:6
 41:14 57:19 67:2 76:2
 109:15,17,20 144:23
 145:5,18 147:3 149:18
 180:1 196:18 199:12
years 15:5,22,23 17:3,
 9 24:10 36:17,21
 67:13 88:8 89:5,20,21
 90:10 93:5,18 94:9
 98:13 101:14 127:2
 131:13 134:15 146:10
 151:16 162:14,22
 165:1 175:14 176:1,23
 177:19 187:8 198:21
 200:23




                         PRI Court Reporting, LLC· · · www.priohio.com            i23
                               614.460.5000 or 800.229.0675
